Exhibit 10.1

EXECUTION VERSION

CORPUS CHRISTI LIQUEFIED NATURAL GAS PROJECT

 

 

AMENDED AND RESTATED

WORKING CAPITAL FACILITY

AGREEMENT

 

 

CHENIERE CORPUS CHRISTI HOLDINGS, LLC,

as Borrower,

 

 

CORPUS CHRISTI LIQUEFACTION, LLC,

CHENIERE CORPUS CHRISTI PIPELINE, L.P. and

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantors,

 

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

as Working Capital Lenders,

THE ISSUING BANKS PARTY HERETO FROM TIME TO TIME,

as Issuing Banks,

THE BANK OF NOVA SCOTIA,

as Working Capital Facility Agent

and

solely for purposes of Section 3.07,

SOCIÉTÉ GÉNÉRALE,

as Security Trustee

 

 

Dated as of June 29, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS AND INTERPRETATION  

Section 1.01

  

Defined Terms

     2  

Section 1.02

  

Principles of Interpretation

     2  

Section 1.03

  

UCC Terms

     2  

Section 1.04

  

Accounting and Financial Determinations

     2  

Section 1.05

  

Designations

     3   ARTICLE II   COMMITMENTS AND BORROWING  

Section 2.01

  

Working Capital Loans

     3  

Section 2.02

  

Availability

     4  

Section 2.03

  

Procedures for Requesting Working Capital Borrowings

     4  

Section 2.04

  

Funding

     6  

Section 2.05

  

Termination or Reduction of Commitments

     8  

Section 2.06

  

[Reserved]

     9  

Section 2.07

  

[Reserved]

     9  

Section 2.08

  

Incremental Commitments

     9   ARTICLE III LETTERS OF CREDIT  

Section 3.01

  

[Reserved]

     10  

Section 3.02

  

Letters of Credit

     10  

Section 3.03

  

Reimbursement to Issuing Banks

     13  

Section 3.04

  

Obligations Absolute

     16  

Section 3.05

  

Liability of the Issuing Banks and the Working Capital Lenders

     16  

Section 3.06

  

Resignation as an Issuing Bank

     17  

Section 3.07

  

Non-Fronted Letters of Credit

     17  

Section 3.08

  

Existing Letters of Credit

     18  

 

i



--------------------------------------------------------------------------------

ARTICLE IV   REPAYMENTS, PREPAYMENTS, INTEREST AND FEES  

Section 4.01

  

Repayment of LC Loans

     18  

Section 4.02

  

Repayment of Working Capital Borrowings

     18  

Section 4.03

  

[Reserved]

     18  

Section 4.04

  

Interest Payment Dates

     18  

Section 4.05

  

Interest Rates

     19  

Section 4.06

  

Conversion Options

     20  

Section 4.07

  

Post-Maturity Interest Rates; Default Interest Rates

     20  

Section 4.08

  

Interest Rate Determination

     21  

Section 4.09

  

Computation of Interest and Fees

     21  

Section 4.10

  

Terms of All Prepayments

     21  

Section 4.11

  

Voluntary Prepayment

     22  

Section 4.12

  

Mandatory Prepayment

     22  

Section 4.13

  

Time and Place of Payments

     23  

Section 4.14

  

Borrowings and Payments Generally

     24  

Section 4.15

  

Fees

     24  

Section 4.16

  

Pro Rata Treatment

     25  

Section 4.17

  

Sharing of Payments

     26   ARTICLE V   LIBOR AND TAX PROVISIONS  

Section 5.01

  

LIBOR Lending Unlawful

     27  

Section 5.02

  

Inability to Determine LIBOR

     27  

Section 5.03

  

Increased Costs

     28  

Section 5.04

  

Obligation to Mitigate

     29  

Section 5.05

  

Funding Losses

     29  

Section 5.06

  

Taxes

     30   ARTICLE VI   REPRESENTATIONS AND WARRANTIES  

Section 6.01

  

Working Capital Closing Date Representations and Warranties of the Loan Parties

     30  

Section 6.02

  

Repeated Representations and Warranties of the Loan Parties

     36  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII   CONDITIONS PRECEDENT  

Section 7.01

  

Conditions to Closing

     39  

Section 7.02

  

Conditions to Each Working Capital Borrowing

     43   ARTICLE VIII   COVENANTS  

Section 8.01

  

Use of Proceeds

     44  

Section 8.02

  

Covenants Applicable Prior to the Term Loan Discharge Date

     44  

Section 8.03

  

Operational Phase Commencement Date

     44  

Section 8.04

  

Covenants Applicable After the Term Loan Discharge Date

     46   ARTICLE IX   DEFAULT AND ENFORCEMENT  

Section 9.01

  

Events of Default Applicable Prior to the Term Loan Discharge Date

     46  

Section 9.02

  

Events of Default Applicable After the Term Loan Discharge Date

     46  

Section 9.03

  

Acceleration Upon Bankruptcy

     46  

Section 9.04

  

Action Upon Event of Default

     47  

Section 9.05

  

Cash Collateralization of Letters of Credit

     48  

Section 9.06

  

Application of Proceeds

     48   ARTICLE X   THE WORKING CAPITAL FACILITY AGENT  

Section 10.01

  

Appointment and Authority

     49  

Section 10.02

  

Rights as a Working Capital Lender or Hedging Bank

     50  

Section 10.03

  

Exculpatory Provisions

     50  

Section 10.04

  

Reliance by Working Capital Facility Agent

     52  

Section 10.05

  

Delegation of Duties

     53  

Section 10.06

  

Indemnification by the Working Capital Lenders

     53  

Section 10.07

  

Resignation or Removal of Working Capital Facility Agent

     54  

Section 10.08

  

No Amendment to Duties of Working Capital Facility Agent Without Consent

     55  

 

iii



--------------------------------------------------------------------------------

Section 10.09

  

Non-Reliance on Working Capital Facility Agent and Working Capital Lenders and
Issuing Banks

     56  

Section 10.10

  

No Joint Lead Arranger Duties

     56  

Section 10.11

  

Copies

     56  

Section 10.12

  

General Provisions as to Payments

     56  

Section 10.13

  

Agreement to Comply with Finance Documents

     57   ARTICLE XI   MISCELLANEOUS PROVISIONS  

Section 11.01

  

Decisions; Amendments; Etc.

     57  

Section 11.02

  

Entire Agreement

     61  

Section 11.03

  

Applicable Government Rule; Jurisdiction; Etc.

     61  

Section 11.04

  

Assignments

     61  

Section 11.05

  

Benefits of Agreement

     66  

Section 11.06

  

Counterparts; Effectiveness

     66  

Section 11.07

  

Indemnification by the Borrower

     67  

Section 11.08

  

Interest Rate Limitation

     67  

Section 11.09

  

No Waiver; Cumulative Remedies

     68  

Section 11.10

  

Notices and Other Communications

     68  

Section 11.11

  

USA Patriot Act Notice

     69  

Section 11.12

  

Payments Set Aside

     69  

Section 11.13

  

Right of Set-Off

     69  

Section 11.14

  

Severability

     69  

Section 11.15

  

Survival

     70  

Section 11.16

  

Treatment of Certain Information; Confidentiality

     70  

Section 11.17

  

Waiver of Consequential Damages, Etc.

     70  

Section 11.18

  

Waiver of Litigation Payments

     70  

Section 11.19

  

Reinstatement

     71  

Section 11.20

  

No Recourse

     71  

Section 11.21

  

Intercreditor Agreement

     71  

Section 11.22

  

Termination

     71  

Section 11.23

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     71  

Section 11.24

  

Amendment and Restatement

     72  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

Schedule 2.01

  

Lenders, Commitments

   S-2.01-1

Schedule 3.02

  

Issuing Bank Limits

   S-2.01-2

Schedule 3.08

  

Existing Letters of Credit

   S-3.08-1

Schedule 4.13

  

Working Capital Facility Agent Account Details

   S-4.13-1

Schedule 6.01(b)

  

Material Permits

   S-6.01(b)-1

Schedule 6.01(u)

  

Material Project Agreements and Certain Other Contracts

   S-6.01(u)-6

Schedule 8.04

  

Covenants Applicable After The Term Loan Discharge Date

   S-8.04-1

Schedule 9.02

  

Events of Default After The Term Loan Discharge Date

   S-9.02-1

Schedule 11.10

   Addresses for Notices    S-11.10-1 EXHIBITS

Exhibit A

   Definitions    A-1

Exhibit A-1

  

Form of Working Capital Disbursement Request – Working Capital Borrowings

   A-1-1

Exhibit B-1

  

Form of Tennessee Gas Pipeline Letter of Credit

   B-1-1

Exhibit B-2

  

Form of Transcontinental Gas Pipeline Company Letter of Credit

   B-2-1

Exhibit B-3

  

Form of Kinder Morgan Letter of Credit

   B-3-1

Exhibit B-4

  

Form of Natural Gas Pipeline Company Letter of Credit

   B-4-1

Exhibit B-5

  

Form of Gas Supply Letter of Credit

   B-5-1

Exhibit B-6

  

Form of Non-Fronted Letter of Credit

   B-6-1

Exhibit B-7

  

Form of Request for Letter of Credit

   B-7-1

Exhibit C

   Form of Interest Period Notice    C-1

Exhibit D

   Form of Lender Assignment Agreement    D-1

Exhibit E

   Gas Sourcing Plan    E-1

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT

This AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT, dated as of June
29, 2018 (the “Working Capital Facility Agreement” or this “Agreement”), is made
among:

CHENIERE CORPUS CHRISTI HOLDINGS, LLC, a limited liability company organized
under the laws of the State of Delaware and headquartered in Houston, Texas (the
“Borrower”),

CORPUS CHRISTI LIQUEFACTION, LLC, a limited liability company organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCL”),

CHENIERE CORPUS CHRISTI PIPELINE, L.P., a limited partnership organized under
the laws of the State of Delaware and headquartered in Houston, Texas (“CCP”),

CORPUS CHRISTI PIPELINE GP, LLC, a limited liability company organized under the
laws of the State of Delaware and headquartered in Houston, Texas (“CCP GP”, and
together with the other Guarantors and the Borrower, the “Loan Parties”),

THE BANK OF NOVA SCOTIA, as the Working Capital Facility Agent for the Working
Capital Lenders under the Working Capital Facility Agreement (the “Working
Capital Facility Agent”),

Solely for purposes of Section 3.07, SOCIÉTÉ GÉNÉRALE, as the Security Trustee
(the “Security Trustee”),

Each of the Issuing Banks party hereto from time to time, and

Each of the Working Capital Lenders party hereto from time to time.

RECITALS

WHEREAS, the Borrower is the owner and operator of the Development;

WHEREAS, the Borrower has requested that the Working Capital Lenders and the
Issuing Banks establish a working capital credit facility in order to provide
funds which are to be used by the Loan Parties, all as more fully set forth
herein and in the other Finance Documents; and

WHEREAS, the Working Capital Lenders and the Issuing Banks are willing to make
such credit facility available upon and subject to the terms and conditions
hereinafter set forth.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Unless otherwise defined in Exhibit A, capitalized
terms used in this Agreement (including the preamble hereto) shall have the
meanings provided in Section 1.3 (Definitions) of Schedule A (Common Definitions
and Rules of Interpretation) of the Amended and Restated Common Terms Agreement,
dated as of May 22, 2018 (as amended, amended and restated, supplemented and
modified from time to time, the “Common Terms Agreement”), among the Loan
Parties, Société Générale, as the Term Loan Facility Agent on behalf of itself
and the Term Lenders, The Bank of Nova Scotia, as the Working Capital Facility
Agent on behalf of itself and the Working Capital Lenders, Société Générale, as
Intercreditor Agent for the Facility Lenders, and each other Facility Agent that
is party to the agreement from time to time on behalf of itself and the Facility
Lenders under its Facility Agreement.

Section 1.02 Principles of Interpretation. Unless otherwise provided herein,
this Agreement shall be governed by the principles of interpretation provided in
Section 1.2 (Interpretation) of Schedule A (Common Definitions and Rules of
Interpretation – Interpretation) of the Common Terms Agreement, mutatis
mutandis.

Section 1.03 UCC Terms. Unless otherwise defined herein or in Schedule A (Common
Definitions and Rules of Interpretation – Interpretation) of the Common Terms
Agreement, terms used herein that are defined in the UCC shall have the
respective meanings given to those terms in the UCC.

Section 1.04 Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Intercreditor Agent and the Working Capital
Facility Agent that the Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Working Capital
Closing Date in GAAP or in the application thereof on the operation of, or
calculation of compliance with, such provision so as to preserve the original
intent thereof in light of such change in GAAP (or if the Intercreditor Agent
and Working Capital Facility Agent, as the case may be, notifies the Borrower
that the Required Working Capital Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such provision has been
amended in accordance herewith.

 

2



--------------------------------------------------------------------------------

Section 1.05 Designations. This Agreement is a Facility Agreement and a Senior
Debt Instrument, the Working Capital Lenders and the Issuing Banks in this
Agreement are Senior Creditors and the Working Capital Facility Agent is the
Senior Creditor Group Representative of the Working Capital Lenders and the
Issuing Banks in each case under the Finance Documents.

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Working Capital Loans. (a) Each Working Capital Lender, severally
and not jointly, shall make Working Capital Loans to the Borrower in an
aggregate principal amount not in excess of its Working Capital Debt Commitment
from time to time during the Working Capital Availability Period; provided that,
after giving effect to the making of any Working Capital Loans, (i) the
aggregate Commitment Exposure for all Working Capital Lenders shall not exceed
the Aggregate Working Capital Debt Commitments and (ii) no Working Capital
Lender shall be required to make any Working Capital Loan if such Working
Capital Lender’s Commitment Exposure would exceed its Working Capital Debt
Commitment.

(b) Each Working Capital Borrowing, shall be in an amount specified in the
relevant Working Capital Disbursement Request.

(c) Except as set forth in clause (d) below, proceeds of the Working Capital
Loans shall be deposited or applied in accordance with Section 4.5(a)
(Disbursements of Senior Debt) of the Common Security and Account Agreement. The
Loan Parties shall not request or apply any portion of any Working Capital Loan
other than in accordance with Section 2.02(b) (Availability) and Section 8.01
(Use of Proceeds) of this Agreement and Section 2.3 (Disbursement Procedures)
and Section 2.6 (Currency) of the Common Terms Agreement. Neither the Working
Capital Facility Agent nor the Working Capital Lenders are under any obligation
hereunder to inquire into or verify the application of any Working Capital Loan
but this does not affect or limit any Loan Party’s obligations hereunder or
under the Common Terms Agreement.

(d) Proceeds of the Working Capital Loans advanced for the purpose of
(i) funding the Senior Debt Service Reserve Account, to the extent permitted
under the Finance Documents, shall be paid into the Senior Debt Service Reserve
Account and (ii) paying interest accruing on the Working Capital Loans and
Working Capital Commitment Fees during the Working Capital Availability Period,
as designated in the Working Capital Disbursement Request, shall be transferred
by the Working Capital Facility Agent to the Working Capital Lenders in
accordance with Section 10.12(a) (General Provisions as to Payments); provided
that, such transfer shall occur on the same day that the Working Capital
Facility Agent receives such proceeds from the Working Capital Lenders and
subject to the Working Capital Facility Agent’s actual receipt of such proceeds
in accordance with Section 2.04(a) (Funding). For the avoidance of doubt, such
Advance shall constitute a Working Capital Loan for all purposes under this
Agreement and each other Finance Document and shall be treated as received, and
accounted for as a Working Capital Loan, by the Borrower.

 

3



--------------------------------------------------------------------------------

(e) Working Capital Loans repaid or prepaid, except in accordance with Sections
4.12(a)(iii), (iv) and (v) (Mandatory Prepayment), may be re-borrowed at any
time and from time to time to but excluding the Termination Date. Each Working
Capital Lender’s Working Capital Debt Commitment shall expire on the Termination
Date and all other amounts owed hereunder with respect to Working Capital Loans
and the Working Capital Debt Commitments shall be paid in full no later than
such date.

(f) The proceeds of the Working Capital Loans advanced for the purposes of
paying fees and expenses on the Working Capital Closing Date shall be paid
directly to the Working Capital Facility Agent. For the avoidance of doubt, such
Advance shall constitute a Working Capital Loan for all purposes under this
Agreement and each other Finance Document and shall be treated as received, and
accounted for as a Working Capital Loan, by the Borrower.

Section 2.02 Availability. (a) Subject to the terms and conditions set forth in
this Agreement and the Common Terms Agreement, each Working Capital Lender
severally, and not jointly or jointly and severally, agrees to make a Working
Capital Loan to the Borrower in the amount of its Commitment Percentage of the
amount the Borrower may request, in accordance with this Section 2.02
(Availability) and the applicable Working Capital Disbursement Request (each
such Advance, when made, individually, a “Working Capital Loan” and,
collectively, the “Working Capital Loans”), in an aggregate principal amount not
to exceed such Working Capital Lender’s unused Working Capital Debt Commitment,
from time to time during the period commencing on the Working Capital Closing
Date and ending on the earliest to occur of the following dates (the
“Termination Date”):

(i) the Working Capital Final Maturity Date;

(ii) the date of any cancellation or termination of all of the remaining Working
Capital Debt Commitments pursuant to Section 2.05 (Termination or Reduction of
Commitments); and

(iii) the date the Working Capital Lenders terminate their Working Capital Debt
Commitments upon the occurrence and during the Continuance of a Working Capital
Facility Event of Default;

(such period, the “Working Capital Availability Period”).

(b) Subject to the conditions of Section 2.01 (Working Capital Loans),
Section 7.01 (Conditions to Closing) and Section 7.02 (Conditions to Each
Working Capital Borrowing) of this Agreement and this Section 2.02
(Availability), the Borrower shall be entitled to draw all or a portion of the
unused Working Capital Debt Commitments before or on the final date of the
Working Capital Availability Period for the purposes set forth in Section 8.01
(Use of Proceeds).

Section 2.03 Procedures for Requesting Working Capital Borrowings. (a) From time
to time, subject to the limitations set forth in Section 2.01 (Working Capital
Loans) and Section 2.02 (Availability) above, the Borrower may request a Working
Capital Borrowing by delivering to the Working Capital Facility Agent a properly
completed Working Capital Disbursement Request in accordance with this
Section 2.03 (Procedures for Requesting Working

 

4



--------------------------------------------------------------------------------

Capital Borrowings) and Section 2.3 (Disbursement Procedures) of the Common
Terms Agreement. Working Capital Borrowings under this Agreement may be made
concurrently with but shall not be required to be made pro rata with borrowings
under any other Facility Agreements. For the avoidance of doubt, borrowings
under this Agreement shall be required to be borrowed pro rata based on each
Working Capital Lender’s Commitment Percentage.

(b) The amount of any proposed Working Capital Borrowing under this Agreement
must be an amount that is no more than the unused Aggregate Working Capital Debt
Commitments and not less than $5,000,000 and an integral multiple of $1,000,000
(unless the unused Aggregate Working Capital Debt Commitments are less than
$5,000,000).

(c) The Working Capital Facility Agent shall promptly advise each Working
Capital Lender of any Working Capital Disbursement Request delivered pursuant to
this Section 2.03 (Procedures for Requesting Working Capital Borrowings) and
each such Working Capital Lender’s Commitment Percentage of the requested
Working Capital Borrowing.

(d) Any Working Capital Disbursement Request delivered pursuant to clause
(a) above shall be delivered by the Borrower to the Working Capital Facility
Agent by 12:00 noon New York City time, on or before the third Business Day
prior to the requested Borrowing Date for the Advance of any LIBOR Loans, and
12:00 noon New York City time, on or before the Business Day prior to the
requested Borrowing Date for the Advance of any Base Rate Loans, provided that,
the Borrower may request a Working Capital Borrowing of Base Rate Loans on the
Working Capital Closing Date by delivering a Working Capital Disbursement
Request on such date prior to 12:00 noon New York City time.

(e) Each Working Capital Disbursement Request delivered pursuant to this
Section 2.03 (Procedures for Requesting Working Capital Borrowings) shall be
substantially in the form of Exhibit A-1 hereto. Each such Working Capital
Disbursement Request shall be irrevocable and shall refer to this Agreement and
specify:

(i) the requested Borrowing Date (which shall be a Business Day);

(ii) the amount of such requested Working Capital Borrowing;

(iii) whether the requested Working Capital Borrowing is of LIBOR Loans or Base
Rate Loans;

(iv) in the case of a proposed Working Capital Borrowing of LIBOR Loans, the
Borrower’s election with respect to the duration of the initial Interest Period
applicable to such LIBOR Loans, which Interest Period shall be one (1), two (2),
three (3) or six (6) months in length;

(v) the purpose for which the proceeds of the Working Capital Loan will be used,
which shall be only for the purposes set forth in Section 8.01 (Use of
Proceeds); and

(vi) that each of the conditions precedent to such Working Capital Borrowing has
been satisfied or waived.

 

5



--------------------------------------------------------------------------------

(f) The currency specified in a Working Capital Disbursement Request must be US
Dollars.

(g) If no election as to whether the requested Working Capital Borrowing is of
LIBOR Loans or Base Rate Loans, then the requested Working Capital Borrowing
shall be LIBOR Loans; provided that, if the applicable Working Capital
Disbursement Request is delivered to the Working Capital Facility Agent later
than 12:00 noon, New York City time, on the third Business Day prior to the
proposed Borrowing Date, the requested Working Capital Borrowing shall be Base
Rate Loans. If no initial Interest Period is specified with respect to any
requested LIBOR Loans, then the requested Working Capital Borrowing shall be
made as a LIBOR Loan with an initial Interest Period of one month.

Section 2.04 Funding. (a) Subject to clause (c) below, on the proposed Borrowing
Date of each Working Capital Borrowing, each Working Capital Lender shall make a
Working Capital Loan in the amount of its Commitment Percentage of such Working
Capital Borrowing by wire transfer of immediately available funds to the Working
Capital Facility Agent, not later than 1:00 p.m., New York City time, and the
Working Capital Facility Agent shall transfer and deposit the amounts so
received as set forth in Section 2.01(c) or (d) (Working Capital Loans), as
applicable; provided that, if a Working Capital Borrowing does not occur on the
proposed Borrowing Date because any condition precedent to such requested
Working Capital Borrowing herein specified has not been met, the Working Capital
Facility Agent shall return the amounts so received to each Working Capital
Lender without interest as soon as possible.

(b) Subject to Section 5.04 (Obligation to Mitigate), each Working Capital
Lender may (without relieving the Borrower of its obligation to repay a Working
Capital Loan in accordance with the terms of this Agreement), at its option,
fulfill its Working Capital Debt Commitments with respect to any such Working
Capital Loan by causing any domestic or foreign branch or Affiliate of such
Working Capital Lender to make such Working Capital Loan.

(c) Unless the Working Capital Facility Agent has been notified in writing by
any Working Capital Lender prior to a proposed Borrowing Date that such Working
Capital Lender will not make available to the Working Capital Facility Agent its
portion of the Working Capital Borrowing proposed to be made on such date, the
Working Capital Facility Agent may assume that such Working Capital Lender has
made such amounts available to the Working Capital Facility Agent on such date
and the Working Capital Facility Agent in its sole discretion may, in reliance
upon such assumption, make available to the Borrower, or the applicable Working
Capital Lender in cases of payment of interest and Working Capital Commitment
Fees payable in accordance with Section 2.01(d) (Working Capital Loans) above, a
corresponding amount. If such corresponding amount is not in fact made available
to the Working Capital Facility Agent by such Working Capital Lender and the
Working Capital Facility Agent has made such amount available to the Borrower,
or the applicable Working Capital Lender in cases of payment of interest and
Working Capital Commitment Fees payable in accordance with Section 2.01(d)
(Working Capital Loans) above, the Working Capital Facility Agent shall be
entitled to recover on demand from such Working Capital Lender such
corresponding amount plus interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Working Capital Facility Agent to the

 

6



--------------------------------------------------------------------------------

Borrower to the date such corresponding amount is recovered by the Working
Capital Facility Agent at an interest rate per annum equal to the Federal Funds
Effective Rate. If such Working Capital Lender pays such corresponding amount
(together with such interest), then such corresponding amount so paid shall
constitute such Working Capital Lender’s Working Capital Loan included in such
Working Capital Borrowing. If such Working Capital Lender does not pay such
corresponding amount forthwith upon the Working Capital Facility Agent’s demand,
the Working Capital Facility Agent shall promptly notify the Borrower and the
Borrower shall promptly repay such corresponding amount to the Working Capital
Facility Agent plus interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Working
Capital Facility Agent to the Borrower to the date such corresponding amount is
recovered by the Working Capital Facility Agent at an interest rate per annum
equal to the Base Rate plus the Applicable Margin. If the Working Capital
Facility Agent receives payment of the corresponding amount from each of the
Borrower and such Working Capital Lender, the Working Capital Facility Agent
shall promptly remit to the Borrower such corresponding amount. If the Working
Capital Facility Agent receives payment of interest on such corresponding amount
from each of the Borrower and such Working Capital Lender for an overlapping
period, the Working Capital Facility Agent shall promptly remit to the Borrower
the amount of such interest paid by the Borrower for such period. Nothing herein
shall be deemed to relieve any Working Capital Lender from its obligation to
fulfill its Working Capital Debt Commitments hereunder and, for the avoidance of
doubt, a Working Capital Lender that fails to make all or any portion of any
payment on the due date for such payment shall be deemed in default of its
obligations under Section 2.01 (Working Capital Loans) above. Any payment by the
Borrower pursuant to this Section 2.04(c) (Funding) shall be without prejudice
to any claim the Borrower may have against a Working Capital Lender that shall
have failed to make such payment to the Working Capital Facility Agent. The
failure of any Working Capital Lender to make available to the Working Capital
Facility Agent its portion of the Working Capital Borrowing shall not relieve
any other Working Capital Lender of its obligations, if any, hereunder to make
available to the Working Capital Facility Agent its portion of the Working
Capital Borrowing on the date of such Working Capital Borrowing, but no Working
Capital Lender shall be responsible for the failure of any other Working Capital
Lender to make available to the Working Capital Facility Agent such other
Working Capital Lender’s portion of the Working Capital Borrowing on the date of
any Working Capital Borrowing. A notice of the Working Capital Facility Agent to
any Working Capital Lender or the Borrower with respect to any amounts owing
under this Section 2.04(c) (Funding) shall be conclusive, absent manifest error.

(d) Each of the Working Capital Lenders shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Working Capital Lender resulting from each Loan made by such
Working Capital Lender, including the amounts of principal and interest payable
and paid to such Working Capital Lender from time to time hereunder.

(e) The Working Capital Facility Agent shall maintain at the Working Capital
Facility Agent’s office (i) a copy of any Lender Assignment Agreement delivered
to it pursuant to Section 11.04 (Assignments) and (ii) a register for the
recordation of (A) the names and addresses of the Working Capital Lenders and
the Issuing Banks, (B) all the Working Capital Debt Commitments of, and
principal amount of and interest on the Working Capital Loans and

 

7



--------------------------------------------------------------------------------

LC Loans owing and paid to, each Working Capital Lender pursuant to the terms
hereof from time to time, (C) the amount, beneficiary and termination date of
all outstanding Letters of Credit, (D) the Issuing Bank Limit of each Issuing
Bank and (E) amounts received by the Working Capital Facility Agent from the
Borrower and whether such amounts constitute principal, interest, fees or other
amounts and each Working Capital Lender’s or Issuing Bank’s share thereof (the
“Working Capital Register”). The Working Capital Register shall be available for
inspection by the Borrower, any Joint Lead Arranger, any Issuing Bank and any
Working Capital Lender at any reasonable time and from time to time upon
reasonable prior notice.

(f) The entries made by the Working Capital Facility Agent in the Working
Capital Register or the accounts maintained by any Working Capital Lender or any
Issuing Bank shall be conclusive and binding evidence, absent manifest error, of
the existence and amounts of the obligations recorded therein; provided that,
the failure of any Working Capital Lender, Issuing Bank or the Working Capital
Facility Agent to maintain such Working Capital Register or accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Working Capital Loans or LC Loans in accordance with the terms of this
Agreement. In the event of any conflict between the accounts and records
maintained by any Working Capital Lender and the accounts and records of the
Working Capital Facility Agent in respect of such matters, the accounts and
records of the Working Capital Facility Agent shall control, in the absence of
manifest error.

Section 2.05 Termination or Reduction of Commitments. (a) All unused Working
Capital Debt Commitments, if any, shall be automatically and permanently
terminated (without premium or penalty) as of 5:00 p.m. (New York time) on the
last day of the Working Capital Availability Period that is a Business Day.

(b) The Borrower may cancel or reduce permanently the whole or any part of the
unutilized Aggregate Working Capital Debt Commitments and a proportionate amount
of the Non-Fronting Limit upon at least three (3) Business Days’ prior written
notice to the Working Capital Facility Agent in accordance with Section 3.2
(Right of Repayment and Cancellation in Relation to a Single Facility Lender),
Section 3.7 (Pro Rata Payment) and Section 3.8 (Reductions and Cancellations of
Facility Debt Commitments) of the Common Terms Agreement (other than
Section 3.8(c) which shall not apply to a reduction or cancellation of Working
Capital Debt Commitments) and certification by the Borrower to the Working
Capital Facility Agent that the letter of credit capacity under the portion of
the Working Capital Debt Commitments to be cancelled, after taking into account
other funding sources irrevocably available to the Loan Parties, is not required
to satisfy any express obligation to the Loan Parties to provide letters of
credit at such time; provided that, in accordance with Section 3.8 (Reductions
and Cancellations of Facility Debt Commitments) and Section 3.7(b)(i) (Pro Rata
Payments) of the Common Terms Agreement and Section 2.3(a)(ii)(B) (Payments and
Prepayments) of the Common Security and Account Agreement (i) any such
cancellation of Working Capital Debt Commitments and Non-Fronting Limits may be
made without pro rata cancellation of Facility Debt Commitments under any other
Facility Agreements then in effect and (ii) the Working Capital Lenders shall
not be entitled to pro rata cancellation in the case of a cancellation of
Facility Debt Commitments under any other Facility Agreements. Where such
cancellation or reduction is to be made pro rata among the Working Capital
Lenders, the

 

8



--------------------------------------------------------------------------------

Aggregate Working Capital Debt Commitments and Non-Fronting Limits shall be
automatically and permanently reduced (pro rata among all Working Capital
Lenders in accordance with their Commitment Percentage). Any such partial
cancellation or reduction pursuant to this Section 2.05(b) shall be in the
minimum amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. From the effective date of any such reduction or cancellation, the
Working Capital Commitment Fees shall be computed on the undrawn portion of the
Working Capital Debt Commitments as so reduced or cancelled.

(c) On the date of incurrence of any Replacement Senior Debt in accordance with
Section 6.3 (Replacement Senior Debt) of the Common Terms Agreement, no pro rata
repayment of Working Capital Loans or cancellations of Working Capital Debt
Commitments of the Working Capital Lenders shall be required to be made by the
Loan Parties.

(d) The Borrower shall have the right to permanently terminate the Working
Capital Debt Commitment of any Non-Consenting Lender on a non-pro rata basis,
pursuant to Section 5.04 (Obligation to Mitigate).

(e) All unused Working Capital Debt Commitments, if any, shall be terminated
upon the occurrence of a Working Capital Facility Event of Default if required
pursuant to Section 9.03 (Acceleration Upon Bankruptcy) or Section 9.04 (Action
Upon Event of Default) in accordance with the terms thereof.

Section 2.06 [Reserved].

Section 2.07 [Reserved].

Section 2.08 Incremental Commitments.

(a) Commitment Increase. The Borrower may from time to time, by written notice
to the Working Capital Facility Agent (a “Commitment Increase Notice”), request
increases in the Working Capital Debt Commitments and an equal increase in the
Non-Fronting Limit of the relevant Working Capital Lender or other Person that
is an Eligible Assignee (each, a “Commitment Increase”) up to an aggregate
principal amount not to exceed the maximum amount of Working Capital Debt
permitted pursuant to Section 6.2(a) (Working Capital Debt) of the Common Terms
Agreement.

(b) Commitment Increase Notice. The Commitment Increase Notice shall specify
(i) the date on which the Borrower proposes that such Commitment Increase shall
be effective, which shall be a date not less than ten (10) Business Days after
the date on which such notice is delivered to the Working Capital Facility Agent
and (ii) the identity of each Working Capital Lender or other Person that is an
Eligible Assignee (each, an “Incremental Lender”) to whom the Borrower proposes
any portion of the Commitment Increase be allocated and the amounts of such
allocations; provided that, any Working Capital Lender approached to provide all
or a portion of the Commitment Increase may elect or decline, in its sole and
absolute discretion, to participate.

 

9



--------------------------------------------------------------------------------

(c) Incremental Amendments. Each Commitment Increase shall become Working
Capital Debt Commitments and Non-Fronting Limits (or, in the case of an increase
in the commitment of an existing Working Capital Lender, an increase in such
Working Capital Lender’s applicable Working Capital Debt Commitment and
Non-Fronting Limit) under this Agreement pursuant to an amendment (such
amendment, an “Incremental Amendment”) to this Agreement executed by the
Borrower, the Working Capital Facility Agent and each Incremental Lender (with
the consent of no other Working Capital Lender being required) which provides
solely for (i) the increase in the applicable Working Capital Debt Commitments
and Non-Fronting Limits, (ii) amendments required to reflect the relative
unfunded Commitments of the Incremental Lenders and (iii) the joinder of each
Incremental Lender that is not already an existing Working Capital Lender to
this Agreement. The effectiveness of any Incremental Amendment shall be subject
solely to the conditions that (A) no Working Capital Facility Event of Default
or Unmatured Working Capital Facility Event of Default shall exist on such date
of effectiveness before or after giving effect to such Commitment Increase,
(B) each Incremental Lender that is not already a Working Capital Lender shall
be entitled to receipt of any required reliance letters in respect of the legal
opinions provided to the Working Capital Facility Agent pursuant to
Section 7.01(e) (Opinions from Counsel), (C) since the time of the financial
statements most recently provided pursuant to Section 10.1(a) (Accounting,
Financial and Other Information) of the Common Terms Agreement no developments
have occurred which, individually or in the aggregate have resulted in or could
reasonably be expected to result in a Material Adverse Effect and (D) each
Incremental Lender who is not already a Working Capital Lender is reasonably
acceptable to the Working Capital Facility Agent and each Issuing Bank.

ARTICLE III

LETTERS OF CREDIT

Section 3.01 [Reserved].

Section 3.02 Letters of Credit. (a) Subject to the terms and conditions set
forth herein and, as applicable, the terms and conditions set forth in the
Common Terms Agreement, the Borrower may (but is not required to), deliver to
the Working Capital Facility Agent (which shall promptly distribute copies
thereof to the Working Capital Lenders) and (1) the Issuing Bank designated by
the Borrower in its sole discretion with respect to Fronted Letters of Credit
and (2) each Issuing Bank with a Non-Fronting Limit with respect to Non-Fronted
Letters of Credit, a letter of credit request substantially in the form of
Exhibit B-7 hereto or such other form as required by the applicable Issuing Bank
(a “Request for Issuance”) for the issuance, extension, modification or
amendment of a Letter of Credit from time to time during the Working Capital
Availability Period. Each Request for Issuance shall include (i) the date (which
shall be a Business Day, but in no event later than the date that occurs five
(5) Business Days prior to the Termination Date) of issuance of such Letter of
Credit (or the date of effectiveness of such extension, modification or
amendment) and the stated expiry date thereof (which will be consistent with
Section 3.02(d)), (ii) the proposed stated amount of such Letter of Credit,
(iii) the intended beneficiary of such Letter of Credit, (iv) a description of
the intended use of such Letter of Credit and (v) whether such Letter of Credit
is to be a Fronted Letter of Credit or a Non-Fronted Letter of Credit. Each
Request for Issuance shall be irrevocable unless modified or rescinded by the
Borrower not less than one (1) Business Day prior to the proposed date of
issuance (or effectiveness) specified therein.

 

10



--------------------------------------------------------------------------------

(b) The Borrower may request Letters of Credit up to the lesser of (i) an
aggregate stated amount for all requested and issued Letters of Credit of (A) in
the case of Fronted Letters of Credit, the aggregate Fronting Limit of all
Issuing Banks with a Fronting Limit; and (B) in the case of Non-Fronted Letters
of Credit, the aggregate Non-Fronting Limit of all Issuing Banks with a
Non-Fronting Limit and (ii) the Aggregate Working Capital Debt Commitments;
provided, in each case, that no Issuing Bank shall be required to issue any
Letter of Credit or any amendment to increase the face or stated amount of any
Letter of Credit if, after such issuance or amendment, (A) the aggregate
Commitment Exposure for all Working Capital Lenders shall exceed the Aggregate
Working Capital Debt Commitments, (B) the LC Exposure of such Issuing Bank with
a Fronting Limit shall exceed its Fronting Limit; (C) the LC Exposure of such
Issuing Bank with a Non-Fronting Limit shall exceed its Non-Fronting Limit or
(D) the Commitment Exposure of such Issuing Bank shall exceed its Working
Capital Debt Commitment in its capacity as a Working Capital Lender. For the
avoidance of doubt, subject to compliance with the foregoing requirements, the
Borrower may request Fronted Letters of Credit from an Issuing Bank with a
Fronting Limit up to the Issuing Bank’s full Fronting Limit.

(c) Promptly after its receipt of a Request for Issuance, the Issuing Bank will
confirm with the Working Capital Facility Agent (by telephone or in writing)
that the Working Capital Facility Agent has received a copy of such Request for
Issuance from the Borrower and, if not, the Issuing Bank will provide the
Working Capital Facility Agent with a copy thereof. Unless the Issuing Bank has
received notice (by telephone or in writing) from the Working Capital Facility
Agent (including at the request of any Working Capital Lender) no later than the
Business Day prior to the proposed date of issuance (or effectiveness)
(i) directing the Issuing Bank not to issue (or extend, amend or modify) such
Letter of Credit as a result of the limitations set forth in Section 3.02(b), or
(ii) that one or more of the applicable conditions precedent in Section 7.02
(Conditions to Each Working Capital Borrowing) is not then satisfied or waived,
then (A) the applicable Issuing Bank shall issue (or extend, modify or amend)
each Letter of Credit not later than 12:00 noon, New York City time, on the
later of (1) the proposed date of issuance (or effectiveness) specified in such
Request for Issuance and (2) one (1) Business Day after the receipt of the
Request for Issuance (taking into account that any Request for Issuance received
after 12:00 noon, New York City time, on any Business Day will be deemed
received on the next Business Day), and (B) such issuance (or effectiveness)
shall be subject to the terms and conditions hereof, including fulfillment of
the applicable conditions precedent and the other requirements set forth herein.
An Issuing Bank shall issue (or extend, amend or modify) a requested Letter of
Credit to the Borrower or directly to the intended beneficiary and shall provide
notice and a copy thereof to the Intercreditor Agent and the Working Capital
Facility Agent, which, in the case of a Fronted Letter of Credit, shall promptly
furnish copies thereof to the Working Capital Lenders, and to the extent that
such Letter of Credit was issued directly to the intended beneficiary, such
Issuing Bank shall provide notice and a copy thereof to the Borrower.

(d) Letters of Credit shall expire no later than the earlier of (i) one year
from the date of issuance of such Letter of Credit and (ii) five (5) Business
Days prior to the Termination Date. Each Letter of Credit may, if requested by
the Borrower, provide that it will be automatically renewed or extended for a
stated period of time at the end of its then-scheduled expiration date (but in
any event shall not be extended for longer than one year from

 

11



--------------------------------------------------------------------------------

the date of effectiveness of such extension or beyond five (5) Business Days
prior to the Termination Date) unless the Issuing Bank that issued the Letter of
Credit notifies the beneficiary thereof prior to such expiration date that such
Issuing Bank elects not to renew or extend such Letter of Credit. In no event
shall the Working Capital Lenders have any obligation to pay any amount to (or
for the account of) any Issuing Bank or any other Person, in respect of a
drawing under a Letter of Credit that occurs after the Working Capital Final
Maturity Date.

(e) Notwithstanding anything in this Agreement to the contrary, no Issuing Bank
will have any obligation to issue or renew, or extend the expiry date of, any
Letter of Credit if any judgment, order, or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing or renewing or extending the expiry date of such Letter of Credit,
or any Government Rule or any directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over such Issuing Bank shall
prohibit, or direct that such Issuing Bank refrain from, the issuance of new
letters of credit or the renewal or extension of the expiry date of issued
letters of credit generally or the issuance, renewal or extension of the expiry
date of a Letter of Credit specifically or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve, or capital
requirement, or shall impose upon such Issuing Bank any loss, cost, or expense.
Each Issuing Bank shall provide the Borrower with prompt notice of the
occurrence of any event described in this Section 3.02(e) not later than two
(2) Business Days after obtaining knowledge of the occurrence of any such event.

(f) The Borrower may designate any requested Letter of Credit as a Fronted
Letter of Credit or a Non-Fronted Letter of Credit; provided that, (i) the
Borrower may only request Fronted Letters of Credit from an Issuing Bank that is
specified in this Agreement as having a Fronting Limit, (ii) the Borrower may
only request Non-Fronted Letters of Credit with respect to requirements under
firm transportation agreements related to the Development or for the purpose of
funding the Senior Debt Service Reserve Account and (iii) if the Borrower wishes
to request Letters of Credit from any Issuing Banks that do not have a Fronting
Limit, the Borrower shall determine the specific amount to be covered by such
Letters of Credit to be provided to a specific beneficiary (the “Non-Fronted LC
Amount”), and it shall make requests for Non-Fronted Letters of Credit
simultaneously to all the Issuing Banks under this Agreement such that the
aggregate stated amount of all such Non-Fronted Letters of Credit issued to such
beneficiary is equal to the Non-Fronted LC Amount and the stated amount of the
Non-Fronted Letter of Credit of each individual Issuing Bank is equal to its
Commitment Percentage of the Non-Fronted LC Amount. No Working Capital Lender is
required to participate in the extension of credit resulting from the issuance
(or extension, modification or amendment) of a Non-Fronted Letter of Credit
issued by an Issuing Bank other than itself. Each Working Capital Lender
severally agrees with each Issuing Bank to participate in an amount equal to its
Commitment Percentage in the extension of credit resulting from the issuance (or
extension, modification or amendment) of a Fronted Letter of Credit by such
Issuing Bank and each drawing of the LC Available Amounts thereunder, in the
manner and the amount provided in Section 3.03 (Reimbursement to Issuing Banks),
and the issuance of such Fronted Letter of Credit shall be deemed to be a
confirmation by the Issuing Bank and each Working Capital Lender of such
participation in such amount; provided that, no Working Capital Lender shall be
required to participate in a Fronted Letter of Credit if such Working Capital
Lender’s Commitment Exposure would exceed its Working Capital Debt Commitment as
a result of such participation.

 

12



--------------------------------------------------------------------------------

(g) In addition to the date of issuance, stated expiry date, stated amount,
beneficiary and intended use specified in the applicable Request for Issuance,
each Letter of Credit shall provide (unless the Borrower specifies otherwise in
such Request for Issuance) for:

(i) payment in immediately available funds in US Dollars on a Business Day;

(ii) multiple drawings and partial drawings;

(iii) applicability of the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590 (1998) (“ISP98”), Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (2007) (“UCP 600”), or such other rules as the Borrower and the
applicable Issuing Bank shall agree, and shall, as to matters not governed by
ISP98, UCP 600 or such other rules, be governed and construed in accordance with
the laws of the State of New York and applicable U.S. federal law; and

(iv) a drawing by the beneficiary of the full available amount thereof if either
(A) the Issuing Bank that issued the Letter of Credit ceases to satisfy the
minimum credit ratings for an Issuing Bank hereunder (as set forth in the
definition of “Issuing Bank” in Exhibit A (Definitions) hereto) and such Letter
of Credit has not been replaced by an Issuing Bank satisfying such minimum
credit ratings within twenty (20) days or such shorter number of days as
required under the document, if any, with respect to which such Letter of Credit
is issued; provided that, the right to draw under this clause (A) shall only be
included in the applicable Letter of Credit to the extent required under such
document with respect to which such Letter of Credit is issued or (B) the
Issuing Bank that issued the Letter of Credit notifies the Borrower (which shall
promptly notify the beneficiary) prior to the then-scheduled expiration date
that such Issuing Bank elects not to renew or extend such Letter of Credit. For
the avoidance of doubt, the right to draw under clause (A) above shall be
included in any Letter of Credit issued to fund the Senior Debt Service Reserve
Accounts; and

(v) in the case of a Non-Fronted Letter of Credit, the beneficiary will be
required to certify that it is making a pro rata draw with all other Letters of
Credit issued in favor of such beneficiary in respect of a Non-Fronted LC Amount
based on the percentage of such Non-Fronted Letter of Credit to Non-Fronted LC
Amount as notified to the beneficiary by the Borrower.

Section 3.03 Reimbursement to Issuing Banks.

(a) An Issuing Bank shall give the Working Capital Facility Agent, the Security
Trustee, the Borrower and each of the Working Capital Lenders prompt notice of
any payment made by such Issuing Bank in accordance with the terms of any Letter
of Credit issued by such Issuing Bank (an “LC Payment Notice”) no later than
10:00 a.m., New York City time, on the Business Day immediately succeeding the
date of such payment by such Issuing Bank.

 

13



--------------------------------------------------------------------------------

(b) Upon delivery to the Borrower of an LC Payment Notice on or before
10:00 a.m., New York City time, on the Business Day immediately succeeding the
date of such payment by an Issuing Bank, unless the Borrower provides written
notice to such Issuing Bank and the Working Capital Facility Agent electing to
have the reimbursement obligation converted into an LC Loan in accordance with
Sections 3.03(c) and (f), the Borrower shall, on or before 12:00 noon, New York
City time, on such Business Day, reimburse such Issuing Bank for such payment
(an “LC Reimbursement Payment”) by paying to the Working Capital Facility Agent,
for the account of such Issuing Bank, an amount equal to the payment made by
such Issuing Bank plus interest on such amount at a rate per annum equal to the
Base Rate plus 2.00%; provided that, if an Issuing Bank delivers an LC Payment
Notice to the Borrower after 10:00 a.m., New York City time, on the Business Day
immediately succeeding the date of payment by such Issuing Bank, the Borrower
shall make the LC Reimbursement Payment on or before 12:00 noon, New York City
time, on the next succeeding Business Day. An Issuing Bank’s failure to provide
an LC Payment Notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank for any payment it makes under any Letter of Credit.
In the case of any Non-Fronted Letters of Credit issued with respect to a
specific Non-Fronted LC Amount, the Borrower may not elect to make an LC
Reimbursement Payment and/or convert a reimbursement obligation into a LC Loan
for some but not all the Issuing Banks providing Non-Fronted Letters of Credit
with respect to such Non-Fronted LC Amount.

(c) If the Borrower fails to make the LC Reimbursement Payment as required under
Section 3.03(b) (Reimbursement to Issuing Banks) or provides written notice to
such Issuing Bank and the Working Capital Facility Agent electing to have the
reimbursement obligation converted into an LC Loan, such reimbursement
obligation shall automatically convert to an LC Loan. If such LC Loan relates to
a Fronted Letter of Credit, the Working Capital Facility Agent shall promptly
notify each of the Working Capital Lenders of the amount of its share of the
payment made under such Fronted Letter of Credit, which shall be such Working
Capital Lender’s Commitment Percentage of such amount paid by such Issuing Bank
(the “Working Capital Lender Payment Notice”). Subject to Section 3.02(f)
(Letters of Credit), each Working Capital Lender hereby severally agrees to pay
the amount specified in the Working Capital Lender Payment Notice in immediately
available funds to the Working Capital Facility Agent for the account of such
Issuing Bank with respect to a Fronted Letter of Credit plus interest on such
amount at a rate per annum equal to the Federal Funds Effective Rate from the
date of such payment by such Issuing Bank to the date of payment to such Issuing
Bank by such Working Capital Lender. Each Working Capital Lender shall make such
payment by not later than 4:00 p.m., New York City time, on the date it received
the Working Capital Lender Payment Notice (if such notice is received at or
prior to 1:00 p.m., New York City time) and before 12:00 noon, New York City
time, on the next succeeding Business Day following such receipt (if such notice
is received after 1:00 p.m., New York City time). In the case of Fronted Letters
of Credit, each Working Capital Lender shall indemnify and hold harmless such
Issuing Bank from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, costs, and
expenses (including reasonable attorneys’ fees and expenses) resulting from any
failure on the part of such Working Capital Lender to provide, or from any delay
in providing, the Working Capital Facility Agent for the account of such Issuing

 

14



--------------------------------------------------------------------------------

Bank with its Commitment Percentage of the amount paid under the Fronted Letter
of Credit but no such Working Capital Lender shall be so liable for any such
failure on the part of or caused by any other Working Capital Lender or the
willful misconduct or gross negligence, as determined by a court of competent
jurisdiction by a final and non-appealable order, of the Working Capital
Facility Agent. Each Working Capital Lender’s obligation to make each such
payment to the Working Capital Facility Agent for the account of the applicable
Issuing Bank in the case of payments made in respect of a Fronted Letter of
Credit shall be several and not joint and shall not be affected by (A) the
occurrence or continuance of any Working Capital Facility Event of Default,
(B) the failure of any other Working Capital Lender to make any payment under
this Section 3.03 (Reimbursement to Issuing Banks), or (C) the date of the
drawing under the applicable Letter of Credit issued by the applicable Issuing
Bank; provided that, such drawing occurs prior to the earlier of (i) the Working
Capital Final Maturity Date or (ii) the termination date of the applicable
Fronted Letter of Credit. Each Working Capital Lender further agrees that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(d) The Working Capital Facility Agent shall pay to the applicable Issuing Bank
in immediately available funds the amounts paid in respect of a Fronted Letter
of Credit pursuant to Section 3.03(b) (Reimbursement to Issuing Banks) and
Section 3.03(c) (Reimbursement to Issuing Banks) before the close of business on
the day such payment is received; provided that, any amount received by the
Working Capital Facility Agent that is due and owing to such Issuing Bank and
remains unpaid to such Issuing Bank on the date of receipt shall be paid on the
next succeeding Business Day with interest payable at the Federal Funds
Effective Rate.

(e) For so long as any Working Capital Lender is a Defaulting Lender under
clause (a) of the definition thereof, each Issuing Bank in respect of a Fronted
Letter of Credit shall be deemed, for purposes of Section 4.17 (Sharing of
Payments) and Article IX (DEFAULT AND ENFORCEMENT), to be a Working Capital
Lender hereunder in substitution of such Defaulting Lender, owed a loan in an
amount equal to the outstanding principal amount due and payable by such
Defaulting Lender to the Working Capital Facility Agent for the account of each
Issuing Bank in respect of such Fronted Letter of Credit pursuant to subsection
(c) above. Notwithstanding anything else to the contrary contained herein, the
failure of any Working Capital Lender to make any required payment in response
to any LC Payment Notice in respect of a Fronted Letter of Credit shall not
increase the total aggregate amount payable by the Borrower with respect to the
payment described in the related LC Payment Notice in respect of a Fronted
Letter of Credit above the total aggregate amount that would have been payable
by the Borrower at the applicable rate for Working Capital Loans if such
Defaulting Lender would have funded its payments to such Working Capital
Facility Agent in a timely manner in response to such LC Payment Notice in
respect of a Fronted Letter of Credit.

(f) Each payment made by a Working Capital Lender under subsection (c) above
shall constitute an LC Loan deemed made by such Working Capital Lender to the
Borrower on the date of such payment by an Issuing Bank under a Fronted Letter
of Credit issued by such Issuing Bank. All such payments by the Working Capital
Lenders in respect of any one such payment by such Issuing Bank shall constitute
a single LC Loan hereunder. Each payment made by an Issuing Bank in respect of a
Non-Fronted Letter of Credit that is not

 

15



--------------------------------------------------------------------------------

reimbursed by the Borrower or that is converted into an LC Loan by notice from
the Borrower pursuant to clause (c) above shall constitute an LC Loan deemed
made by such Issuing Bank in its capacity as a Working Capital Lender. LC Loans
that are converted to LIBOR Loans in respect of Non-Fronted Letters of Credit
with respect to a specific Non-Fronted LC Amount shall constitute a single LIBOR
Loan for the purposes of Section 4.05(e) (Interest Rates) hereunder. Each
LC Loan initially shall be a Base Rate Loan.

Section 3.04 Obligations Absolute. The payment obligations of each Working
Capital Lender under Section 3.03(c) (Reimbursement to Issuing Banks) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit and any LC Loan shall be unconditional and irrevocable (subject only to
the Borrower’s and each Working Capital Lender’s right to bring suit against an
Issuing Bank pursuant to Section 3.05 (Liability of the Issuing Banks and the
Working Capital Lenders) following the reimbursement of such Issuing Bank for
any such payment), and shall be paid strictly in accordance with the terms of
this Agreement under all circumstances, including the following circumstances:

(a) any lack of validity or enforceability of any Finance Document or any other
agreement or instrument relating thereto or to such Letter of Credit;

(b) any amendment or waiver of, or any consent to departure from, all or any of
the Finance Documents;

(c) the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Bank, or any other Person, whether in
connection with this Agreement, the transactions contemplated herein or by such
Letter of Credit, or any unrelated transaction;

(d) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(e) payment in good faith by an Issuing Bank under any Letter of Credit issued
by such Issuing Bank against presentation of a draft or certificate which does
not comply with the terms of such Letter of Credit; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 3.05 Liability of the Issuing Banks and the Working Capital Lenders. The
Borrower assumes all risks of the acts and omissions of any beneficiary or
transferee of any Letter of Credit, and none of the Working Capital Facility
Agent, the Issuing Banks, the Working Capital Lenders nor any of their
respective Related Parties shall be liable or responsible for (a) the use that
may be made of such Letter of Credit or any acts or omissions of any beneficiary
or transferee thereof in connection therewith; (b) the validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (c) payment by the applicable Issuing Bank against presentation of
documents that do not comply with the terms of such Letter of

 

16



--------------------------------------------------------------------------------

Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under such Letter of Credit; provided that, in
each case, payment by the applicable Issuing Bank shall not have constituted
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable order. The Borrower and each Working
Capital Lender shall have the right to bring suit against an Issuing Bank, and
such Issuing Bank shall be liable to the Borrower and any Working Capital
Lender, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower or such Working Capital Lender caused by such Issuing
Bank’s willful misconduct or gross negligence as determined by a court of
competent jurisdiction by a final and non-appealable order, including such
Issuing Bank’s willful failure to make timely payment under such Letter of
Credit following the presentation to it by the beneficiary thereof of a draft
and accompanying certificate(s) which strictly comply with the terms and
conditions of such Letter of Credit.

Section 3.06 Resignation as an Issuing Bank. Any Issuing Bank may, upon thirty
(30) days’ prior written notice to the Borrower resign as an Issuing Bank. In
the event of any such resignation as an Issuing Bank, the Borrower shall be
entitled to appoint a successor Issuing Bank hereunder from among the Working
Capital Lenders who meet the requirements hereunder to be an Issuing Bank;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of any Issuing Bank. If any Working Capital Lender
resigns as an Issuing Bank, it shall retain all the rights, powers, privileges
and duties of Issuing Bank hereunder with respect to all Letters of Credit that
it issued, including Letters of Credit outstanding as of the effective date of
its resignation as an Issuing Bank and all LC Exposure with respect thereto
(including the right to require the Working Capital Lenders to make LC Loans or
fund participations in Letters of Credit). Upon the appointment of a successor
Issuing Bank and such successor Issuing Bank’s acceptance, in writing, of the
appointment and agreement to be bound by all of the terms and conditions
contained in this Agreement and the other Finance Documents binding on it in
such capacity, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the Issuing Bank as the case may be
and (b) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the applicable Issuing Bank to
effectively assume the obligations of such Issuing Bank with respect to such
Letters of Credit.

Section 3.07 Non-Fronted Letters of Credit. The Borrower agrees that in the
event that it has provided any Non-Fronted Letter of Credit in respect a
Non-Fronted LC Amount, it shall instruct the beneficiary thereof to draw on such
Non-Fronted Letter of Credit in proportion to the Commitment Percentage of each
Issuing Bank. In the event that the Borrower has funded the Senior Debt Service
Reserve Account using Non-Fronted Letters of Credit from each Issuing Bank, the
Security Trustee hereby agrees (without the need for any further action or
instruction from any Senior Creditors) to draw on such Non-Fronted Letters of
Credit only on a pro rata basis based on the Commitment Percentage as notified
by the Borrower to the Security Trustee or, failing such notification, as
provided to the Security Trustee by the Working Capital Facility Agent on
request.

 

17



--------------------------------------------------------------------------------

Section 3.08 Existing Letters of Credit. Notwithstanding the amendment and
restatement of the Initial Working Capital Facility Agreement, the Letters of
Credit set forth on Schedule 3.08 (Existing Letters Of Credit), which Letters of
Credit were issued pursuant to, and were outstanding under, the Initial Working
Capital Facility Agreement will continue to be outstanding under this Agreement,
as if such Letters of Credit had been issued as Fronted Letters of Credit
pursuant to this Article III. Each Working Capital Lender severally agrees to
participate in such Letter of Credit in accordance with the terms of
Section 3.02(f) (Letters of Credit) in an amount equal to its Commitment
Percentage.

ARTICLE IV

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 4.01 Repayment of LC Loans. The Borrower unconditionally and irrevocably
promises to pay to the Working Capital Facility Agent for the ratable account of
each Working Capital Lender the aggregate outstanding principal amount of each
LC Loan no later than 5:00 p.m., New York City time, on the LC Loan Termination
Date.

Section 4.02 Repayment of Working Capital Borrowings. (a) The Borrower shall
reduce the aggregate outstanding principal amount of all Working Capital Loans
to zero Dollars ($0) for a period of five (5) consecutive Business Days at least
once every calendar year; provided that, the Borrower will determine in its sole
discretion when during any calendar year it elects to satisfy such requirement
and the Working Capital Facility Agent shall have no duty to monitor compliance
with this Section 4.02(a).

(b) Notwithstanding anything to the contrary set forth in Section 4.02(a), the
Borrower unconditionally and irrevocably promises to pay to the Working Capital
Facility Agent for the ratable account of each Working Capital Lender, on the
Working Capital Final Maturity Date, an amount equal to the aggregate principal
amount of all Working Capital Loans then-outstanding.

Section 4.03 [Reserved].

Section 4.04 Interest Payment Dates. (a) Interest accrued on each Working
Capital Loan or LC Loan shall be payable, without duplication, on the following
dates (each, an “Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on a Working
Capital Loan or LC Loan, on the date of each such repayment or prepayment;

(ii) [Reserved];

(iii) with respect to Working Capital Loans, on the Working Capital Final
Maturity Date;

(iv) with respect to LC Loans, on the LC Loan Termination Date;

 

18



--------------------------------------------------------------------------------

(v) with respect to LIBOR Loans, (A) on the last day of each applicable Interest
Period, (B) in the case of any Interest Period that has a duration of more than
three months, the day three months after the first day of such Interest Period,
and (C) if applicable, on any date on which such LIBOR Loan is converted to a
Base Rate Loan; and

(vi) with respect to Base Rate Loans, on each CTA Payment Date beginning on the
first CTA Payment Date after the date of the disbursement or, if applicable, any
date on which such Base Rate Loan is converted to a LIBOR Loan.

(b) Interest accrued on the Working Capital Loans, or LC Loans, or other
monetary Working Capital Obligations, after the date such amount is due and
payable (whether on the Working Capital Final Maturity Date or any other date
for payment of such obligation under or pursuant to this Agreement upon
acceleration or otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 15.1(d)(i) (Bankruptcy) of the Common Terms Agreement
or Section 4(a) (Bankruptcy) of Schedule 9.02 (Events of Default after Term Loan
Discharge Date) of this Agreement (whichever is applicable at the time) only to
the extent it relates to Section 15.1(d)(i) (Bankruptcy) of the Common Terms
Agreement or Section 4(a) (Bankruptcy) of Schedule 9.02 (Events of Default after
Term Loan Discharge Date) of this Agreement (whichever is applicable at the
time).

Section 4.05 Interest Rates. (a) Each LIBOR Loan shall accrue interest at a rate
per annum during each Interest Period applicable thereto equal to the sum of the
LIBOR for such Interest Period plus the Applicable Margin for such Working
Capital Loans or LC Loans.

(b) On or before 12:00 noon, New York City time, at least three (3) Business
Days prior to the end of each Interest Period for each LIBOR Loan, the Borrower
shall deliver to the Working Capital Facility Agent an Interest Period Notice
setting forth the Borrower’s election with respect to the duration of the next
Interest Period applicable to such LIBOR Loan, which Interest Period shall be
one (1), two (2), three (3) or six (6) months in length; provided that, (i) if
any Working Capital Facility Declared Default has occurred and is Continuing,
all LIBOR Loans shall convert into Base Rate Loans at the end of the
then-current Interest Period and (ii) if any Unmatured Working Capital Facility
Event of Default has occurred and is Continuing, all LIBOR Loans shall convert
into LIBOR Loans with an Interest Period of one month, at the end of the
then-current Interest Periods (in which case the Working Capital Facility Agent
shall so notify the Borrower and the Working Capital Lenders). After such
Working Capital Facility Declared Default or Unmatured Working Capital Facility
Event of Default has ceased, the Borrower may convert each such Base Rate Loan
or LIBOR Loan with an Interest Period of one month into a LIBOR Loan in
accordance with this Agreement by delivering an Interest Period Notice in
accordance with Section 4.06 (Conversion Options).

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 4.05(b) above with respect to any LIBOR Loan, such LIBOR Loan shall
be made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.

 

19



--------------------------------------------------------------------------------

(d) Each LIBOR Loan shall bear interest from (and including) the first day of
the applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall not have more
than twelve (12) LIBOR Loans outstanding at any one time.

(f) Each Base Rate Loan shall accrue interest at a rate per annum equal to the
sum of the Base Rate plus the Applicable Margin for such Working Capital Loans
or LC Loans.

(g) All Base Rate Loans shall bear interest from and including the date such
Base Rate Loan is made (or, if previously a LIBOR Loan, the day on which such
LIBOR Loan is converted to a Base Rate Loan as required under Section 4.05(c)
(Interest Rates) or Section 4.06 (Conversion Options) or under Article V (LIBOR
AND TAX PROVISIONS)) to (but excluding) the date such Working Capital Loan or
LC Loan or portion thereof is paid at the interest rate determined as applicable
to such Base Rate Loan (or the date such Working Capital Loan or LC Loan is
converted to a LIBOR Loan).

Section 4.06 Conversion Options. The Borrower may elect from time to time to
convert LIBOR Loans to Base Rate Loans or Base Rate Loans to LIBOR Loans
(subject to Section 4.05(e) (Interest Rates), Section 5.01 (LIBOR Lending
Unlawful) and Section 5.02 (Inability to Determine LIBOR)), as the case may be,
by delivering a completed Interest Period Notice to the Working Capital Facility
Agent notifying the Working Capital Facility Agent of such election no later
than 12:00 noon, New York City time, on the third Business Day preceding the
proposed conversion date (which notice, in the case of conversions to LIBOR
Loans, shall specify the length of the initial Interest Period therefor);
provided that, (i) no Base Rate Loan may be converted into a LIBOR Loan when any
Working Capital Facility Declared Default has occurred and is Continuing and
(ii) no Base Rate Loan may be converted into a LIBOR Loan with an Interest
Period greater than one month when any Unmatured Working Capital Facility Event
of Default has occurred and is Continuing and, in each case, the Working Capital
Facility Agent has determined not to permit such conversions. Upon receipt of
any such notice the Working Capital Facility Agent shall promptly notify each
relevant Working Capital Lender thereof.

Section 4.07 Post-Maturity Interest Rates; Default Interest Rates. If all or a
portion of the principal amount of any Working Capital Loan or LC Loan is not
paid when due (whether on the Working Capital Final Maturity Date, by
acceleration or otherwise, or in the case of LC Loans, the LC Loan Termination
Date or otherwise) or any Working Capital Obligation (other than principal on
the Working Capital Loans or LC Loans) is not paid or deposited when due
(whether on the Working Capital Final Maturity Date, by acceleration or
otherwise), (i) all such overdue amounts of principal on the Working Capital
Loans or LC Loans shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto plus the Default Rate and (ii) all such
other defaulted amounts of Working Capital Obligations (other than principal on
the Working Capital Loans or LC Loans) shall bear interest at a rate per annum
equal to the rate then applicable to Base Rate Loans plus the Default Rate, from
the date of such non-payment until the amount then due is paid in full (after as
well as before judgment).

 

20



--------------------------------------------------------------------------------

Section 4.08 Interest Rate Determination. The Working Capital Facility Agent
shall determine the interest rate applicable to the Working Capital Loans or
LC Loans and shall give prompt notice of such determination to the Borrower and
the Working Capital Lenders. In each such case, the Working Capital Facility
Agent’s determination of the applicable interest rate shall be conclusive, in
the absence of manifest error.

Section 4.09 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by the Working Capital
Facility Agent’s “prime rate” shall be made on the basis of a year of three
hundred and sixty-five (365) or three hundred and sixty-six (366) days, as the
case may be, and actual days elapsed. All computations of interest for LIBOR
Loans, and for Base Rate Loans when the Base Rate is determined by LIBOR shall
be made on the basis of a 360 day year and actual days elapsed. All computations
of commissions or fees owed hereunder (other than Working Capital Commitment
Fees, Fronting Fees and LC Fees, which shall be computed in accordance with the
provisions of Section 4.15 (Fees) below) shall be made on the basis of a year of
three hundred and sixty-five (365) or three hundred and sixty-six (366) days, as
the case may be, and actual days elapsed.

(b) Interest shall accrue on each Working Capital Loan and LC Loan for the day
on which the Working Capital Loan or LC Loan is made, and shall not accrue on a
Working Capital Loan or LC Loan, or any portion thereof, for the day on which
the Working Capital Loan or LC Loan or such portion is paid; provided that, any
Working Capital Loan or LC Loan that is repaid on the same day on which it is
made shall bear interest for one day.

(c) Each determination by the Working Capital Facility Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 4.10 Terms of All Prepayments. The Borrower shall make prepayments of
Working Capital Loans or LC Loans and all reductions and cancellations of
Working Capital Debt Commitments in accordance with the terms of Article 3
(Repayment, Prepayment and Cancellation) of the Common Terms Agreement and
subject to the following terms and the terms of Section 4.11 (Voluntary
Prepayment) and Section 4.12 (Mandatory Prepayment):

(a) upon the prepayment of any Working Capital Loans or LC Loans (whether a
voluntary prepayment, a mandatory prepayment or a prepayment upon acceleration
or otherwise), the Borrower shall satisfy all applicable provisions under this
Agreement; and

(b) together with any prepayment of Working Capital Loans or LC Loans, the
Borrower shall pay to the Working Capital Facility Agent, for the account of the
Working Capital Lenders or the Issuing Banks who made any Working Capital Loan
or LC Loan being prepaid, the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Working Capital
Loans or LC Loan to be prepaid;

(ii) any additional amounts required to be paid under Section 5.05 (Funding
Losses); and

 

21



--------------------------------------------------------------------------------

(iii) any other Working Capital Obligations required to be paid to the
respective Working Capital Lenders or Issuing Banks in connection with any
prepayment under the Finance Documents.

Section 4.11 Voluntary Prepayment. (a) The Borrower may, in accordance with
Section 3.5 (Voluntary Prepayments) of the Common Terms Agreement and on not
less than three (3) Business Days’ prior written notice to the Intercreditor
Agent and the Working Capital Facility Agent, prepay amounts outstanding under
the Working Capital Facility Agreement at any time in whole or in part, without
penalty or premium and without any reduction in commitments; provided that,
(i) each partial voluntary prepayment of LIBOR Loans shall be in a minimum
amount of $5,000,000 and incremental multiples of $1,000,000 in excess thereof
and (ii) each partial voluntary prepayment of Base Rate Loans shall be in a
minimum amount of $1,000,000 and incremental multiples of $500,000 in excess
thereof. Such notice may be conditional and subject to revocation as set forth
in Section 3.5(b) (Voluntary Prepayments) of the Common Terms Agreement. If any
such notice is revoked in accordance with Section 3.5(b) (Voluntary Prepayments)
of the Common Terms Agreement, the Borrower shall pay any Breakage Costs
incurred by any Working Capital Lender as a result of such notice and
revocation, as set forth in Section 3.5(b) (Voluntary Prepayments) of the Common
Terms Agreement.

(b) After the Borrower has delivered a notice of voluntary prepayment in
accordance with Section 4.11(a) above, the prepayment date specified in the
notice shall be deemed the due date for the principal amount (and the interest
thereon) to be paid thereunder and should the Borrower fail to pay any such
principal amount and/or interest and/or Breakage Costs (if any, in accordance
with Section 3.6 (Prepayment Fees and Breakage Costs) of the Common Terms
Agreement) due on such date, the Borrower shall pay interest on such overdue
amounts in accordance with Section 4.07 (Post-Maturity Interest Rates; Default
Interest Rates).

(c) Pursuant to Section 3.7 (Pro Rata Payments) of the Common Terms Agreement
and Section 2.3(a)(i)(B) (Payments and Prepayments) of the Common Security and
Account Agreement (i) any voluntary prepayment of Working Capital Loans or
LC Loans may be made without a voluntary pro rata prepayment of Senior Debt
under any other Senior Debt Instrument and (ii) any voluntary prepayment of
Senior Debt under any other Senior Debt Instrument may be made without a
voluntary pro rata prepayment of Working Capital Loans or LC Loans.

Section 4.12 Mandatory Prepayment. (a) The Borrower shall prepay the Working
Capital Loans or LC Loans in accordance with Section 3.4 (Mandatory Prepayments)
and Section 3.7 (Pro Rata Payments) of the Common Terms Agreement solely in the
following circumstances:

(i) other than LC Loans incurred to fund a reimbursement obligation with respect
to a drawing under a Letter of Credit, as needed to comply with Section 4.02(a)
(Repayment of Working Capital Borrowings); provided that, for the avoidance of
doubt, the Borrower shall not be required to cause any issued and outstanding
Letters of Credit to be cancelled or returned;

 

22



--------------------------------------------------------------------------------

(ii) [Reserved];

(iii) in accordance with Section 3.4(a)(iv) (Mandatory Prepayments – LNG SPA
Prepayment Event) of the Common Terms Agreement, to the extent required under
Section 8.2 (LNG SPA Mandatory Prepayment) of the Common Terms Agreement;

(iv) in accordance with Section 3.4(a)(v) (Mandatory Prepayments – Change of
Control) of the Common Terms Agreement as a result of the occurrence of a Change
of Control after the earlier to occur of the: (i) end of the Term Loan
Availability Period; and (ii) the Term Loan Discharge Date.

(v) in accordance with Section 3.4(vi) (Mandatory Prepayments – Illegality) of
the Common Terms Agreement as a result of the occurrence of an Illegality Event
with respect to a Working Capital Lender.

Working Capital Debt Commitments shall be cancelled in the case of the mandatory
prepayments set forth in clause (iii) and (iv) above as provided in
Section 3.4(a)(iv) (Mandatory Prepayments – LNG SPA Prepayment Event) and
Section 3.4(c)(v) (Mandatory Prepayments – Change of Control) of the Common
Terms Agreement and shall be suspended in the case of the mandatory prepayment
set forth in clause (v) above as provided in Section 3.4(vi) (Mandatory
Prepayments – Illegality) of the Common Terms Agreement.

(b) Application of Prepayments of Loans to Base Rate Loans and LIBOR Loans. Any
prepayment of Working Capital Loans or LC Loans of a Working Capital Lender
pursuant to this Section 4.12 (Mandatory Prepayment) shall be applied first to
such Working Capital Lender’s Base Rate Loans to the full extent thereof and
second to such Working Capital Lender’s LIBOR Loans.

Section 4.13 Time and Place of Payments. (a) Except as otherwise provided in
Section 3.03(b) (Reimbursement to Issuing Banks), the Borrower shall make each
payment (including any payment of principal of or interest on any Working
Capital Loan or LC Loan or any Fees or other Working Capital Obligations)
hereunder without set-off (except as and to the extent permitted under
Section 2.01(d) (Working Capital Loans) above), deduction or counterclaim not
later than 12:00 noon, New York City time (except in the case of payments
permitted under Section 2.01(d) (Working Capital Loans) above, which may be made
in accordance with the timing provided in Section 2.04(a) (Funding)), on the
date when due in US Dollars and, in immediately available funds, to the Working
Capital Facility Agent at the account set forth in Schedule 4.13 (Working
Capital Facility Agent Account Details) hereto or at such other office or
account as may from time to time be specified by the Working Capital Facility
Agent to the Borrower. Funds received after 12:00 noon, New York City time,
shall be deemed to have been received by the Working Capital Facility Agent on
the next succeeding Business Day.

 

23



--------------------------------------------------------------------------------

(b) The Working Capital Facility Agent shall promptly remit in immediately
available funds to each Working Capital Secured Party its share, if any, of any
payments received by the Working Capital Facility Agent for the account of such
Working Capital Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Working Capital Loan or LC Loan or any Fees or other Working Capital Loan
Obligations) hereunder shall become due, or otherwise would occur, on a day that
is not a Business Day, such payment shall (except as otherwise required by the
proviso to the definition of “Interest Period” with respect to LIBOR Loans and
in the case of the Working Capital Final Maturity Date and the LC Loan
Termination Date, as applicable, in which case the due date for payment shall be
the immediately preceding Business Day) be made on the immediately succeeding
Business Day, and such increase of time shall in such case be included in the
computation of interest or Fees, if applicable.

Section 4.14 Borrowings and Payments Generally. (a) Unless the Working Capital
Facility Agent has received notice from the Borrower prior to the date on which
any payment is due to the Working Capital Facility Agent for the account of the
Working Capital Lenders or the Issuing Bank hereunder that the Borrower will not
make such payment, the Working Capital Facility Agent may assume that the
Borrower has made such payment on such date in accordance with this Agreement
and may, in reliance upon such assumption, distribute to the Working Capital
Lenders or applicable Issuing Bank the amount due. If the Borrower has not in
fact made such payment, then each of the Working Capital Lenders or the Issuing
Bank severally agrees to repay to the Working Capital Facility Agent forthwith
on demand the amount so distributed to such Working Capital Lender or Issuing
Bank in immediately available funds with interest thereon, for each day from
(and including) the date such amount is distributed to it to (but excluding) the
date of payment to the Working Capital Facility Agent, at the Federal Funds
Effective Rate. A notice of the Working Capital Facility Agent to any Working
Capital Lender or Issuing Bank with respect to any amount owing under this
Section 4.14 (Borrowings and Payments Generally) shall be conclusive, absent
manifest error.

(b) Nothing herein shall be deemed to obligate any Working Capital Lender or
Issuing Bank to obtain funds for any Working Capital Loan, LC Loan or Letter of
Credit reimbursement obligation in any particular place or manner or to
constitute a representation by any Working Capital Lender or Issuing Bank that
it has obtained or will obtain funds for any Working Capital Loan or LC Loan in
any particular place or manner.

Section 4.15 Fees. (a) From and including the date hereof until the Termination
Date, the Borrower agrees to pay to the Working Capital Facility Agent, for the
account of each Working Capital Lender a commitment fee (a “Working Capital
Commitment Fee”) on the daily average amount of such Working Capital Lender’s
unused Working Capital Debt Commitment at a rate per annum equal to 40% of the
Applicable Margin for LIBOR Loans from the date hereof until the Working Capital
Final Maturity Date, payable quarterly in arrears on the last Business Day of
each fiscal quarter, commencing on the first such date to occur following the
date hereof, and the Termination Date. Notwithstanding the foregoing, the
Borrower will not be required to pay any Working Capital Commitment Fee to any
Working Capital Lender with respect to any period in which such Working Capital
Lender was a Defaulting Lender.

 

24



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Working Capital Facility Agent for the
account of each Working Capital Lender a letter of credit fee (the “LC Fee”) on
(i) the average daily aggregate amount of such Working Capital Lender’s
Commitment Percentage of the LC Available Amount, if any, of all Fronted Letters
of Credit and (ii) the average daily aggregate amount of the LC Available
Amount, if any, of any Non-Fronted Letters of Credit issued by such Working
Capital Lender in its capacity as an Issuing Bank, each at a rate per annum
equal to the Applicable Margin for LIBOR Loans, payable quarterly in arrears on
the last Business Day of each fiscal quarter, commencing on the first such date
to occur following the date of issuance of any Letter of Credit hereunder, and
on the Working Capital Final Maturity Date; provided, however, that upon the
occurrence and during the continuance of a Working Capital Facility Event of
Default, with respect to any outstanding Letters of Credit which are not cash
collateralized pursuant to Section 9.06 (Application of Proceeds), such LC Fee
shall be increased by 2.0% per annum.

(c) The Borrower agrees to pay to each Issuing Bank a letter of credit fronting
fee (the “Fronting Fee”) in an amount equal to 0.20% per annum of the aggregate
LC Available Amount of each Fronted Letter of Credit issued by such Issuing
Bank, payable quarterly in arrears on the last Business Day of each fiscal
quarter, commencing on the first such date to occur following the date of
issuance of such Letter of Credit hereunder, and on the Working Capital Final
Maturity Date.

(d) Borrower agrees to pay to the Working Capital Facility Agent, for its own
account, and to each Working Capital Lender the fees payable in the amounts and
at the times separately agreed upon in the Fee Letters.

(e) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

(f) All Working Capital Commitment Fees, Fronting Fees and LC Fees shall be
computed on the basis of 360-day year, as prorated for any partial quarter, as
applicable.

(g) The Borrower shall not be liable to pay any Working Capital Lender or
Issuing Bank any upfront fees, fronting fees or agent fees, nor shall it be
liable to pay any other fees, costs, expenses or charges with respect to the
transactions contemplated under this Agreement, other than as may be
specifically stated in this Agreement, the Fee Letters or any other agreement in
writing between such Working Capital Lender or Issuing Bank and the Borrower.

Section 4.16 Pro Rata Treatment. (a) The portion of any Working Capital
Borrowing shall be allocated by the Working Capital Facility Agent among the
Working Capital Lenders such that, following each Working Capital Borrowing, the
ratio of each Working Capital Lender’s outstanding Working Capital Debt
Commitment to the outstanding Aggregate Working Capital Debt Commitments is
equal to each Working Capital Lender’s Commitment Percentage.

(b) Except as otherwise provided in Section 5.01 (LIBOR Lending Unlawful), each
reduction of Working Capital Debt Commitments of any type, pursuant to
Section 2.05 (Termination or Reduction of Commitments) or otherwise, shall be
allocated by the Working

 

25



--------------------------------------------------------------------------------

Capital Facility Agent pro rata among the Working Capital Lenders in accordance
with, and subject to the exceptions in, Section 3.8 (Reductions and
Cancellations of Facility Debt Commitments) of the Common Terms Agreement. Each
reduction of Issuing Bank Limits shall be allocated by the Working Capital
Facility Agent pro rata among the Issuing Banks.

(c) Except as otherwise required under Section 3.7 (Pro Rata Payment) of the
Common Terms Agreement and Section 4.11 (Voluntary Prepayment), Section 4.12
(Mandatory Prepayment) or Article V (LIBOR AND TAX PROVISIONS), (i) each payment
or prepayment of principal of the Working Capital Loans or LC Loans shall be
allocated by the Working Capital Facility Agent pro rata among the Working
Capital Lenders in accordance with the respective principal amounts of their
outstanding Working Capital Loans or LC Loans, (ii) each payment of interest on
the Working Capital Loans or LC Loans shall be allocated by the Working Capital
Facility Agent pro rata among the Working Capital Lenders in accordance with the
respective interest amounts outstanding on their Working Capital Loans or
LC Loans and (iii) each payment of the Working Capital Commitment Fee shall be
allocated by the Working Capital Facility Agent pro rata among the Working
Capital Lenders in accordance with their respective Working Capital Debt
Commitments.

Section 4.17 Sharing of Payments. (a) If any Working Capital Lender or Issuing
Bank obtains any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Working Capital Loan or
LC Loan (other than pursuant to the terms of Article V (LIBOR AND TAX
PROVISIONS) or Section 4.16 (Pro Rata Treatment)) in excess of its pro rata
share of payments then or therewith obtained by all Working Capital Lenders
holding Working Capital Loans or LC Loans (as applicable), such Working Capital
Lender or Issuing Bank shall purchase from the other Working Capital Lenders
(for cash at face value) such participations in Working Capital Loans or
LC Loans made by them as shall be necessary to cause such purchasing Working
Capital Lender or Issuing Bank to share the excess payment or other recovery
ratably with each of them; provided, however, that, if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
Working Capital Lender or Issuing Bank, the purchase shall be rescinded and each
Working Capital Lender that has sold a participation to the purchasing Working
Capital Lender or Issuing Bank shall repay to the purchasing Working Capital
Lender or Issuing Bank the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Working Capital Lender’s ratable
share (according to the proportion of (x) the amount of such selling Working
Capital Lender’s required repayment to the purchasing Working Capital Lender or
Issuing Bank to (y) the total amount so recovered from the purchasing Working
Capital Lender or Issuing Bank) of any interest or other amount paid or payable
by the purchasing Working Capital Lender or Issuing Bank in respect of the total
amount so recovered. The Borrower agrees that any Working Capital Lender or
Issuing Bank or so purchasing a participation from another Working Capital
Lender pursuant to this Section 4.17(a) (Sharing of Payments) may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 11.13 (Right of Set-Off)) with respect to such participation
as fully as if such Working Capital Lender or Issuing Bank were the direct
creditor of the Borrower in the amount of such participation. The provisions of
this Section shall not be construed to apply to any payment by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by any Working Capital Lender as consideration for the
assignment or sale of a participation in any of its Loans.

 

26



--------------------------------------------------------------------------------

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Working Capital Lender or any Issuing Bank receives a secured claim in lieu of a
setoff to which this Section 4.17 (Sharing of Payments) applies, such Working
Capital Lender or Issuing Bank shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Working Capital Lenders or the Issuing Banks entitled under this
Section 4.17 (Sharing of Payments) to share in the benefits of any recovery on
such secured claim.

ARTICLE V

LIBOR AND TAX PROVISIONS

Section 5.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or,
by reason of a Change in Law, any Working Capital Lender is unable to honor its
obligation to make or maintain LIBOR Loans, then such Working Capital Lender
will promptly notify the Borrower of such event (with a copy to the Working
Capital Facility Agent and Intercreditor Agent) and such Working Capital
Lender’s obligation to make or to continue LIBOR Loans, or to convert Base Rate
Loans into LIBOR Loans, as the case may be, shall be suspended until such time
as such Working Capital Lender may again make and maintain LIBOR Loans. During
such period of suspension, the Loans that would otherwise be made by such
Working Capital Lender as LIBOR Loans shall be made instead by such Working
Capital Lender as Base Rate Loans and each LIBOR Loan made by such Working
Capital Lender and outstanding will automatically, on the last day of the then
existing Interest Period therefor if such Working Capital Loan may lawfully
remain outstanding until the end of such Interest Period, and otherwise
immediately, convert into a Base Rate Loan. At the Borrower’s request, each
Working Capital Lender shall use reasonable efforts, including using reasonable
efforts to designate a different lending office for funding or booking its
Working Capital Loans or to assign its rights and obligations under the Finance
Documents to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Working Capital Lender, such designation or
assignment (i) would eliminate or avoid such illegality and (ii) would not
subject such Working Capital Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Working Capital Lender. The
Borrower shall pay all reasonable costs and expenses incurred by any Working
Capital Lender in connection with any such designation or assignment.

Section 5.02 Inability to Determine LIBOR. If prior to the commencement of any
Interest Period for a LIBOR Loan:

(a) the Working Capital Facility Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the Working Capital Facility Agent is advised by the Required Working
Capital Lenders that such Required Working Capital Lenders have reasonably
determined that LIBOR for such Interest Period will not adequately and fairly
reflect the cost to such Working Capital Lenders of making or maintaining their
LIBOR Loans for such Interest Period;

then the Working Capital Facility Agent shall give notice thereof to the
Borrower and the Working Capital Lenders by telephone or telecopy as promptly as
practicable thereafter and,

 

27



--------------------------------------------------------------------------------

until the Working Capital Facility Agent notifies the Borrower and the Working
Capital Lenders that the circumstances giving rise to such notice no longer
exist (which notice of subsequent change in circumstances shall be given as
promptly as practicable), (i) any Interest Period Notice that requests the
conversion of any Working Capital Loan to, or continuation of any Working
Capital Loan as, a LIBOR Loan shall be ineffective and such Working Capital Loan
shall be converted to a Base Rate Loan on the last day of the Interest Period
applicable thereto, and (ii) if any Working Capital Disbursement Request
requests a LIBOR Loan, such Working Capital Loan shall be made as a Base Rate
Loan, or, at the election of the Borrower (upon receipt of the determination to
be made by the Required Working Capital Lenders and only if they are able to
agree on such a determination), made as a Working Capital Loan bearing interest
at such rate as the Required Working Capital Lenders shall determine adequately
reflects the costs to the Working Capital Lenders of making such Loans. The
Working Capital Facility Agent shall promptly give notice to the Borrower, the
Working Capital Lenders and the Intercreditor Agent when the circumstances that
gave rise to such notice no longer exist and, in such event, any outstanding
Base Rate Loans may be converted, on the last day of the then current Interest
Period, to LIBOR Loans.

Section 5.03 Increased Costs. (a) If any Working Capital Lender or Issuing Bank
incurs additional costs or suffers a reduction, in each case, as described in
Section 22.1(a) (Increased Costs) of the Common Terms Agreement, the Borrower
shall compensate such Working Capital Lender or Issuing Bank in accordance with
Section 22.1(a) (Increased Costs) of the Common Terms Agreement (except to the
extent the Borrower is excused from payment pursuant to Section 5.04 (Obligation
to Mitigate)). In determining the amount of such compensation, such Working
Capital Lender or Issuing Bank may, subject to Section 22.1(e) (Increased Costs)
of the Common Terms Agreement, use any method of averaging and attribution that
it (in its sole discretion) shall deem appropriate.

(b) If any Working Capital Lender, any Issuing Bank or any Working Capital
Lender’s or Issuing Bank’s holding company has suffered, or would suffer, a
reduced rate of return as described in Section 22.1(b) (Increased Costs) of the
Common Terms Agreement, the Borrower shall compensate such Working Capital
Lender or Issuing Bank or (without duplication) such Working Capital Lender’s or
Issuing Bank’s holding company in accordance with Section 22.1(b) (Increased
Costs) of the Common Terms Agreement (except to the extent the Borrower is
excused from payment pursuant to Section 5.04 (Obligation to Mitigate)).

(c) To claim any amount under this Section 5.03 (Increased Costs), the Working
Capital Facility Agent or a Working Capital Lender or Issuing Bank, as
applicable, shall promptly deliver a certificate in accordance with
Section 22.1(c) (Increased Costs) of the Common Terms Agreement (with a copy to
the Working Capital Facility Agent, if delivered by a Working Capital Lender or
Issuing Bank). The Borrower shall pay the Working Capital Facility Agent or
Working Capital Lender or Issuing Bank, as applicable, in accordance with
Section 22.1(c) (Increased Costs) of the Common Terms Agreement.

(d) Promptly after the Working Capital Facility Agent or Working Capital Lender
or Issuing Bank, as applicable, has determined that it will make a request for
increased compensation pursuant to this Section 5.03 (Increased Costs), such
Person shall notify the Borrower thereof (with a copy to the Working Capital
Facility Agent and the Intercreditor

 

28



--------------------------------------------------------------------------------

Agent). Failure or delay on the part of the Working Capital Facility Agent or
Working Capital Lender or Issuing Bank to demand compensation pursuant to this
Section 5.03 (Increased Costs) shall not constitute a waiver of such Person’s
right to demand such compensation; provided that, the Borrower shall not be
required to compensate a Person pursuant to this Section 5.03 (Increased Costs)
for any increased costs or reductions outside of the period referred to in
Section 22.1(d) (Increased Costs) of the Common Terms Agreement.

(e) Notwithstanding any other provision in this Agreement, no Working Capital
Lender or Issuing Bank shall demand compensation pursuant to this Section 5.03
(Increased Costs) in the circumstances described in Section 22.1(e) (Increased
Costs) of the Common Terms Agreement.

Section 5.04 Obligation to Mitigate. (a) If any Working Capital Lender or any
Issuing Bank requests compensation under Section 5.03 (Increased Costs), or if
the Borrower is required to pay any additional amount to any Working Capital
Lender or Issuing Bank or any Governmental Authority for the account of any
Working Capital Lender or Issuing Bank pursuant to Section 5.06 (Taxes), then
such Working Capital Lender or Issuing Bank shall have an obligation to mitigate
such compensation in accordance with Section 19.5(a) (Mitigation Obligations;
Replacement of Lenders) of the Common Terms Agreement.

(b) The Borrower may require a Working Capital Lender or Issuing Bank to assign
and delegate (in accordance with and subject to the restrictions contained in
Section 11.04 (Assignments)) its interests, rights and obligations under this
Agreement and the related Finance Documents in accordance with Section 19.5(c)
(Mitigation Obligations; Replacement of Lenders) of the Common Terms Agreement.
Nothing in this Section shall be deemed to prejudice any rights that the
Borrower, the Working Capital Facility Agent or any Working Capital Lender or
Issuing Bank may have against any Working Capital Lender or Issuing Bank that is
a Defaulting Lender. Notwithstanding anything in this section to the contrary,
any Working Capital Lender that acts as an Issuing Bank may not be replaced
hereunder at any time it has any Letter of Credit outstanding hereunder unless
arrangements satisfactory to such Working Capital Lender (including the
furnishing of a backstop standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such Issuing Bank or the
depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such Issuing Bank) have been
made with respect to such outstanding Letter of Credit.

Section 5.05 Funding Losses. In the event of (a) the payment of any principal of
any LIBOR Loan other than on the last day of an Interest Period applicable
thereto (including as a result of a Loan Facility Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto (other
than through any default by the relevant Working Capital Lender seeking
reimbursement) or (d) the assignment of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 5.04 (Obligation to Mitigate) (a “Breakage Event”),
then, in any such event, the Borrower shall compensate each Working Capital
Lender for the Breakage Costs. Such Breakage Costs shall be determined by the
Working Capital Facility Agent based upon the information delivered to it by

 

29



--------------------------------------------------------------------------------

such Lender. To claim any amount under this Section 5.05 (Funding Losses), the
Working Capital Facility Agent shall promptly deliver to the Borrower a
certificate setting forth in reasonable detail any amount or amounts that the
applicable Working Capital Lender is entitled to receive pursuant to this
Section 5.05 (Funding Losses) (including calculations, in reasonable detail,
showing how the Working Capital Facility Agent computed such amount or amounts),
which certificate shall be based upon the information delivered to the Working
Capital Facility Agent by such Working Capital Lender. The Borrower shall pay to
the Working Capital Facility Agent for the benefit of the applicable Working
Capital Lender the amount due and payable and set forth on any such certificate
within thirty (30) days after receipt thereof.

Section 5.06 Taxes. Any and all payments on account of any Working Capital
Obligations shall be made in accordance with the provisions of Article 21 (Tax
Gross-up and Indemnities) of the Common Terms Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 Working Capital Closing Date Representations and Warranties of the
Loan Parties. Each Loan Party makes the following, and no other, common
representations and warranties to each Working Capital Lender and Issuing Bank.
Each such representation and warranty is made at the Working Capital Closing
Date only:

(a) Conduct of Business. In respect of each Loan Party, it is not engaged in any
business other than the Development as contemplated by its Constitutional
Documents or the Transaction Documents then in effect.

(b) Material Permits.

(i) All material Permits (other than the FERC Order and the Export
Authorizations) necessary for the Development are set forth in Schedule 6.01(b)
(Material Permits) hereto, and:

(A) as to those identified as such in the relevant schedule, have been duly
obtained, were validly issued, are in full force and effect, and are not the
subject of any pending appeal to the issuing agency, and all applicable fixed
time periods for appeal to the issuing agency have expired (except as noted on
Schedule 6.01(b) (Material Permits) hereto or as to Permits that do not have
limits on appeal periods); or

(B) as to those identified as such in the relevant schedule, are expected by the
Loan Parties to be obtained in the ordinary course by the time they are
necessary; and

(C) in the case of the Permits described in sub-clause (A) above, are, or, in
the case of the Permits described in sub-clause (B) above, are reasonably
expected to be, free from conditions or requirements:

 

30



--------------------------------------------------------------------------------

(1) the compliance with which could reasonably be expected to have a Material
Adverse Effect; or

(2) which the Loan Parties do not expect to be able to satisfy on or prior to
the commencement of the relevant stage of Development except to the extent that
a failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect.

(ii) In respect of each Loan Party, to its Knowledge, there is no action, suit
or proceeding pending with respect to any material Permit set forth in
Schedule 6.01(b) (Material Permits) attached hereto (not including the FERC
Order or any Export Authorization) that could reasonably be expected to result
in a Material Adverse Effect.

(c) Compliance with Laws. Except to the extent already contemplated under the
other Sections of this Article VI (REPRESENTATIONS AND WARRANTIES), each Loan
party is in material compliance with all material applicable laws, rules,
regulations and orders.

(d) No Employees. None of the Loan Parties has any current or former employees.

(e) Labor Matters. In respect of each Loan Party, no strikes, lockouts or
slowdowns in connection with it or the Project Facilities exist or, to its
Knowledge, are threatened that could reasonably be expected to have a Material
Adverse Effect.

(f) Legal Name and Place of Business.

(i) The full and correct legal name, type of organization and jurisdiction of
organization of each of the Loan Parties is as follows:

(A) Cheniere Corpus Christi Holdings, LLC, a limited liability company organized
under the laws of the State of Delaware;

(B) Corpus Christi Liquefaction, LLC, a limited liability company organized
under the laws of the State of Delaware;

(C) Cheniere Corpus Christi Pipeline, L.P., a limited partnership organized
under the laws of the State of Delaware; and

(D) Corpus Christi Pipeline GP, LLC, a limited liability company organized under
the laws of the State of Delaware.

(ii) No Loan Party has ever changed its name or location (as defined in
Section 9-307 of the UCC); and

 

31



--------------------------------------------------------------------------------

(iii) On the Working Capital Closing Date and on the date of the Initial
Advance, the chief executive offices of the Loan Parties are located at
700 Milam Street, Suite 1900, Houston, Texas 77002.

(g) Share Ownership. In respect of each Loan Party, it does not legally or
beneficially own or hold any shares or security convertible into shares other
than in accordance with the Finance Documents.

(h) Sanctions and Anti-Corruption Laws. The use of the proceeds of the Loans
does not violate any Applicable Anti-Corruption Laws, Anti-Terrorism and Money
Laundering Laws, OFAC Laws (to the extent applicable) or any other applicable
laws, regulations, and executive orders relating to the economic sanctions
programs administered by the US Department of State, the United Nations Security
Council, the European Union or Her Majesty’s Treasury, and none of the Loan
Parties, the Sponsor or any of their respective Affiliates, nor, to the
knowledge of the Loan Parties, any of their respective directors, officers or
employees, is:

(i) the target of sanctions under OFAC or by the US Department of State, the
United Nations Security Council, the European Union or Her Majesty’s Treasury,
to the extent applicable;

(ii) an organization owned or controlled by a Person, entity or country that is
the target of sanctions under OFAC or by the US Department of State, the United
Nations Security Council, the European Union or Her Majesty’s Treasury, to the
extent applicable; or

(iii) a Person located, organized or resident in a country or territory that is,
or whose government is, the target of sanctions under OFAC or by the US
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, to the extent applicable.

(i) No Indebtedness. In respect of each Loan Party, it has no Indebtedness other
than Indebtedness incurred in accordance with Section 12.14 (Limitation on
Indebtedness) of the Common Terms Agreement.

(j) Financial Condition. In respect of each Loan Party, there has been no change
in its financial condition, operations or business from that set forth in the
financial statements referred to in Section 7.01(d) (Conditions to Closing –
Financial Statements) that could reasonably be expected to have a Material
Adverse Effect.

(k) Information; Projections. In respect of each Loan Party, except as otherwise
disclosed by it in writing, no information furnished in writing to the Senior
Creditors in connection with the provision by the Working Capital Lenders of the
commitments under, and entry into, this Agreement or delivered to the Security
Trustee, any Consultant or the Working Capital Facility Agent (or their
counsel), when taken as a whole, contains, as of the date of such information,
any untrue statement of a material fact pertaining to it or the Development or
omits to state a material fact pertaining to it or the Development necessary to
make the statements contained herein or therein not misleading in any material
respect (provided that no

 

32



--------------------------------------------------------------------------------

representation or warranty is made with respect to any forecast, estimate,
forward-looking information, information of a general economic or general
industry nature or pro forma calculation made in the Construction Budget and
Schedule, this Agreement or Base Case Forecast, including with respect to the
start of operations of the Project Facilities, the Project Completion Date,
final capital costs or operating costs of the Development, oil prices, Gas
prices, LNG prices, electricity prices, Gas reserves, rates of production, Gas
market supplies, LNG market demand, exchange rates or interest rates, rates of
taxation, rates of inflation, transportation volumes or any other forecasts,
projections, assumptions, estimates or pro forma calculations, except that they
are based on assumptions made in good faith and believed reasonable at the time
made in light of the legal and factual circumstances then applicable to the
Development, and it makes no representation as to the actual attainability of
any projections set forth in the Base Case Forecast or Construction Budget and
Schedule, or any such other items listed in this proviso). Without limiting the
generality of the foregoing, no representation or warranty shall be made by any
Loan Party as to any information or material provided by a Consultant (except to
the extent such information or material originated with such Loan Party).

(l) Environmental and Social. Except as set forth in Schedule G (Disclosure
Schedule) of the Common Terms Agreement:

(i) There are no past occurrences, including past Releases of Hazardous
Materials, regarding it or the Development that could reasonably be expected to
give rise to any Environmental Claims, that could reasonably be expected to have
a Material Adverse Effect or cause the Project Facilities to be subject to any
restrictions on ownership, occupancy, use or transferability under any
Environmental Laws that could have a Material Adverse Effect (excluding
restrictions on the transferability of Permits upon the transfer of ownership of
assets subject to such Permit);

(ii) Hazardous Materials have not at any time been Released at, on, under or
from the Project Facilities other than in compliance at all times with all
applicable Environmental Laws or in such manner as otherwise could not
reasonably be expected to result in a Material Adverse Effect;

(iii) There have been no material environmental investigations, studies, audits,
reviews or other analyses relating to environmental site conditions that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect and that have been conducted by, or that are in the possession or
control of, the Loan Parties in relation to the Project Facilities that have not
been provided to the Security Trustee; and

(iv) The Loan Parties have not received any letter or request for information
under Section 104 of CERCLA, or comparable state laws, and to the Knowledge of
the Loan Parties, none of the operations of the Loan Parties is the subject of
any investigation by a Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of any Hazardous
Materials relating to the Project Facilities or at any other location, including
any location to which the Loan Parties have transported, or arranged for the
transportation of, any Hazardous Materials with respect to the Development which
in each case above could reasonably be expected to have a Material Adverse
Effect.

 

33



--------------------------------------------------------------------------------

(m) Environmental Claims; Permit Notices.

(i) Except as set forth in Schedule G (Disclosure Schedule) of the Common Terms
Agreement there is:

(A) no Environmental Claim now pending or, to its Knowledge, threatened against
it or the Project Facilities, or expressly with respect to its Permits or the
Development, that in each case could reasonably be expected to have a Material
Adverse Effect; and

(B) no existing default by it under any applicable order, writ, injunction or
decree of any Governmental Authority or arbitral tribunal that could reasonably
be expected to have a Material Adverse Effect; and

(ii) In respect of each Loan Party, it has not received any notice from any
Governmental Authority asserting that any information set forth in any
application submitted by or on behalf of it in connection with any material
Permit that has been obtained as of the date this representation is made or
deemed repeated was inaccurate or incomplete at the time of submission that
could reasonably be expected to have a Material Adverse Effect.

(n) Taxes. In respect of each Loan Party, it (or, for the purposes of this
clause (n), if it is a disregarded entity for US federal income tax purposes,
its owner for US federal income tax purposes) has timely filed or caused to be
filed all tax returns that are required to be filed, and has paid (i) all Taxes
shown to be due and payable on such returns or on any material assessments made
against it or any of its property and (ii) all other material Taxes imposed on
it or its property by any Governmental Authority (other than Taxes the payment
of which are not yet due, giving effect to any applicable extensions, or which
are being contested in good faith), and no tax Liens (other than Permitted
Liens) have been filed and no claims are being asserted with respect to any such
Taxes (other than claims which are being contested in good faith).

(o) Regulatory Matters.

(i) None of the Loan Parties is subject to regulation:

(A) under Section 3 of the Natural Gas Act;

(B) as a “natural-gas company” as such term is defined in the Natural Gas Act;

(C) under PUHCA; or

(D) under the Texas Utilities Code as a “public utility” or a “gas utility”;

 

34



--------------------------------------------------------------------------------

provided that CCL is subject to the provisions of Section 3 of the Natural Gas
Act (1) for the siting, construction, expansion, and operation of the Corpus
Christi Terminal Facility and (2) with respect to the import and export of LNG
from the Corpus Christi Terminal Facility; and provided, further, that CCP is
subject to Section 7 of the Natural Gas Act with respect to the construction and
operation of the Corpus Christi Pipeline, and each of CCL and CCP will become
subject to provisions of the Natural Gas Act as a “natural-gas company” at such
time as CCL or CCP, as applicable, engages in the transportation of natural gas
in interstate commerce or the sale in interstate commerce of “natural gas” as
such term is defined in the Natural Gas Act; however, CCL will be subject to
regulation as a “natural-gas company” under the Natural Gas Act only to the
extent provided in Part 284, Subpart L of FERC’s regulations.

(ii) None of CCP GP, Borrower, the Security Trustee nor the Senior Creditors,
solely by virtue of the execution and delivery of the Finance Documents, the
consummation of the transactions contemplated thereby, or the performance of
obligations thereunder, shall be or become subject to the provisions of:

(A) Section 3 of the Natural Gas Act;

(B) the Natural Gas Act as a “natural-gas company” as such term is defined in
such Act;

(C) PUHCA; or

(D) the Texas Utilities Code as a “public utility” or a “gas utility”.

(p) Transactions with Affiliates. In respect of each Loan Party, it has not
entered into any material agreement (other than the Material Project Agreements
and any other agreements permitted by Section 12.21 (Transactions with
Affiliates) of the Common Terms Agreement) with the Sponsor or any of its
Affiliates on terms and conditions which, in the aggregate, are less favorable
to it than those that would be applicable in a comparable agreement with
independent parties acting at arm’s length (or, if there is no comparable
arm’s-length transaction, then on terms reasonably determined by the board of
managers of the Borrower to be fair and reasonable).

(q) Solvency. In respect of each Loan Party, it is and, upon the incurrence of
any Working Capital Obligations, and after giving effect to the transactions and
the incurrence of Indebtedness in connection therewith, shall be Solvent.

(r) Ranking of Senior Debt Obligations. Subject to Section 3.7 (Pro Rata
Payment) of the Common Terms Agreement, the Senior Debt Obligations of the
Borrower, including the Working Capital Obligations, in respect of each Secured
Party that is party to the Common Terms Agreement shall rank:

 

35



--------------------------------------------------------------------------------

(i) pari passu in right of payment and otherwise with its Senior Debt
Obligations to each other Secured Party under the Finance Documents; and

(ii) pari passu or senior in right of payment to all other Indebtedness of the
Borrower whether now existing or hereafter outstanding.

(s) Accounts. Other than Authorized Investments held in accordance with the
Common Security and Account Agreement, in respect of each Loan Party, it does
not have, and is not the beneficiary of, any bank account other than the
Accounts and the Excluded Accounts.

(t) Operating Responsibilities. The management, administration and operational
responsibilities delegated to the Manager, Operator and Supply Manager pursuant
to the Management Services Agreements, the O&M Agreements and the Gas and Power
Supply Services Agreement, collectively, constitute all the management,
administration and operational obligations of the Loan Parties pursuant to the
Transaction Documents.

(u) Material Contracts. A list of each Material Project Agreement and other
material contracts or written agreements entered into between May 13, 2015 and
the Working Capital Closing Date to which any Loan Party is a party or by which
it or any of its properties is bound as of the Working Capital Closing Date, is
attached as Schedule 6.01(u) (Material Contracts) hereto. Such schedule contains
details of all amendments, amendments and restatements, supplements, waivers and
interpretations modifying or clarifying any of the above. True, correct and
complete copies of each of the aforementioned contracts have been delivered to
the Intercreditor Agent and certified by the Borrower.

Section 6.02 Repeated Representations and Warranties of the Loan Parties. Each
Loan Party makes the following representations and warranties to each Working
Capital Lender or the relevant Issuing Bank, as applicable, which shall apply
instead of the repeated representations and warranties set forth in Section 5.2
(Repeated Representations and Warranties of the Loan Parties) of the Common
Terms Agreement. Unless otherwise indicated below, each such representation and
warranty is made at the Working Capital Closing Date and the date of each
extension of credit hereunder:

(a) Organization. Each of the Loan Parties is a limited liability company or a
limited partnership, as applicable, duly organized or formed, as applicable,
validly existing and in good standing under the laws of the State of Delaware.

(b) Financial Statements. The latest financial statements of the Loan Parties,
furnished pursuant to Section 8.02(b) (Reporting Requirements) or Section 1(d)
of Schedule 8.04 (Covenants Applicable After the Term Loan Discharge Date –
Accounting Financial and Other Information), as applicable, present fairly in
all material respects its financial condition as at the date thereof in
accordance with GAAP (subject to normal year-end adjustments and except to the
extent any notes to the financial statements would not be required thereunder)
consistently applied.

 

36



--------------------------------------------------------------------------------

(c) Power and Authority. Each Loan Party has the power and authority to:

(i) execute, deliver, perform and incur obligations under the Transaction
Documents then in effect to which it is a party;

(ii) make the assignment and grant the Lien and Security Interest granted in the
Collateral pursuant to the Finance Documents; and

(iii) the execution, delivery and performance of each of the Transaction
Documents to which it is a party has been duly authorized by it, and (assuming
the due execution and delivery by the counterparties to the Loan Parties
thereto) each of the Finance Documents to which it is a party is in full force
and effect and constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, except as limited by
general principles of equity and bankruptcy, insolvency and similar laws.

(d) No Conflicts.

(i) In respect of each of the Loan Parties, its Constitutional Documents do not
conflict with or prevent execution or delivery or performance by it of the
Transaction Documents then in effect to which it is a party;

(ii) neither (x) any material law applicable to it, or agreement to which it is
a party nor (y) any order, judgment or decree to which it or any of its assets
are subject conflict in any material respect with, or prevent execution or
delivery or performance by it of, the Transaction Documents then in effect to
which it is a party or conflict in any material respect with its Constitutional
Documents; and

(iii) the execution or delivery or performance by it of the Transaction
Documents does not result in the creation or imposition of any Lien upon or with
respect to any of its property or its assets now owned or hereafter acquired,
other than Liens created under the Security Documents and other Permitted Liens.

(e) ERISA. In respect of each Loan Party, it:

(i) does not sponsor or participate in, or have any obligation to contribute to,
or any liability under, any Plan or Multiemployer Plan; and

(ii) no ERISA Event has occurred or is reasonably expected to occur.

(f) Title.

(i) Except as otherwise permitted under the Finance Documents and other than
with respect to real property (which is covered under clause (l) (Real Property)
below), each Loan Party owns good and valid title to all of its property and
assets included in the Collateral, free and clear of all Liens other than
Permitted Liens, and the Security Documents are effective to create a legal,
valid and enforceable Lien on, and security interest in, all of the Collateral,
and the Working Capital Secured Parties have a first priority perfected security
interest in the Collateral (subject to Permitted Liens); and

 

37



--------------------------------------------------------------------------------

(ii) No previous assignment of, or security interest in, any Loan Party’s right,
title and interest in any of the Collateral has been made or granted by any Loan
Party that remains in effect or is otherwise effective other than pursuant to
the Finance Documents to which the Loan Party is a party or in respect of
Permitted Liens.

(g) Ownership. The Borrower has no Subsidiaries other than the Guarantors and
none of the Guarantors has any Subsidiaries.

(h) Investment Company Act. In respect of each Loan Party, it is not, and after
giving effect to the issuance of the Senior Debt and the application of proceeds
of the Senior Debt in accordance with the provisions of the Finance Documents
shall not be, an “investment company” required to be registered under the
Investment Company Act of 1940.

(i) Margin Stock.

(i) No part of the proceeds of any Advance shall be used for the purpose of
buying or carrying any Margin Stock or to extend credit to others for such
purpose; and

(ii) in respect of each Loan Party, it is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Senior Debt shall be used for any purpose that violates, or
would be inconsistent with, Regulations T, U or X of the Federal Reserve Board.

(j) Minimum Insurance. (i) Prior to the Term Loan Discharge Date, except as
otherwise approved by the Insurance Advisor, any Minimum Insurances applicable
to each of the Loan Parties are in full force and effect if required to be in
effect at such time; and (ii) following the Term Loan Discharge Date, all
insurances maintained by the Borrower in accordance with the covenant set forth
in Schedule 8.04, Section 11 (Insurance and Insurance Reporting) hereto are in
full force and effect if required to be in effect at such time.

(k) No Working Capital Facility Declared Default or Working Capital Facility
Event of Default. No Unmatured Working Capital Facility Event of Default,
Working Capital Facility Event of Default or Working Capital Facility Declared
Default has occurred and is Continuing.

(l) Real Property. The Loan Parties:

(i) collectively have good, legal and valid real property interests in the
applicable portion of the Site pursuant to the Real Property Documents, in each
case as is necessary for the Development at the time this representation and
warranty is made; and

 

38



--------------------------------------------------------------------------------

(ii) do not have any real property interests other than with respect to the
Site.

(m) Intellectual Property. The Loan Parties collectively own or have obtained
and hold in full force and effect all material Intellectual Property that is
necessary for carrying out the Development except for such items which are not
required in light of the applicable stage of Development, and reasonably believe
that they shall be able to obtain such items that are not owned or have not been
obtained as of the date on which this representation and warranty is made or
deemed repeated on or prior to the relevant stage of Development, provided that
any such items shall not contain any material condition or material requirement
that they do not expect to be able to satisfy without cost that could reasonably
be expected to have a Material Adverse Effect.

(n) Anti-Corruption Laws.

(i) None of the Loan Parties, or any of their Affiliates, nor, to the Knowledge
of any of these entities, the Sponsor or any of its Affiliates, any of their
respective directors, officers, agents, employees or other persons acting on
behalf of them, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such entity of the Applicable
Anti-Corruption Laws, Anti-Terrorism and Money Laundering Laws or OFAC Laws
applicable to such Person; and

(ii) The Loan Parties have instituted and maintain policies and procedures
designed to ensure continued compliance therewith in all material respects.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.01 Conditions to Closing. The occurrence of the Working Capital
Closing Date and the effectiveness of the Working Capital Debt Commitments are
subject to the satisfaction or waiver of each of the following, and no other
conditions precedent, in each case in form and substance reasonably satisfactory
to the Working Capital Facility Agent, each Working Capital Lender and each
Issuing Bank:

(a) Working Capital Facility Agreement. Receipt by the Working Capital Facility
Agent of executed counterparts of this Agreement in such number as requested by
the Working Capital Facility Agent;

(b) Delivery of Finance Documents. Receipt by the Working Capital Facility Agent
of true, complete and correct copies of the Finance Documents to which the
Working Capital Lenders or the Issuing Banks are, or the Working Capital
Facility Agent in its capacity as Senior Creditor Group Representative of the
Working Capital Lenders and the Issuing Banks is, a party (other than the Fee
Letters);

 

39



--------------------------------------------------------------------------------

(c) Delivery of Consultant Reports. Receipt by the Working Capital Facility
Agent of a true, complete and correct copy of (i) the due diligence report of
the Independent Engineer, dated as of May 15, 2018, and (ii) the due diligence
report prepared by the Market Consultant as of April 2016 along with supplements
thereto updating such report in connection with the Second Phase Development and
LNG Buyers under the Second Phase LNG SPAs;

(d) Financial Statements. Receipt by the Working Capital Facility Agent of
(i) certified copies of the most recent audited annual and any subsequent
unaudited quarterly consolidated financial statements of the Loan Parties and
(ii) audited annual and any subsequent unaudited quarterly financial statements
of the Sponsor;

(e) Opinions from Counsel. Receipt by the Working Capital Facility Agent and the
Working Capital Lenders of a written legal opinion of Sullivan & Cromwell LLP,
counsel for the Loan Parties, in form, scope and substance reasonably
satisfactory to the Working Capital Facility Agent;

(f) Officer’s Certificates. Receipt by the Working Capital Facility Agent of a
copy of a duly executed certificate of the Loan Parties:

(i) attaching a copy of the Constitutional Documents of each of the Loan
Parties, together with any amendments thereto (and certifying that such
Constitutional Documents have not been revoked or amended since the date of the
attached Constitutional Documents);

(ii) attaching copies of resolutions approving the Loan Parties’ entry into the
Working Capital Facility Agreement (and certifying that such resolutions have
not been revoked or amended since the date of adoption thereof);

(iii) attaching incumbency certificates in respect of signatories; and

(iv) certifying that the condition in clause (k) (Representations and
Warranties) below has been met;

(g) Good Standing Certificates. Receipt by the Working Capital Facility Agent of
satisfactory evidence, including certificates of good standing, dated no more
than five (5) Business Days prior to the Working Capital Closing Date, from the
Secretaries of State of the State of Texas and the State of Delaware, as
applicable, of the authority of each Loan Party to carry on its business;

(h) Fee Letters. Receipt by each Working Capital Lender and the Working Capital
Facility Agent of executed counterparts of the Fee Letters to which it is a
party;

(i) FERC Order and Export Authorizations. The FERC Order and Export
Authorizations are (i) in full force and effect and (ii) free from conditions or
requirements (A) the compliance with which could reasonably be expected to have
a Material Adverse Effect or (B) that the applicable Loan Party does not expect
to be able to satisfy on or prior to commencement of the relevant stage of the
Development except to the extent such failure to satisfy such condition or
requirement could not reasonably be expected to have a Material

 

40



--------------------------------------------------------------------------------

Adverse Effect; provided that, with respect to the Export Authorizations, the
continued inclusion of CMI as a party (in addition to CCL) to which such Export
Authorizations are issued shall not prevent this condition precedent from being
satisfied subject to, and for so long as, the CMI Export Authorization Letter
remains in full force and effect and no default or unmatured event of default
exists thereunder and the Borrower so certifies;

(j) Fees; Expenses. For any invoices that have been presented to any Loan Party
by the third (3rd) Business Day prior to the Working Capital Closing Date, the
Working Capital Facility Agent shall have received irrevocable instructions from
the Borrower to pay, for the Working Capital Facility Agent’s own account, or
for the account of the relevant Working Capital Lender entitled thereto, the
Issuing Banks, all fees due and payable pursuant to Section 4.15 (Fees) and all
costs and expenses (including costs, fees and expenses of legal counsel and
Consultants) payable under this Agreement by the Working Capital Closing Date,
which irrevocable instructions shall provide for such payment no later than two
(2) Business Days after the Working Capital Closing Date;

(k) Representations and Warranties. Each of the representations and warranties
set forth in Section 6.01 (Working Capital Closing Date Representations and
Warranties of the Loan Parties) and Section 6.02 (Repeated Representations and
Warranties of the Loan Parties) are true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as to such Loan
Party on and as of the Working Capital Closing Date as if made on and as of the
Working Capital Closing Date (or, if stated to have been made solely as of an
earlier date, as of such earlier date);

(l) No Material Project Agreement Default. Receipt by the Working Capital
Facility Agent of a certification from the Borrower that, as of the Working
Capital Closing Date, no material default has occurred and is continuing under
any Material Project Agreement;

(m) Know Your Customer Requirements. Receipt by Working Capital Facility Agent
and each of the Working Capital Facility Lenders and Issuing Banks, at least
five (5) Business Days prior to the Working Capital Closing Date, with respect
to each of the Loan Parties, Holdco and the Sponsor, of a certified electronic
copy of each of the documents listed in Schedule E (Know Your Customer
Documentation) of the Common Terms Agreement that are required in order for each
Working Capital Lender to carry out all necessary “know your customer” or
similar requirements, and such other information that may reasonably be required
by each Issuing Bank or each Working Capital Lender to address such requirements
to the extent of any change in law or internal compliance policies and
procedures of such Working Capital Lender, since the date of the Common Terms
Agreement, including those reasonably required to ensure compliance with
anti-money laundering procedures in its relevant jurisdiction, in each case to
the extent not otherwise delivered to the relevant Working Capital Lender at or
prior to the execution of this Agreement (and provided that any subsequent
changes in such documents or updates to information contained therein shall be
so delivered in accordance with this clause (l));

 

41



--------------------------------------------------------------------------------

(n) Lien Search: Perfection of Security. Receipt by the Working Capital Facility
Agent of copies or evidence, as the case may be, of the following actions in
connection with the perfection of the Collateral:

(i) completed requests for information or copies of the UCC search reports and
tax lien, judgment and litigation search reports for the State of Delaware and
the State of Texas, San Patricio County and Nueces County, and any other
jurisdiction reasonably requested by any of the Facility Agents that name any
Loan Party or Holdco as debtors, together with copies of each UCC financing
statement, fixture filing or other filings listed therein, which evidences no
Liens on the Collateral, other than Permitted Liens; all dated within fifteen
(15) Business Days prior to the Working Capital Closing Date; and

(ii) UCC financing statements, fixture filings or other filings reflecting the
Liens granted pursuant to the Common Security and Account Agreement and the
other Security Documents, to the extent such filings were not previously
delivered to the Working Capital Facility Agent;

(o) Adequacy of Funds. Receipt by the Working Capital Facility Agent of evidence
that the (i) Facility Debt Commitments, (ii) Equity Funding commitments
(including under the CEI Equity Contribution Agreement), (iii) funds in the
Construction Account and (iv) projected contracted Cash Flow from the fixed
component under the Qualifying LNG SPAs and any Other Approved LNG SPAs in each
case under the updated Base Case Forecast, shall be sufficient to achieve the
Project Completion Date by the Date Certain;

(p) No Material Litigation. There is no (i) litigation, arbitration or similar
proceeding, or (ii) dispute, litigation, investigation or proceeding between any
Governmental Authority and a Loan Party, in each case, which either (A) involves
the Development, is pending or threatened in writing and would reasonably be
expected to have a Material Adverse Effect, or (B) is with respect to this
Agreement or the transactions contemplated hereunder;

(q) Satisfaction of Conditions to Incurrence of Working Capital Debt. The
conditions set forth in Section 6.2 (Working Capital Debt) of the Common Terms
Agreement shall have been and remain satisfied as of the Working Capital Closing
Date and a certification shall have been made by the Borrower to the Working
Capital Facility Agent to such effect; and

(r) Working Capital Lender Parent Guarantees. Delivery by (i) ING Capital, LLC
of a guarantee by ING Bank NV of ING Capital, LLC’s obligations with respect to
Letters of Credit and (ii) ABN Amro Capital USA LLC of a comfort letter by ABN
AMRO Bank NV of ABN Amro Capital USA LLC’s obligations with respect to Letters
of Credit.

 

42



--------------------------------------------------------------------------------

Section 7.02 Conditions to Each Working Capital Borrowing. The obligation of
(i) any Issuing Bank to issue Letters of Credit (or extend the maturity thereof
(other than any automatic extension thereunder) or modify or amend the terms
thereof) and (ii) the Working Capital Lenders to make available Working Capital
Loans, is subject to the satisfaction of each of the following conditions, in
each case to the satisfaction of the Required Working Capital Lenders and, in
the case of Letters of Credit, the relevant Issuing Bank, unless, in each case,
waived by the Required Working Capital Lenders and the relevant Issuing Bank, as
applicable:

(a) Working Capital Disbursement Request / Request for Issuance. Receipt by the
Working Capital Facility Agent, the Security Trustee, in the case of Letters of
Credit, the applicable Issuing Bank, of:

(i) in the case of Letters of Credit only, a duly executed Request for Issuance,
as required by and in accordance with, and meeting the requirements of,
Section 3.02(a) (Letters of Credit); and

(ii) in the case of Working Capital Loans only, a duly executed Working Capital
Disbursement Request, as required by and in accordance with, and meeting the
requirements of, Section 2.03 (Procedures for Requesting Working Capital
Borrowings);

(b) Repeated Representations and Warranties. Each of the representations and
warranties set forth in Section 6.02 (Repeated Representations and Warranties of
the Loan Parties) is true and correct in all material respects except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects, as to such Loan Party, on and as of the date
of the extension of credit as if made on and as of the date of the extension of
credit (or, if stated to have been made solely as of an earlier date, as of such
earlier date) and the Working Capital Facility Agent has received a certificate
of the Borrower certifying that the condition in this clause (b) has been met;

(c) Collateral. The Collateral is subject to a first priority Lien (subject only
to Permitted Liens) established pursuant to the Security Documents;

(d) Independent Engineer’s Certificate. If Substantial Completion of Train Three
has not occurred, receipt of either (i) a quarterly certificate of the
Independent Engineer or (ii) if dated as of a more recent date, the certificate
of the Independent Engineer provided to the Term Lenders in connection with the
most recent Disbursement Request under the Term Loan Facility Agreement, in
either case, certifying that the construction of the Project Facilities
(including the Corpus Christi Terminal Facility and the Corpus Christi Pipeline)
is proceeding substantially in accordance with the construction schedule set out
in the Construction Budget and Schedule or, if not so proceeding, any delays
shall not be reasonably expected to cause (x) Guaranteed Substantial Completion
Dates for any Train within the Development to be missed, (y) “Ready for Start
Up” for any Train within the Development to occur less than four months prior to
the Guaranteed Substantial Completion Date for such Train or (z) a DFCD Deadline
to otherwise not be achieved; and

(e) Fees; Expenses. The Working Capital Facility Agent shall have received for
its own account, or for the account of the relevant Working Capital Lender
entitled thereto and the Issuing Banks, all fees due and payable pursuant to
Section 4.15 (Fees), and all costs and expenses (including costs, fees and
expenses of legal counsel and Consultants) payable thereunder for which invoices
have been presented and for which payment is due on or prior to the applicable
Borrowing Date or date of the issuance of a Letter of Credit.

 

43



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

Section 8.01 Use of Proceeds. The Loan Parties shall use the proceeds of the
Loans for (a) the payment of transaction fees and expenses in connection with
the entry into this Agreement, (b) payment of gas purchase, transportation and
storage expenses (including to meet credit support requirements under gas
purchase, transportation or storage agreements), (c) funding of debt service
reserves and (d) working capital and other general corporate purposes; provided
that, no more than $250,000,000 may be used for purposes other than those set
forth in clause (b) above (the “General Corporate Purposes Sublimit”).

Section 8.02 Covenants Applicable Prior to the Term Loan Discharge Date. Prior
to the Term Loan Discharge Date, the Loan Parties shall be required to comply
with each of the covenants applicable to the Loan Parties in the Common Terms
Agreement, each of which is incorporated by reference herein and applies mutatis
mutandis hereunder; provided that:

(a) the use of proceeds covenant set forth in Section 8.01 (Use of Proceeds)
hereof shall apply to Working Capital Loans drawn under this Agreement instead
of the covenant in Section 12.1 (Use of Proceeds) of the Common Terms Agreement;

(b) the reporting requirements set forth in Article 10 (Reporting by the
Borrower) of the Common Terms Agreement shall apply until the later to occur of
the Term Loan Discharge Date and the Operational Phase Commencement Date;
provided that, the reporting requirements set forth in Section 10.5 (Operating
Budget) and Section 10.6 (Operating Statements and Reports) of the Common Terms
Agreement shall apply until the later to occur of the Term Loan Discharge Date
and the First Phase Operational Phase Commencement Date; and

(c) the covenants set forth in Section 12.11 (Witnessing Performance Tests and
Lenders’ Reliability Tests; Settlement of Liquidated Damages) and Section 12.12
(Inspection Rights) of the Common Terms Agreement shall apply until the later to
occur of the Term Loan Discharge Date and the Operational Phase Commencement
Date.

Any reporting, notification or other communication provided pursuant to any of
such covenants to the Intercreditor Agent shall be so provided for transmission
to all Facility Lenders, including the Working Capital Facility Lenders.

Section 8.03 Operational Phase Commencement Date. The occurrence of the “First
Phase Operational Phase Commencement Date” is subject to the satisfaction of the
following, and no other, conditions (or waiver thereof by the Working Capital
Facility Agent (acting on the instruction of the Required Working Capital
Lenders) and delivery by the Borrower of a notification to the Intercreditor
Agent that each of the following conditions have been met:

(a) receipt by the Working Capital Facility Agent of a duly executed and
completed notice of first phase operational phase commencement from the Borrower
certifying that the conditions in clauses (a) through (e) of this Section 8.03
(Operational Phase Commencement Date) have been met;

 

44



--------------------------------------------------------------------------------

(b) receipt by the Working Capital Facility Agent of a certificate from the
Borrower (confirmed to be reasonable by the Independent Engineer) confirming
that:

(i) Ready for Start Up and Substantial Completion with respect to Train One and
Train Two have occurred pursuant to the EPC Contract; and

(ii) “substantial completion” has occurred (in accordance with the applicable
construction contract) of the Corpus Christi Pipeline;

(c) receipt by the Working Capital Facility Agent of a certificate from the
Borrower (confirmed to be reasonable by the Insurance Advisor) confirming that
all insurance premium payments due and payable as of the First Phase Operational
Phase Commencement Date have been paid and that the insurance then in place
complies with the then-applicable requirements of Schedule L (Schedule of
Minimum Insurance) of the Common Terms Agreement, and certificates of insurance,
binders or other documentation evidencing such insurance;

(d) receipt by the Working Capital Facility Agent of evidence that all material
Permits necessary for the Development (and, in the case of any Export
Authorization, such Export Authorization to the extent that it is a Required
Export Authorization):

(i) have been obtained and are in full force and effect;

(ii) are held in the name of a Loan Party or such third party as set forth in
Schedule 6.01(b) (Material Permits) hereto and as allowed pursuant to applicable
law or regulations;

(iii) are not the subject of any pending appeal to the issuing agency and all
applicable fixed time periods for appeal to the issuing agency have expired
(except as noted on Schedule 6.01(b) (Material Permits) hereto or Permits that
do not have limits on appeal periods under applicable law or regulation) other
than any appeals that could not reasonably be expected to have a Material
Adverse Effect; and

(iv) are free from conditions or requirements (A) the compliance with which
could reasonably be expected to have a Material Adverse Effect or (B) that the
applicable Loan Party does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of Development except to the extent that
failure to so satisfy such condition or requirement could not reasonably be
expected to have a Material Adverse Effect; and

(e) receipt by the Working Capital Facility Agent of evidence that the
applicable Loan Party has received from FERC a notice, order or other written
communication authorizing it to place the Train One, Train Two and Corpus
Christi Pipeline Project Facilities in service, and that such Project Facilities
shall have been placed in service.

 

45



--------------------------------------------------------------------------------

The occurrence of the “Operational Phase Commencement Date” is subject to the
occurrence of the “First Phase Operational Commencement Date” and delivery by
the Borrower of a notification to each of the Working Capital Facility Agent and
the Intercreditor Agent that (x) Ready for Start Up and Substantial Completion
with respect to Train Three have occurred pursuant to the EPC Contract (T3) and
(y) the applicable Loan Party has received from FERC a notice, order or other
written communication authorizing it to place the Train Three Project Facilities
in service, and that such Project Facilities shall have been placed in service.

For the avoidance of doubt, if the Project Completion Date has occurred pursuant
to the Common Terms Agreement before the Term Loan Discharge Date, the
Operational Phase Commencement Date shall be deemed to have occurred on the date
on which the Project Completion Date occurred.

Section 8.04 Covenants Applicable After the Term Loan Discharge Date. After the
Term Loan Discharge Date and until the end of the Working Capital Availability
Period, the Loan Parties shall comply only with each of the covenants set forth
in Schedule 8.04 hereto (Covenants Applicable After Term Loan Discharge Date)
hereto which shall apply instead of the covenants of the Loan Parties in
Section 6 (Incurrence of Additional Senior Debt), Section 7 (Permitted
Development Expenditures / Expansions), Section 8 (LNG SPA Covenants), Section 9
(EPC Contracts), Section 10 (Reporting by the Borrower), Section 11 (Restricted
Payments), Section 12 (Loan Party Covenants), Section 13 (Consultants) and
Section 14 (Conditions to Completion) of the Common Terms Agreement.

ARTICLE IX

DEFAULT AND ENFORCEMENT

Section 9.01 Events of Default Applicable Prior to the Term Loan Discharge Date.
Prior to the Term Loan Discharge Date, the occurrence of any Loan Facility Event
of Default under Section 15.1 (Loan Facility Events of Default) of the Common
Terms Agreement shall constitute an event of default under this Agreement,
subject to all of the relevant provisions of the Common Terms Agreement.

Section 9.02 Events of Default Applicable After the Term Loan Discharge Date.
After the Term Loan Discharge Date and until the end of the Working Capital
Availability Period, the events of default identified on Schedule 9.02 (Events
of Default Applicable After the Term Loan Discharge Date) hereto shall
constitute an event of default under this Agreement instead of the events of
default set forth in Section 15.1 (Loan Facility Events of Default) of the
Common Terms Agreement.

Section 9.03 Acceleration Upon Bankruptcy. If any Working Capital Facility Event
of Default described in Section 15.1(d)(i) (Loan Facility Events of Default –
Bankruptcy) of the Common Terms Agreement or Schedule 9.02(4)(a) (Events of
Default After the Term Loan Discharge Date – Bankruptcy) (whichever is
applicable at the time) occurs, all outstanding Working Capital Debt
Commitments, if any, shall automatically terminate and the outstanding principal
amount of the outstanding Working Capital Loans, LC Loans, and all other Working
Capital Obligations shall automatically be and become immediately due and
payable, in each case without notice, demand or further act of the Working
Capital Facility Agent, the Working Capital Lenders, the Issuing Banks, the
Intercreditor Agent, the Security Trustee or any other Working Capital Secured
Party in accordance with Section 16.1(b) (Facility Lender Remedies for Loan
Facility Declared Events of Default – Initiating Percentage for Enforcement
Action with Respect to Collateral) of the Common Terms Agreement.

 

46



--------------------------------------------------------------------------------

Section 9.04 Action Upon Event of Default. (a) If any Working Capital Facility
Event of Default under the Common Terms Agreement or this Agreement occurs and
is Continuing, the Working Capital Lenders and the Issuing Banks may, by
decision of the Required Working Capital Lenders (i) instruct the Working
Capital Facility Agent, as Senior Creditor Group Representative for the Working
Capital Lenders and the Issuing Banks, to further instruct the Intercreditor
Agent to declare that a Working Capital Facility Declared Default has occurred
under this Agreement in accordance with Section 15.2(a) (Declaration of Loan
Facility Declared Default) of the Common Terms Agreement and (ii) thereafter,
subject to the Intercreditor Agreement and the Common Security and Account
Agreement, exercise, or instruct the Intercreditor Agent to exercise, any
Enforcement Action provided under Section 16.1 (Facility Lender Remedies for
Loan Facility Declared Events of Default) of the Common Terms Agreement
(including, subject to the Common Terms Agreement and the Common Security and
Account Agreement, requiring the Borrower to deposit with the Working Capital
Facility Agent an amount in the LC Cash Collateral Account equal to the
aggregate maximum amount available to be drawn under all Letters of Credit then
outstanding), each of which is incorporated by reference and shall apply mutatis
mutandis to this Section 9.04 (Action Upon Event of Default) as if fully set
forth herein, provided that nothing herein shall, upon the occurrence of a
Working Capital Facility Event of Default described in Section 15.1(d)(i) (Loan
Facility Events of Default – Bankruptcy) of the Common Terms Agreement or
Schedule 9.02(4)(a) (Events of Default After the Term Loan Discharge Date –
Bankruptcy) (whichever is applicable at the time) require any certification,
declaration or other notice prior to the deemed declaration of such Working
Capital Facility Declared Default or the acceleration of the Working Capital
Loans and LC Loans in connection with the occurrence thereof as provided under
Section 16.1(b) (Facility Lender Remedies for Loan Facility Declared Events of
Default – Initiating Percentage for Enforcement Action with Respect to
Collateral) of the Common Terms Agreement.

(b) Subject to Section 10.5 (Certain Agreements with Respect to Bankruptcy) of
the Common Security and Account Agreement, following commencement of any
Bankruptcy Proceeding by or against the Loan Parties or Holdco, any Working
Capital Lender or any Issuing Bank may: (1) file a claim or statement of
interest with respect to (and to the extent of) the Senior Debt Obligations (if
any) owed by such person to such Working Capital Lender or Issuing Bank in
accordance with the Finance Documents, (2) vote on any plan of reorganization
and (3) make other filings, arguments, objections and motions in connection with
such Bankruptcy Proceeding, in each case in accordance with the terms of the
Finance Documents (other than any requirement for an intercreditor vote to take
such action).

(c) Any termination and acceleration made pursuant to this Section 9.04 (Action
Upon Event of Default) and Section 16.1(a)(ii) (Enforcement Action) of the
Common Terms Agreement may, should the Required Working Capital Lenders in their
sole and absolute discretion so elect, be rescinded by written notice to the
Borrower at any time after the principal of the Working Capital Loans and
LC Loans has become due and payable, but before any judgment or decree for the
payment of the monies so due, or any part thereof, has been entered; provided
that, no such rescission or annulment shall extend to or affect any subsequent
Working Capital Facility Event of Default or impair any right consequent
thereon.

 

47



--------------------------------------------------------------------------------

(d) An event of default under this Working Capital Facility Agreement shall be
deemed to be declared, in respect of any Working Capital Facility Event of
Default referred to in Section 15.1(d)(i) (Loan Facility Events of Default –
Bankruptcy) of the Common Terms Agreement or Schedule 9.02(4)(a) (Events of
Default After the Term Loan Discharge Date – Bankruptcy) (whichever is
applicable at the time), immediately and automatically upon its occurrence,
without the requirement for any certification, declaration or other notice from
a Working Capital Lender, an Issuing Bank, the Intercreditor Agent or any Senior
Creditor in accordance with Section 15.2(a) (Declaration of Loan Facility
Declared Default) of the Common Terms Agreement.

(e) Promptly after any Working Capital Lender or any Issuing Bank obtains
knowledge of any Working Capital Facility Event of Default, such Working Capital
Lender or Issuing Bank shall notify the Working Capital Facility Agent in
writing of such Working Capital Facility Event of Default, which notice shall
describe such Working Capital Facility Event of Default in reasonable detail
(including the date of occurrence of the same), specifically refer to this
Section 9.04(e) (Action Upon Event of Default) and indicate that such notice is
a notice of default.

Section 9.05 Cash Collateralization of Letters of Credit. Subject to the Common
Terms Agreement and the Common Security and Account Agreement:

(a) Amounts held in the LC Cash Collateral Account shall be the property of the
Working Capital Facility Agent for the benefit of the Issuing Banks and Working
Capital Lenders and shall be applied by the Working Capital Facility Agent to
the repayment of LC Loans deemed made under any Letters of Credit.

(b) The balance, if any, in the LC Cash Collateral Account, after (x) all
Letters of Credit shall have expired or been fully drawn upon and (y) giving
effect to the payment of any LC Loans pursuant to Section 9.05(a), shall be
applied to repay the other Working Capital Obligations according to Section 9.06
(Application of Proceeds).

Section 9.06 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the Working Capital Facility Agent from the
Security Trustee after the occurrence and during the continuance of a Working
Capital Facility Event of Default and the period during which remedies have been
initiated shall be applied in full or in part by the Working Capital Facility
Agent against the Working Capital Obligations in accordance with Section 6.7(b)
(Enforcement Proceeds Account) of the Common Security and Account Agreement (but
without prejudice to the right of the Working Capital Lenders or the Issuing
Banks, subject to the terms of the Intercreditor Agreement, to recover any
shortfall from the Borrower).

 

48



--------------------------------------------------------------------------------

ARTICLE X

THE WORKING CAPITAL FACILITY AGENT

Section 10.01 Appointment and Authority.

(a) Each of the Working Capital Lenders and the Issuing Banks hereby appoints,
designates and authorizes The Bank of Nova Scotia as its Working Capital
Facility Agent under and for purposes of each Finance Document to which the
Working Capital Facility Agent is a party, and in its capacity as the Working
Capital Facility Agent, to act on its behalf as Senior Creditor Group
Representative and the Designated Voting Party (as defined in the Intercreditor
Agreement) for the Working Capital Lenders and the Issuing Banks. The Bank of
Nova Scotia hereby accepts this appointment and agrees to act as the Working
Capital Facility Agent for the Working Capital Lenders and the Issuing Banks in
accordance with the terms of this Agreement. Each of the Working Capital Lenders
and the Issuing Banks hereby appoints and authorizes the Working Capital
Facility Agent to execute and enter into each of the Common Terms Agreement,
Intercreditor Agreement and Common Security and Account Agreement on behalf of
each Working Capital Lender and Issuing Bank, in its name, place and stead, to
bind it to the representations, warranties, terms and conditions contained
therein and to act on behalf of such Working Capital Lender or Issuing Banks
under each Finance Document to which it is a party and in the absence of other
written instructions from the Required Working Capital Lenders received from
time to time by the Working Capital Facility Agent (with respect to which the
Working Capital Facility Agent agrees that it will comply, except as otherwise
provided in this Section 10.01 (Appointment and Authority) or as otherwise
advised by counsel, and subject in all cases to the terms of the Intercreditor
Agreement), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Working Capital Facility Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto. Where the Working Capital Facility Agent is required or permitted to
act under this Agreement or under any other Finance Document, the Working
Capital Facility Agent shall, notwithstanding anything herein or therein to the
contrary, (i) be entitled to request instruction or direction in respect of any
such rights, powers and discretions or clarification of any written instruction
received by it, as to whether, and in what manner, it should exercise or refrain
from exercising its rights, powers and discretions and (ii) unless the terms of
the agreement unambiguously mandate the action, may refrain from acting (and
will incur no liability in refraining to act) until that direction, instruction
or clarification is received by it from the relevant parties or from a court of
competent jurisdiction. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Agreement with reference to the
Working Capital Facility Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Government Rule. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Except to the extent that the Working Capital Facility Agent is acting on
express instructions, the Working Capital Facility Agent shall exercise such of
the rights and powers vested in it by this Agreement, and use the same degree of
care and skill in their exercise as a prudent Person would exercise or use under
the circumstances in the conduct of his or her own affairs (taking into account
the interests of all the Working Capital Lenders and the Issuing

 

49



--------------------------------------------------------------------------------

Banks benefiting from this Agreement). Nothing in this Agreement or any other
Finance Document shall, in any case in which the Working Capital Facility Agent
has failed to show such degree of care and skill, exempt the Working Capital
Facility Agent from or indemnify it against any liability arising out of its own
gross negligence, fraud or willful misconduct in relation to its duties under
this Agreement or any other Finance Document as determined by a court of
competent jurisdiction in a final non-appealable judgment.

(c) The Working Capital Facility Agent may not begin any legal action or
proceeding in the name of a Working Capital Lender or an Issuing Bank, except as
specifically permitted under the terms of this Agreement or the other Finance
Documents.

(d) The provisions of this Article X (THE WORKING CAPITAL FACILITY AGENT) are
solely for the benefit of the Working Capital Facility Agent and the Working
Capital Lenders and the Issuing Banks, and neither the Borrower nor any other
Person shall have rights as a third party beneficiary of any of such provisions
other than the Borrower’s rights under Section 10.07(a) and (b) (Resignation or
Removal of Working Capital Facility Agent).

Section 10.02 Rights as a Working Capital Lender or Hedging Bank. Each Person
serving as the Working Capital Facility Agent hereunder or under any other
Finance Document shall have the same rights and powers in its capacity as a
Facility Lender or Hedging Bank, as the case may be, as any other Facility
Lender or Hedging Bank, as the case may be, and may exercise the same as though
it were not the Working Capital Facility Agent. Each such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or Affiliates of the Borrower as if such Person were
not the Working Capital Facility Agent hereunder and without any duty to account
therefor to the Working Capital Lenders or the Issuing Banks.

Section 10.03 Exculpatory Provisions. (a) The Working Capital Facility Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Finance Documents. Without limiting the generality of the
foregoing, the Working Capital Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties (except for an implied
covenant of good faith), regardless of whether a Working Capital Facility Event
of Default or Unmatured Working Capital Facility Event of Default has occurred
and is Continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Finance Documents that the Working Capital
Facility Agent is required to exercise as directed in writing by the Required
Working Capital Lenders (or such other number or percentage of the Working
Capital Lenders or the Issuing Banks as shall be expressly provided for herein
or in the other Finance Documents); provided that, the Working Capital Facility
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Working Capital Facility Agent to
liability or that is contrary to any Finance Document or applicable Government
Rule; or

 

50



--------------------------------------------------------------------------------

(iii) except as expressly set forth herein and in the other Finance Documents,
have any duty to disclose, nor shall the Working Capital Facility Agent be
liable for any failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Working Capital Facility Agent or any of its Affiliates in any capacity.

(b) The Working Capital Facility Agent shall not be liable for any action taken
or not taken by it (i) with the prior written consent or at the request of the
Required Working Capital Lenders (or such other number or percentage of the
Working Capital Lenders or the Issuing Banks as may be necessary, or as the
Working Capital Facility Agent may believe in good faith to be necessary, under
the circumstances as provided in Section 11.01 (Decisions; Amendments; Etc.)) or
(ii) in the absence of its own gross negligence, fraud or willful misconduct.
The Working Capital Facility Agent shall not be deemed to have knowledge or
notice of the occurrence of any Working Capital Facility Event of Default unless
the Working Capital Facility Agent has received a written notice in accordance
with Section 9.04(d) (Action Upon Event of Default) or with Section 2.4(d)
(Defaults) of the Intercreditor Agreement or from the Intercreditor Agent, the
Loan Parties, Holdco or a Senior Creditor Group Representative referring to this
Working Capital Facility Agreement, describing events or actions constituting a
Working Capital Facility Event of Default and indicating that such notice is a
notice of default. If the Working Capital Facility Agent receives such a notice
of the occurrence of any Working Capital Facility Event of Default, the Working
Capital Facility Agent shall give notice thereof to the Working Capital Lenders,
the Issuing Banks and the Intercreditor Agent. Subject to Section 16 (Common
Remedies and Enforcement) of the Common Terms Agreement, the Working Capital
Facility Agent shall take such action with respect to such Working Capital
Facility Event of Default as is provided in Article IX (DEFAULT AND
ENFORCEMENT).

(c) The Working Capital Facility Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Finance Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence or Continuance of any
Working Capital Facility Event of Default or Unmatured Working Capital Facility
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Finance Document or any other
agreement, instrument or document, or the perfection or priority of any Lien or
security interest created or purported to be created by any Security Document,
(v) the nature or sufficiency of any payment received by the Working Capital
Facility Agent, or to present or file any claim or notice, or to take any action
with respect to the Collateral or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby, or (vi) the
satisfaction of any condition set forth in Article VII (CONDITIONS PRECEDENT) or
elsewhere herein, other than to confirm receipt of any items expressly required
to be delivered to the Working Capital Facility Agent, except those
irregularities or errors of which the Working Capital Facility Agent has actual
knowledge, and provided that nothing

 

51



--------------------------------------------------------------------------------

herein shall constitute a waiver by any Loan Party or any Working Capital Lender
or any Issuing Bank of any of their rights against the Working Capital Facility
Agent as a result of its gross negligence, fraud or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. If any remittance or communication received by the Working Capital
Facility Agent appears manifestly erroneous or irregular to the Working Capital
Facility Agent, it shall be under a duty to make prompt inquiry to the Person
originating such remittance or communication in order to determine whether a
clerical error or inadvertent mistake has occurred.

(d) The Working Capital Facility Agent shall not be liable to the Loan Parties
for any breach by any Working Capital Lender or any Issuing Bank of this
Agreement or any other Finance Document (other than by the Working Capital
Facility Agent’s own gross negligence, willful misconduct or fraud as determined
by a court of competent jurisdiction in a final and nonappealable judgment) or
be liable to any Working Capital Lender or any Issuing Bank for any breach by
any Loan Party of this Agreement or any other Finance Document.

Section 10.04 Reliance by Working Capital Facility Agent. (a) The Working
Capital Facility Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Working Capital Facility Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Working
Capital Loan or issuance of a Letter of Credit that by its terms must be
fulfilled to the satisfaction of each Working Capital Lender, each Issuing Bank
or the Required Working Capital Lenders (as applicable), the Working Capital
Facility Agent may presume that such condition is satisfactory to such Working
Capital Lender, Issuing Bank or the Required Working Capital Lenders, as the
case may be, unless the Working Capital Facility Agent has received notice to
the contrary from such Working Capital Lender, Issuing Bank or the Intercreditor
Agent prior to the making of such Working Capital Loan or issuance of such
Letter of Credit. The Working Capital Facility Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. The Working Capital Facility Agent shall not be responsible for the
negligence or misconduct of any legal counsel, independent accountants and other
experts selected by it in good faith, and shall not be required to make any
investigation as to the accuracy or sufficiency of any such advice or services;
provided that, nothing herein shall constitute a waiver by the Loan Parties or
the Working Capital Lenders or the Issuing Banks of any of their rights against
(A) the Working Capital Facility Agent as a result of its gross negligence,
fraud or willful misconduct as determined by a court of competent jurisdiction
in a final, non-appealable judgment or (B) such counsel, accountants or other
experts.

(b) Each Loan Party and each Working Capital Lender and each Issuing Bank shall
deliver to the Working Capital Facility Agent (or, in the case of the Loan
Parties, deliver to the Intercreditor Agent for delivery to each Facility Agent)
a list of authorized signatories, together, in the case of the Loan Parties,
with a certificate of an officer of such party certifying

 

52



--------------------------------------------------------------------------------

the names and true signatures of such authorized signatories who are authorized
to sign any notice, certificate, instrument, demand, request, direction,
instruction, waiver, receipt, consent, agreement or other document or
communication furnished to the Working Capital Facility Agent hereunder or under
the other Finance Documents and the Working Capital Facility Agent shall be
entitled to rely conclusively on such list until a new list is furnished by a
Loan Party or a Working Capital Lender or an Issuing Bank, as the case may be,
to the Working Capital Facility Agent (or, in the case of the Loan Parties, to
the Intercreditor Agent for delivery to each Facility Agent).

Section 10.05 Delegation of Duties. The Working Capital Facility Agent may
perform any and all of its duties and exercise any and all its rights and powers
hereunder or under any other Finance Document by or through any one or more
sub-agents appointed by the Working Capital Facility Agent. The Working Capital
Facility Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article X (THE WORKING CAPITAL FACILITY
AGENT) shall apply to any such sub-agent and to the Related Parties of the
Working Capital Facility Agent, and shall apply to all of their respective
activities in connection with their acting as or for the Working Capital
Facility Agent.

Section 10.06 Indemnification by the Working Capital Lenders. Without limiting
the obligations of the Loan Parties hereunder or under the other Finance
Documents, each Working Capital Lender agrees that it shall, from time to time
on demand by the Working Capital Facility Agent, indemnify the Working Capital
Facility Agent and its Related Parties (ratably in accordance with its then
applicable proportionate share) for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including reasonable legal fees) or disbursements of any kind or nature
whatsoever, which may at any time be imposed on, incurred by or asserted against
the Working Capital Facility Agent or any of its Related Parties in any way
relating to or arising out of this Agreement, the other Finance Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, however, that no Working
Capital Lender shall be liable for any of the foregoing to the extent they arise
solely from the Working Capital Facility Agent’s gross negligence, fraud or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. The Working Capital Facility Agent shall be fully
justified in taking, refusing to take or continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Working Capital
Lenders against any and all liability and expense which may be incurred by it by
reason of taking, refusing to take or continuing to take any such action.
Without limitation of the foregoing, each Working Capital Lender agrees to
reimburse, ratably in accordance with all its Working Capital Debt Commitments,
the Working Capital Facility Agent promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by the Working Capital Facility Agent
in connection with the preparation, execution, administration, amendment,
waiver, modification or enforcement of, or legal advice in respect of rights or
responsibilities under, the Finance Documents, to the extent that the Working
Capital Facility Agent is not reimbursed promptly for such expenses by the Loan
Parties in accordance with the Finance Documents; provided that, upon recovery
of any or all of such costs and expenses by the Working Capital Facility Agent
from the Loan Parties, the Working Capital Facility Agent shall remit to each
Working Capital Lender that has paid such costs and expenses

 

53



--------------------------------------------------------------------------------

to the Working Capital Facility Agent pursuant to this Section 10.06
(Indemnification by the Working Capital Lenders) its ratable share of such
amounts so recovered. The obligation of the Working Capital Lenders to make
payments pursuant to this Section 10.06 (Indemnification by the Working Capital
Lenders) is several and not joint or joint and several, and the same shall
survive the payment in full of the Working Capital Obligations and the
termination of this Agreement and the other Finance Documents.

Section 10.07 Resignation or Removal of Working Capital Facility Agent.

(a) The Working Capital Facility Agent may resign from the performance of all
its functions and duties hereunder and under the other Finance Documents at any
time by giving thirty (30) days’ prior notice to the Borrower and the Working
Capital Lenders and the Issuing Banks. The Working Capital Facility Agent may be
removed at any time (i) by the Required Working Capital Lenders for such
Person’s gross negligence, fraud or willful misconduct or (ii) by the Borrower,
with the consent of the Required Working Capital Lenders, for such Person’s
gross negligence, fraud or willful misconduct. In the event The Bank of Nova
Scotia is no longer the Working Capital Facility Agent, any successor Working
Capital Facility Agent may be removed at any time with cause by the Required
Working Capital Lenders. Any such resignation or removal shall take effect upon
the appointment of a successor Working Capital Facility Agent, in accordance
with this Section 10.07 (Resignation or Removal of Working Capital Facility
Agent) and Section 19.3 (Replacement of Facility Agents) of the Common Terms
Agreement.

(b) Upon any notice of resignation by the Working Capital Facility Agent or upon
the removal of the Working Capital Facility Agent by the Required Working
Capital Lenders, or by the Borrower with the approval of the Required Working
Capital Lenders pursuant to Section 10.07(a) (Resignation or Removal of Working
Capital Facility Agent), the Required Working Capital Lenders shall appoint a
successor Working Capital Facility Agent, hereunder and under each other Finance
Document to which the Working Capital Facility Agent is a party, such successor
Working Capital Facility Agent to be a commercial bank or financial institution
having combined capital and surplus of at least $1,000,000,000; provided that,
if no Working Capital Facility Event of Default or Unmatured Working Capital
Facility Event of Default shall then be Continuing, the appointment of a
successor Working Capital Facility Agent shall also be subject to the prior
written consent of the Borrower (such acceptance not to be unreasonably
withheld, conditioned or delayed). The fees payable by the Borrower to a
successor Working Capital Facility Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.

(c) If no successor Working Capital Facility Agent shall have been so appointed
and shall have accepted such appointment within sixty (60) days after (i) the
retiring Working Capital Facility Agent gives notice of its resignation or
(ii) the date fixed for such removal, as applicable, the Working Capital
Facility Agent shall, at the expense of the Loan Parties, petition any court of
competent jurisdiction in the United States for the appointment of a successor
Working Capital Facility Agent. Such court may thereupon, after such notice, if
any, as it may prescribe, appoint a successor Working Capital Facility Agent. If
no successor Working Capital Facility Agent shall have been so appointed in
accordance with clauses (a) and (b) above or (A) this clause (c) and shall have
accepted such appointment within ninety (90) days

 

54



--------------------------------------------------------------------------------

or (B) in the case of this clause (c) if the Working Capital Facility Agent,
acting reasonably, cannot determine a court of competent jurisdiction in the
United States that will consider the petition contemplated in this clause
(c) within sixty (60) days, in each case after (x) the retiring Working Capital
Facility Agent gives notice of its resignation or (y) the date fixed for such
removal, as applicable, the Working Capital Facility Agent may, at the expense
of the Loan Parties, appoint a successor Working Capital Facility Agent meeting
the criteria set forth in Section 10.07(b) (Resignation or Removal of Working
Capital Facility Agent); provided that, if no Working Capital Facility Event of
Default shall then be Continuing, the appointment of such successor Working
Capital Facility Agent shall also be subject to the prior written consent of the
Borrower (such acceptance not to be unreasonably withheld, conditioned or
delayed); provided, further, that if no successor Working Capital Facility Agent
shall have been so appointed by the Working Capital Facility Agent within thirty
(30) days after the termination of such 90-day period, the Loan Parties may
appoint a successor Working Capital Facility Agent with the consent of the
Required Working Capital Lenders (such consent not to be unreasonably withheld
or delayed).

(d) Upon the acceptance of a successor’s appointment as Working Capital Facility
Agent hereunder and compliance with the provisions of Section 19.3 (Replacement
of Facility Agents) of the Common Terms Agreement, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or removed) Working Capital Facility Agent, and the retiring (or
removed) Working Capital Facility Agent shall be discharged from all of its
duties and obligations hereunder or under the other Finance Documents. After the
retirement or removal of the Working Capital Facility Agent hereunder and under
the other Finance Documents, the provisions of this Article X (THE WORKING
CAPITAL FACILITY AGENT) and Section 11.07 (Indemnification by the Borrower)
shall continue in effect for the benefit of such retiring (or removed) Person,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Person was acting
in its capacity as Working Capital Facility Agent.

(e) Notwithstanding anything in this Agreement, no resignation or, as the case
may be, removal of the Working Capital Facility Agent shall be effective until
the following conditions are satisfied:

(i) the Working Capital Facility Agent has transferred to its successor all the
rights and obligations in its capacity as Working Capital Facility Agent under
this Working Capital Facility Agreement, the Common Terms Agreement and the
other Finance Documents to which it is party as the Working Capital Facility
Agent; and

(ii) the requirements of Section 19.3 (Replacement of Facility Agents) of the
Common Terms Agreement have been satisfied.

Section 10.08 No Amendment to Duties of Working Capital Facility Agent Without
Consent. The Working Capital Facility Agent shall not be bound by any waiver,
amendment, supplement or modification of this Agreement or any other Finance
Document that affects its rights or duties hereunder or thereunder unless such
Working Capital Facility Agent shall have given its prior written consent, in
its capacity as Working Capital Facility Agent thereto.

 

55



--------------------------------------------------------------------------------

Section 10.09 Non-Reliance on Working Capital Facility Agent and Working Capital
Lenders and Issuing Banks. Each of the Working Capital Lenders and the Issuing
Banks acknowledges that it has, independently and without reliance upon the
Working Capital Facility Agent, any other Working Capital Lender or Issuing Bank
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and make its extensions of credit. Each of the Working
Capital Lenders and the Issuing Banks also acknowledges that it will,
independently and without reliance upon the Working Capital Facility Agent or
any other Working Capital Lender or Issuing Bank or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Finance Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.10 No Joint Lead Arranger Duties. Anything herein to the contrary
notwithstanding, no Joint Lead Arranger has any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Working Capital Facility Agent, Working Capital Lender or Issuing Bank
hereunder.

Section 10.11 Copies. The Working Capital Facility Agent shall give prompt
notice to each Working Capital Lender and each Issuing Bank of receipt of each
notice or request required or permitted to be given to the Working Capital
Facility Agent by the Loan Parties pursuant to the terms of this Agreement or
any other Finance Document (unless concurrently delivered to the Term Lenders by
such Loan Party). The Working Capital Facility Agent will distribute to each
Working Capital Lender and each Issuing Bank each document or instrument
(including each document or instrument delivered by the Loan Parties to the
Working Capital Facility Agent pursuant to Article VI (REPRESENTATIONS AND
WARRANTIES), Article VII (CONDITIONS PRECEDENT) and Article VIII (COVENANTS))
received for the account of the Working Capital Facility Agent and copies of all
other communications received by the Working Capital Facility Agent from the
Loan Parties for distribution to the Working Capital Lenders and the Issuing
Banks by the Working Capital Facility Agent in accordance with the terms of this
Agreement or any other Finance Document.

Section 10.12 General Provisions as to Payments. (a) Subject to Section 4.16
(Pro Rata Treatment) above, the Working Capital Facility Agent promptly shall
distribute to each Working Capital Lender and each Issuing Bank its share of
each payment of (i) principal and interest payable to such Working Capital
Lender or Issuing Bank on the Loans, (ii) fees hereunder received by the Working
Capital Facility Agent for the account of the Working Capital Lenders or the
Issuing Banks and (ii) any other Working Capital Obligations. The payments made
for the account of each Working Capital Lender and each Issuing Bank shall be
made and distributed to such Working Capital Lender or Issuing Bank for the
account of its facility office set forth on Schedule 11.10 (Addresses for
Notices) hereto. Each Working Capital Lender and each Issuing Bank shall have
the right to alter its designated facility office upon written notice to the
Working Capital Facility Agent, the Loan Parties and the Intercreditor Agent
pursuant to Section 11.10 (Notices and Other Communications).

 

56



--------------------------------------------------------------------------------

(b) Where a sum is to be paid to a Working Capital Lender or an Issuing Bank
under the Finance Documents or another party to this Agreement by another party
to this Agreement that is primarily liable for such sum, the Working Capital
Facility Agent shall not be obliged to pay such sum to such other party (or to
enter into or perform any related exchange contract) until it has established to
its satisfaction that it has received such sum.

(c) If the Working Capital Facility Agent pays an amount to another party to
this Agreement and it proves to be the case that the Working Capital Facility
Agent had not actually received that amount for which another party to this
Agreement is primarily liable, then the party to whom that amount (or the
proceeds of any related exchange contract) was paid by the Working Capital
Facility Agent shall on demand refund the same to the Working Capital Facility
Agent together with interest on that amount from the date of payment to the date
of receipt by the Working Capital Facility Agent, calculated by the Working
Capital Facility Agent to reflect its cost of funds.

(d) The Working Capital Facility Agent acknowledges and agrees that,
notwithstanding any provision to the contrary in any Finance Document, in no
event shall the Working Capital Lenders or the Issuing Banks be obligated to pay
any agency or other fee to the Working Capital Facility Agent even if the Loan
Parties fail to do so.

Section 10.13 Agreement to Comply with Finance Documents. Each of the Working
Capital Lenders and the Issuing Banks agrees for the benefit of the Borrower and
each other that, in giving instructions to the Working Capital Facility Agent
and the Intercreditor Agent and, where so permitted under this Agreement, the
Intercreditor Agreement, Common Terms Agreement or the Common Security and
Account Agreement, in taking Decisions by itself or through the Working Capital
Facility Agent, including pursuing any Working Capital Lender or Issuing Bank
remedies against the Borrower, that such Working Capital Lender or Issuing Bank
shall act at all times in accordance with the terms of the Intercreditor
Agreement, the Common Security and Account Agreement, the Common Terms
Agreement, this Agreement and the applicable Finance Documents.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Decisions; Amendments; Etc. (a) Subject to the terms of the
Intercreditor Agreement and the Common Security and Account Agreement, no
Modification or termination of any provision of this Agreement or other Decision
by Working Capital Lenders or Issuing Banks under this Agreement shall be
effective unless in writing signed by the Loan Parties and Working Capital
Facility Agent (acting on the instruction of the Required Working Capital
Lenders), and each such Modification, termination or Decision shall be effective
only in the specific instance and for the specific purpose for which given;
provided that:

(i) the consent of each Working Capital Lender or each Issuing Bank directly and
adversely affected thereby will be required with respect to:

 

57



--------------------------------------------------------------------------------

(A) increases in or extensions (other than pursuant to Section 2.08 (Incremental
Commitments) above) of or change to the order of application of any reduction in
any Working Capital Facility Commitments or change to the order of application
of any prepayment of Working Capital Loans or LC Loans from the application
thereof set forth in the applicable provisions of Section 2.05 (Termination or
Reduction of Commitments), Section 4.11 (Voluntary Prepayment), Section 4.12
(Mandatory Prepayment) (it being understood that a waiver of any of the
conditions in Section 7.01 (Conditions to Closing), Section 7.02 (Conditions to
Each Working Capital Borrowing), or waiver of any Working Capital Facility Event
of Default, Unmatured Working Capital Facility Event of Default or mandatory
prepayment will not constitute an increase or extension of any Working Capital
Debt Commitment);

(B) reductions of the principal of, or the interest or rate of interest
specified herein on, any Working Capital Loan or LC Loan, or any Fees or other
amounts (including reduction in the amount to be paid in respect of any
mandatory prepayments under Section 4.12 (Mandatory Prepayment)) payable to any
Working Capital Lender or any Issuing Bank hereunder (other than by virtue of a
waiver of any of the conditions in Section 7.01 (Conditions to Closing),
Section 7.02 (Conditions to Each Working Capital Borrowing), Working Capital
Facility Event of Default or Unmatured Working Capital Facility Event of Default
or change to a financial ratio);

(C) extensions of the Working Capital Final Maturity Date or the LC Loan
Termination Date under this Agreement, any date scheduled for any payment of
principal, fees or interest (as applicable) under Section 3.03 (Reimbursement to
Issuing Banks), Section 4.01 (Repayment of LC Loans), Section 4.02 (Repayment of
Working Capital Borrowings), Section 4.04 (Interest Payment Dates) or
Section 4.15 (Fees) or mandatory payment under Section 4.12 (Mandatory
Prepayment) (other than pursuant to Section 2.08 (Incremental Commitments)) (it
being understood that a waiver of any condition precedent or the waiver of any
Working Capital Facility Event of Default or Unmatured Working Capital Facility
Event of Default or change to a financial ratio will not constitute an extension
of the Working Capital Final Maturity Date);

(D) Modifications to the provisions of Section 4.16 (Pro Rata Treatment) or
Section 4.17 (Sharing of Payments), except as provided in the Finance Documents;
and

(E) satisfaction or waiver of each of the conditions in Section 7.01 (Conditions
to Closing);

 

58



--------------------------------------------------------------------------------

(ii) the consent of each Working Capital Lender and each Issuing Bank will be
required with respect to:

(A) changes to any provision of this Section 11.01 (Decisions; Amendments;
Etc.), the definition of Required Working Capital Lenders, or any other
provision hereof specifying the number or percentage of Working Capital Lenders
or Issuing Banks required to amend, waive, terminate or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder;

(B) releases or Modifications of all or a material portion of the Collateral
from the Lien of any of the Security Documents (other than as permitted in the
Finance Documents);

(C) releases of all or a substantial portion of the value of the Guarantees by
the Guarantors under or in connection with this Agreement, the Common Terms
Agreement, the Common Security and Account Agreement or any Security Document
(other than as permitted in the Finance Documents);

(D) assignment or transfer by any Loan Party of any of its rights and
obligations under this Agreement except with respect to any such assignment or
transfer expressly permitted under this Agreement, the Common Terms Agreement or
the Common Security and Account Agreement; and

(E) any of the amendments contemplated in Schedule 1(a), (b), (c), (d), (e), (f)
and (h) of the Intercreditor Agreement; provided that, the consent of all
Working Capital Lenders will be required with respect to Schedule 1(b) of the
Intercreditor Agreement only to the extent such amendment adversely affects the
timing or priority of payments for Senior Debt Obligations in the cash waterfall
in Section 4.7 (Cash Waterfall) of the Common Security and Account Agreement;

(iii) the consent of any Working Capital Lender (other than any Working Capital
Lender that is a Loan Party, Holdco or the Sponsor or an Affiliate thereof
except as set forth in Section 7.4 (Sponsor Voting) of the Common Security and
Account Agreement) or any Issuing Bank will be sufficient with respect to any
Modification, termination or Decision specified in a Finance Document as being
made solely by any individual Senior Creditor;

(b) Except as set forth in Section 7.4 (Sponsor Voting) of the Common Security
and Account Agreement, no Working Capital Lender that is a Loan Party, Holdco or
the Sponsor or an Affiliate thereof shall cast a vote with respect to any
Decision.

(c) In the event that the Working Capital Facility Agent is required to cast a
vote with respect to a Decision under this Agreement or under Section 3.6 (Other
Voting Considerations) of the Intercreditor Agreement and in each other instance
in which the Working Capital Lenders or the Issuing Banks are required to vote
or make a Decision, a vote shall be taken among the Working Capital Lenders or
the Issuing Banks in the timeframe reasonably

 

59



--------------------------------------------------------------------------------

specified by the Working Capital Facility Agent (which timeframe shall expire at
least two (2) Business Days prior to the expiration of the time period specified
in the notice provided by the Intercreditor Agent to the Working Capital
Facility Agent pursuant to Section 4.5(a)(iii) (Certain Procedures Relating to
Modifications, Instructions, and Exercises of Discretion) of the Intercreditor
Agreement)).

(d) No vote shall be required for any Decision or other action permitted to be
taken by any individual Working Capital Lender or any individual Issuing Bank
pursuant to Section 9.04(b) (Action Upon Event of Default) of this Agreement,
and the Working Capital Facility Agent shall be authorized to act at the
direction of any Working Capital Lender or any Issuing Bank in respect of any
such Decision or action.

(e) Subject to clause (f) below, in the event any Working Capital Lender or any
Issuing Bank does not cast its votes by the later of (i) the timeframe specified
by the Working Capital Facility Agent pursuant to clause (c) above and (ii) ten
(10) Business Days following receipt of the request for such vote or Decision,
the Borrower shall be entitled to instruct the Working Capital Facility Agent to
deliver a notice to such Working Capital Lender or Issuing Bank, informing it
that if it does not respond within an additional five (5) Business Days of the
date of such notice (or such longer period as the Borrower may reasonably
determine in consultation with the Working Capital Facility Agent), its vote
shall be disregarded. If such Working Capital Lender or Issuing Bank (A) has not
advised the Working Capital Facility Agent within the time specified in the
additional notice whether it approves or disapproves of the applicable Decision
or (B) has advised the Working Capital Facility Agent that it has determined to
abstain from voting on such Decision, such Working Capital Lender or Issuing
Bank shall be deemed to have waived its right to consent, approve, waive or
provide direction with respect to such Decision and shall be excluded from the
numerator and denominator of such calculation for the purpose of determining
whether the Required Working Capital Lenders for the purpose of determining
whether the Required Working Capital Lenders have made a decision with respect
to such action. Such Working Capital Lender hereby waives any and all rights it
may have to object to or seek relief from the Decision of the Working Capital
Lenders voting with respect to such issue and agrees to be bound by such
Decision.

(f) The provisions of (c) and (e) above do not apply to any action that requires
the consent of 100% of the Working Capital Lenders and the Issuing Banks or the
consent of each affected Working Capital Lender and Issuing Bank, as applicable,
as set forth in Sections 11.01(a)(i) and (ii) above except in the case of any
consent or decision under sub-clause (a)(i)(E) above.

(g) With respect to any modification, consent or waiver under any Finance
Document requiring the vote of the Working Capital Facility Agent as Senior
Creditor Group Representative of the Working Capital Lenders and the Issuing
Banks, such vote will be cast in accordance with the Intecreditor Agreement.

(h) Notwithstanding anything herein, in the Common Terms Agreement or in the
Common Security and Account Agreement to the contrary, the Working Capital
Lenders or Issuing Banks, or the Working Capital Facility Agent as Senior Credit
Group Representative, shall not be entitled to vote on any covenant or event of
default in the Common Terms Agreement if such covenant or event of default
expressly does not extend to the Working Capital Lenders or the Issuing Banks
under the terms of this Agreement.

 

60



--------------------------------------------------------------------------------

Section 11.02 Entire Agreement. This Agreement, the other Finance Documents and
any agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof, including the Working Capital Commitment Letter.

Section 11.03 Applicable Government Rule; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.

(b) SUBMISSION TO JURISDICTION. The provisions set forth in Section 23.15
(Consent to Jurisdiction) of the Common Terms Agreement are incorporated by
reference and shall apply mutatis mutandis as if fully set forth herein.

(c) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then-effective notice addresses pursuant to
Section 11.10 (Notices and Other Communications).

(d) Immunity. The provisions set forth in Section 23.3 (Waiver of Immunity) of
the Common Terms Agreement are incorporated by reference and shall apply mutatis
mutandis as if fully set forth herein.

(e) WAIVER OF JURY TRIAL. The provisions set forth in Section 23.14 (Waiver of
Jury Trial) of the Common Terms Agreement are incorporated by reference and
shall apply mutatis mutandis as if fully set forth herein.

Section 11.04 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that none of the Loan Parties
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Working Capital Lender, each Issuing
Bank and the Working Capital Facility Agent (and any attempted assignment or
other transfer by any Loan Party without such consent shall be null and void),
and no Working Capital Lender or Issuing Bank may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Acceptable Lender in
accordance with Section 11.04(b) and Section 11.04(i), (ii) by way of
participation in accordance with Sections 11.04(d) through (f) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
Section 11.04(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).

 

61



--------------------------------------------------------------------------------

(b) (i) Subject to Section 11.04(i), Section 11.04(j) and this Section 11.04(b),
any Working Capital Lender may assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Working
Capital Debt Commitment with respect to the Working Capital Loans and LC Loans
at the time owing to it and an equal portion of its Non-Fronting Limit), with
the consent of the Issuing Banks in the case of an assignment by a Working
Capital Lender. Any such assignment may be made at any time after the date
hereof, and shall be to one or more Acceptable Lenders (provided that (x) during
the Working Capital Availability Period, any such Acceptable Lender is an
Eligible Assignee or has a then-current credit rating of at least equivalent to
Baa2 from Moody’s or BBB from S&P or, if applicable, an insurer whose financial
strength rating is at least equivalent to Baa1 from Moody’s or BBB+ from S&P or
is otherwise creditworthy in the opinion of the Borrower (acting reasonably) in
light of the Working Capital Debt Commitments proposed to be assigned,
transferred or novated and (y) if the assigning Working Capital Lender is an
Issuing Bank, the assignee is an Eligible Assignee or meets the ratings criteria
within the definition of Issuing Bank). No assignment pursuant to this clause
(b)(ii) shall, on the date of such assignment, result in an increase in amounts
payable by the Borrower under Section 5.03 (Increased Costs) or Section 5.05
(Funding Losses), unless such increase in amounts payable measured on such date
of assignment is waived by the assigning and assuming Working Capital Lenders).

(ii) [Reserved.]

(iii) Assignments made pursuant to this Section 11.04(b) shall be made with the
prior written approval of the Borrower (such approval not to be unreasonably
withheld or delayed and to be deemed to have been given by the Borrower if the
Borrower has not responded in writing within fifteen (15) Business Days of
request) unless (A) such assignment is to an Eligible Assignee or (B) a Working
Capital Facility Event of Default has occurred and is Continuing; provided,
however, that where the prior written approval of the Borrower is not required,
the assigning Existing Facility Lender shall promptly notify the Borrower of any
such assignment, novation or transfer.

(iv) Except in the case of (A) an assignment of the entire remaining amount of
the assigning Working Capital Lender’s Working Capital Debt Commitment and the
Loans at the time owing to it and its entire Non-Fronting Limit or (B) an
assignment to a Working Capital Lender, or an Affiliate of a Working Capital
Lender, or an Approved Fund with respect to a Working Capital Lender, the sum of
(1) the outstanding Working Capital Debt Commitments, if any, and (2) the
outstanding Loans subject to each such assignment (determined as of the date the
Lender Assignment Agreement with respect to such assignment is delivered to the
Working Capital Facility Agent or, if “Trade Date” is specified in the Lender
Assignment Agreement, as of the Trade Date) shall not be less than $1,000,000
and, with respect to the assignment of the Loans in integral multiples of
$500,000, unless the Working Capital Facility Agent otherwise consents in
writing.

(v) Subject to Section 11.04(g) and Section 11.04(i), each partial assignment by
a Working Capital Lender shall be made as an assignment of the same percentage
of outstanding Working Capital Debt Commitments, Loans and Non-Fronting Limit,
under this Agreement and a proportionate part of all the assigning Working
Capital Lender’s rights and obligations under this Agreement with respect to
such Non-Fronting Limit, Loans and the Working Capital Debt Commitment assigned.

 

62



--------------------------------------------------------------------------------

(vi) The parties to each assignment of Working Capital Debt Commitments and
Non-Fronting Limit, shall execute and deliver to the Working Capital Facility
Agent a Lender Assignment Agreement, in the form of Exhibit D, together with a
processing and recordation fee of $3,500; provided that, (A) no such fee shall
be payable in the case of an assignment to a Working Capital Lender, an
Affiliate of a Working Capital Lender or an Approved Fund with respect to a
Working Capital Lender and (B) in the case of contemporaneous assignments by a
Working Capital Lender to one or more Approved Funds managed by the same
investment advisor (which Approved Funds are not then Working Capital Lenders
hereunder), only a single such fee shall be payable for all such contemporaneous
assignments.

(vii) If the Acceptable Lender is not a Working Capital Lender prior to such
assignment, it shall deliver to the Working Capital Facility Agent an
administrative questionnaire and all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
requirements.

(viii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Working Capital
Facility Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Working Capital Facility
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Working Capital Facility
Agent, and each other Working Capital Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(ix) Subject to acceptance and recording thereof by the Working Capital Facility
Agent pursuant to Section 11.04(c), from and after the effective date specified
in each Lender Assignment Agreement, the Acceptable Lender thereunder shall be a
party to this Agreement and, to the extent of the interest

 

63



--------------------------------------------------------------------------------

assigned by such Lender Assignment Agreement, have the rights and obligations of
a Working Capital Lender under this Agreement and the other applicable Finance
Documents, and the assigning Working Capital Lender thereunder shall, to the
extent of the interest assigned by such Lender Assignment Agreement, be released
from its obligations under this Agreement and the other applicable Finance
Documents (and, in the case of a Lender Assignment Agreement covering all of the
assigning Working Capital Lender’s rights and obligations under this Agreement,
such Working Capital Lender shall cease to be a party hereto or benefit from any
Finance Document) but shall continue to be entitled to the benefits of
Section 5.01 (LIBOR Lending Unlawful), Section 5.03 (Increased Costs),
Section 5.05 (Funding Losses), Section 5.06 (Taxes), Section 23.4 (Expenses) of
the Common Terms Agreement and Section 12.18 (Other Indemnities) of the Common
Security and Account Agreement with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Working Capital Lender’s having been a Defaulting
Lender.

(x) Any assignment or transfer by a Working Capital Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04(b)
shall be treated for purposes of this Agreement as a sale by such Working
Capital Lender of a participation in such rights and obligations in accordance
with Sections 11.04(d) through (f). Any assignment or transfer by an Issuing
Bank of rights or obligations under this Agreement that does not comply with
this Section 11.04(b) and Section 3.06 (Resignation as an Issuing Bank), as
applicable, shall be null and void. Upon any such assignment, the Working
Capital Facility Agent will deliver a notice thereof to the Borrower (provided
that failure to deliver such notice shall not result in any liability for the
Working Capital Facility Agent).

(c) The Working Capital Facility Agent shall maintain the Working Capital Lender
Register in accordance with Section 2.04(e) (Funding) above.

(d) Any Working Capital Lender may at any time, without the consent of, or
notice to, the Borrower or the Working Capital Facility Agent, sell
participations to a Participant in all or a portion of such Working Capital
Lender’s rights or obligations under this Agreement (including all or a portion
of its Working Capital Debt Commitment or the Loans under this Agreement owing
to it); provided that, (i) such Working Capital Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Working Capital Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Working Capital Facility Agent and the
other Working Capital Lenders shall continue to deal solely and directly with
such Working Capital Lender in connection with such Working Capital Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Working Capital Lender shall be responsible for the indemnity under
Section 10.06 (Indemnification by the Working Capital Lenders) with respect to
any payments made by such Working Capital Lender to its Participant(s).

 

64



--------------------------------------------------------------------------------

(e) Any agreement or instrument pursuant to which a Working Capital Lender sells
such participation shall provide that such Working Capital Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that, such
agreement or instrument may provide that such Working Capital Lender will not,
without the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 (Decisions;
Amendments; Etc.) that directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Section 5.03
(Increased Costs), Section 5.05 (Funding Losses) and Section 5.06 (Taxes)
(subject to the requirements and limitations therein and in Section 21 (Tax
Gross-Up and Indemnities) of the Common Terms Agreement, including the
requirements under Section 21.5 (Status of Facility Lenders and Facility Agents)
of the Common Terms Agreement (it being understood that any documentation
required under Section 5.06 (Taxes) shall be delivered to the participating
Working Capital Lender)) to the same extent as if it were a Working Capital
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.04 (Assignments); provided that, such Participant (A) agrees to
be subject to the provisions of Section 5.04 (Obligation to Mitigate) as if it
were an assignee under paragraph (b) of this Section 11.04; and (B) shall not be
entitled to receive any greater payment under Section 5.03 (Increased Costs) or
Section 5.06 (Taxes), with respect to any participation, than its participating
Working Capital Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(f) Each Working Capital Lender that sells a participation agrees, at such
Working Capital Lender’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.04
(Obligation to Mitigate) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.13 (Right of Set-Off) as though it were a Working Capital Lender;
provided that, such Participant agrees to be subject to Section 4.17 (Sharing of
Payments) as though it were a Working Capital Lender. Each Working Capital
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a Participant Register; provided
that, no Working Capital Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans or its other obligations under any Finance Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Working Capital Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Working Capital Facility Agent (in its capacity as Working Capital
Facility Agent) shall have no responsibility for maintaining a Participant
Register.

(g) Any Working Capital Lender or any Issuing Bank may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Working Capital Lender or Issuing Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any central bank having jurisdiction over such Working Capital Lender in
accordance with any applicable law, and this Section 11.04

 

65



--------------------------------------------------------------------------------

(Assignments) shall not apply to any such pledge or assignment of a security
interest; provided that, no such pledge or assignment of a security interest
shall release a Working Capital Lender or Issuing Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such
Working Capital Lender as a party hereto; provided, further, that in no event
shall the applicable Federal Reserve Bank, central bank, pledgee or trustee be
considered to be a “Working Capital Lender” or “Issuing Bank”, as applicable.

(h) The words “execution”, “signed”, “signature” and words of like import in any
Lender Assignment Agreement shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(i) All assignments by a Working Capital Lender of all or a portion of its
rights and obligations hereunder with then-outstanding Working Capital Debt
Commitments and Non-Fronting Limit shall be made only as an assignment of the
same percentage of outstanding Working Capital Debt Commitments, outstanding
Loans, and Non-Fronting Limit under this Agreement held by such Working Capital
Lender. If such Working Capital Lender has no unused Working Capital Debt
Commitments, assignments of outstanding Loans owing to such Working Capital
Lender may be made, together with a pro rata portion of such Working Capital
Lender’s rights and obligations with respect to the Loans subject to such
assignment, in such amounts, to such persons and on such terms as are permitted
by and otherwise in accordance with Section 11.04(b).

(j) No sale, assignment, transfer, negotiation or other disposition of the
interests of any Working Capital Lender or any Issuing Bank hereunder or under
the other Finance Documents shall be allowed if it could reasonably be expected
to require securities registration under any laws or regulations of any
applicable jurisdiction.

Section 11.05 Benefits of Agreement. Nothing in this Agreement or any other
Finance Document, express or implied, shall be construed to give to any Person,
other than the parties hereto, the Joint Lead Arrangers, or each of their
successors and permitted assigns under this Agreement or any other Finance
Document, Participants to the extent provided in Section 11.04 (Assignments)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Working Capital Facility Agent, the Security Trustee and the Working Capital
Lenders, any benefit or any legal or equitable right or remedy under this
Agreement.

Section 11.06 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Working Capital Facility Agent and when the Working
Capital Facility Agent has received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
portable document format (“pdf”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

66



--------------------------------------------------------------------------------

Section 11.07 Indemnification by the Borrower. (a) The Loan Parties hereby agree
to indemnify each Working Capital Lender, each Issuing Bank, each Joint Lead
Arranger and each Related Party of any of the foregoing Persons in accordance
with Section 12.18 (Other Indemnities) of the Common Security and Account
Agreement and Section 2.15 (Other Indemnities) of the Intercreditor Agreement,
which shall be applied mutatis mutandis to the indemnified parties under this
Agreement, as well as with respect to reliance by such indemnified party on each
notice purportedly given by or on behalf of the Borrower pursuant to
Section 11.10 (Notices and Other Communications).

(b) To the extent that any Loan Party for any reason fails to pay any amount
required under Section 12.18 (Other Indemnities) of the Common Security and
Account Agreement or clause (a) above to be paid by it to any of the Working
Capital Facility Agent, any sub-agent thereof or any Related Party of any of the
foregoing, each Working Capital Lender severally agrees to pay to the Working
Capital Facility Agent, any such sub-agent, or such Related Party, as the case
may be, such Working Capital Lender’s ratable share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Working Capital Facility Agent or any sub-agent thereof
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Working Capital Facility Agent or any sub-agent thereof in
connection with such capacity. The obligations of the Working Capital Lenders
under this Section 11.07(b) (Indemnification by the Borrower) are subject to the
provisions of Section 2.04 (Funding). The obligations of the Working Capital
Lenders to make payments pursuant to this Section 11.07(b) (Indemnification by
the Borrower) are several and not joint and shall survive the payment in full of
the Working Capital Obligations and the termination of this Agreement. The
failure of any Working Capital Lender to make payments on any date required
hereunder shall not relieve any other Working Capital Lender of its
corresponding obligation to do so on such date, and no Working Capital Lender
shall be responsible for the failure of any other Working Capital Lender to do
so.

(c) The provisions of this Section 11.07 (Indemnification by the Borrower) shall
not supersede Section 5.03 (Increased Costs) and Section 5.06 (Taxes).

Section 11.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Finance Document, the interest paid or agreed to be paid under
the Finance Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Government Rule (the “Maximum Rate”). If the Working
Capital Facility Agent, any Working Capital Lender or any Issuing Bank shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Working Capital Loans or LC Loans or,
if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Working Capital
Facility Agent or any Working Capital Lender or any Issuing Bank exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Government
Rule, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Working Capital
Obligations hereunder.

 

67



--------------------------------------------------------------------------------

Section 11.09 No Waiver; Cumulative Remedies. No failure by any Working Capital
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Finance Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Finance Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Section 11.10 Notices and Other Communications. (a) Any communication between
the Parties or notices provided herein to be given may be given as provided in
Section 23.9 (Notices) of the Common Terms Agreement, which shall apply mutatis
mutandis to this Section 11.10 (Notices and Other Communications) as if fully
set forth herein except that references to the Intercreditor Agent shall be
deemed references to the Working Capital Facility Agent as the context requires,
and with respect to clauses (a)(i) and (ii) thereof, the address and notice
information of the Loan Parties, each Working Capital Lender, each Issuing Bank
and the Working Capital Facility Agent shall be as set forth in Schedule 11.10
(Addresses for Notices) hereto.

(b) The Working Capital Facility Agent, the Security Trustee, the Issuing Banks
and the Working Capital Lenders shall be entitled to rely and act upon any
written notices purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. All telephonic notices to and other telephonic
communications with the Working Capital Facility Agent, the Security Trustee,
the Issuing Banks and the Working Capital Lenders by the Borrower may be
recorded by the Working Capital Facility Agent, the Security Trustee, the
Issuing Banks and the Working Capital Lenders, as applicable, and each of the
parties hereto hereby consents to such recording.

(c) Notwithstanding the above, nothing herein shall prejudice the right of the
Working Capital Facility Agent, the Security Trustee, any of the Issuing Banks
and any of the Working Capital Lenders to give any notice or other communication
pursuant to any Finance Document in any other manner specified in such Finance
Document.

(d) Notwithstanding anything to the contrary in any other Finance Document, for
so long as The Bank of Nova Scotia is the Working Capital Facility Agent, the
Borrower hereby agrees that it will provide to the Working Capital Facility
Agent all information, documents and other materials that it is obligated to
furnish to the Working Capital Facility Agent pursuant to the Finance Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to any Working Capital Borrowing, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor,

 

68



--------------------------------------------------------------------------------

(iii) provides notice of any Working Capital Facility Event of Default or
Unmatured Working Capital Facility Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to any Working Capital Borrowing
(all such non-excluded communications being referred to herein collectively as
“Communications”), in an electronic/soft medium in a format acceptable to the
Working Capital Facility Agent at the email addresses specified in Schedule
11.10 (Addresses for Notices) hereto. In addition, the Borrower agrees to
continue to provide the Communications to the Working Capital Facility Agent in
the manner specified in the Finance Documents but only to the extent requested
by the Working Capital Facility Agent.

Section 11.11 USA Patriot Act Notice. Each of the Working Capital Lenders, the
Issuing Banks, the Working Capital Facility Agent and the Security Trustee
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Working Capital Lender, such
Issuing Bank, the Working Capital Facility Agent or the Security Trustee, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.

Section 11.12 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Working Capital Facility Agent, the Security
Trustee, any Issuing Bank or any Working Capital Lender, or the Working Capital
Facility Agent, the Security Trustee, any Issuing Bank or any Working Capital
Lender (as the case may be) exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Working Capital Facility Agent,
the Security Trustee, such Issuing Bank or such Working Capital Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Bankruptcy Proceeding or otherwise, then (a) to the extent
of such recovery, the Working Capital Obligation or part thereof originally
intended to be satisfied by such payment shall be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Working Capital Lender and each Issuing Bank severally
agrees to pay to the Working Capital Facility Agent or the Security Trustee upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Working Capital Facility Agent or the Security Trustee, as
the case may be, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect. The obligations of the Working Capital Lenders
and the Issuing Banks under this Section 11.12 (Payments Set Aside) shall
survive the payment in full of the Working Capital Obligations and the
termination of this Agreement.

Section 11.13 Right of Set-Off. The provisions set forth in Section 23.2 (Right
of Set-Off) of the Common Terms Agreement are incorporated by reference and
shall apply mutatis mutandis as if fully set forth herein.

Section 11.14 Severability. If any provision of this Agreement or any other
Finance Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Finance Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

69



--------------------------------------------------------------------------------

Section 11.15 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 5.01 (LIBOR Lending Unlawful), Section 5.03 (Increased Costs),
Section 5.06 (Taxes), Section 10.06 (Indemnification by the Working Capital
Lenders), Section 11.07 (Indemnification by the Borrower), Section 11.12
(Payments Set Aside) and Section 11.20 (No Recourse) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder and in any other Finance Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties shall be considered to have been relied upon by the Working Capital
Secured Parties regardless of any investigation made by any Working Capital
Secured Party or on their behalf and notwithstanding that the Working Capital
Secured Parties may have had notice or knowledge of any Working Capital Facility
Event of Default or Unmatured Working Capital Facility Event of Default at the
time of the Working Capital Borrowing, and shall continue in full force and
effect as of the date made or any date referred to herein as long as any Working
Capital Loan, LC Loan or any other Working Capital Obligation hereunder or under
any other Finance Document shall remain unpaid or unsatisfied.

Section 11.16 Treatment of Certain Information; Confidentiality. The Working
Capital Facility Agent, the Security Trustee, each of the Issuing Banks and each
of the Working Capital Lenders agree to maintain the confidentiality of the
Confidential Information and all information disclosed to it concerning this
Agreement and the other Finance Documents in accordance with Section 23.8
(Confidentiality) of the Common Terms Agreement.

Section 11.17 Waiver of Consequential Damages, Etc. (a) The provisions set forth
in Section 23.19 (Limitations on Liability) of the Common Terms Agreement are
incorporated by reference and shall apply mutatis mutandis as if fully set forth
herein. No party hereto or its Related Parties shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Finance Documents or the transactions contemplated hereby or thereby.

Section 11.18 Waiver of Litigation Payments. To the extent that any party hereto
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 11.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or
elsewhere arising out of or in connection with this Agreement or any other
Finance Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the State of New York or, as the case may be, the jurisdiction in which such
court is located.

 

70



--------------------------------------------------------------------------------

Section 11.19 Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if (and only to the extent that) any payment or
performance of the obligations of the Borrower hereunder is rescinded, avoided,
voidable, liable to be set aside, reduced or otherwise not properly payable to,
or must otherwise be returned or restored by the Working Capital Facility Agent
or any Issuing Bank or any Working Capital Lender as a result of (i) Bankruptcy,
insolvency, reorganization with respect to the Borrower or the Working Capital
Facility Agent, any Issuing Bank or any Working Capital Lender, (ii) upon the
dissolution of, or appointment of any intervenor, conservator, trustee or
similar official for the Borrower, the Working Capital Facility Agent, any
Issuing Lender or any Working Capital Lender or for any substantial part of the
Borrower’s or any other such Person’s assets, (iii) as a result of any
settlement or compromise with any Person (including the Borrower) in respect of
such payment or otherwise, or (iv) any similar event or otherwise and, in such
case, the provisions of Section 10.1 (Nature of Obligations) of the Common
Security and Account Agreement, which shall apply hereto mutatis mutandis.

Section 11.20 No Recourse. The provisions set forth in Section 10.3 (Limitation
on Recourse) of the Common Security and Account Agreement are incorporated by
reference and shall apply mutatis mutandis as if fully set forth herein.

Section 11.21 Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Working Capital Facility Agent, acting as a
Senior Creditor Group Representative on behalf of the Working Capital Lenders
and the Issuing Lenders, in accordance with the Intercreditor Agreement shall be
binding on each Working Capital Lender and each Issuing Bank. Notwithstanding
anything to the contrary herein, in the case of any inconsistency between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
govern.

Section 11.22 Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) in accordance with the provisions of Section 23.1
(Termination) of the Common Terms Agreement and if the Discharge Date with
respect to the Working Capital Obligations has occurred.

Section 11.23 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

(a) Notwithstanding anything to the contrary in any Working Capital Loan
Document, each party hereto acknowledges that any liability of any Working
Capital Lender or any Issuing Bank that is an EEA Financial Institution arising
under any Working Capital Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Working Capital Lender or any Issuing Bank that is an EEA Financial
Institution; and

 

71



--------------------------------------------------------------------------------

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Working Capital Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 11.24 Amendment and Restatement. This Agreement amends, restates and
supersedes the Initial Working Capital Facility Agreement in its entirety, but
does not constitute a novation of the Initial Working Capital Facility or any
document entered into in connection therewith. It is the intent of the parties
that the Security Interests granted in the Collateral, and the guarantees
granted by the Guarantors, in each case under and pursuant to the Common
Security and Account Agreement, shall continue in full force and effect with
respect to the Senior Debt Obligations arising under this Agreement.

[Remainder of page intentionally blank. Next page is signature page.]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CHENIERE CORPUS CHRISTI
HOLDINGS, LLC,
as Borrower By:   /s/ Lisa C. Cohen  

Name: Lisa C. Cohen

Title:  Treasurer

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CORPUS CHRISTI LIQUEFACTION,

LLC,

as Guarantor

By:   /s/ Lisa C. Cohen  

Name: Lisa C. Cohen

Title:  Treasurer

CHENIERE CORPUS CHRISTI PIPELINE, L.P.,

as Guarantor

By:   /s/ Lisa C. Cohen  

Name: Lisa C. Cohen

Title:  Treasurer

CORPUS CHRISTI PIPELINE GP, LLC,

as Guarantor

By:   /s/ Lisa C. Cohen  

Name: Lisa C. Cohen

Title:  Treasurer

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH,
as Working Capital Facility Agent, Issuing

Bank and Working Capital Lender

By:   /s/ Joe Lattanzi  

Name: Joe Lattanzi

Title:   Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

Solely for purposes of Section 3.07:

 

SOCIÉTÉ GÉNÉRALE,
as Security Trustee

By:   /s/ Roberto S. Simon  

Name: Roberto S. Simon

Title:   Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as Working Capital Lender and Issuing Bank By:   /s/ Jim King  

Name:    Jim King

Title:      Authorized Signatory

By:   /s/ Joshua Hogarth  

Name:    Joshua Hogarth

Title:      Authorized Signatory

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

DBS BANK LTD.,
as Working Capital Lender and Issuing Bank By:   /s/ Viviane Hor  

Name:    Viviane Hor

Title:      Senior Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Working Capital Lender and Issuing Bank By:   /s/ Duncan Caird  

Name:    Duncan Caird

Title:      Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
as Working Capital Lender and Issuing Bank By:   /s/ Yuqiang Xiao  

Name: Yuqiang Xiao

Title:   General Manager

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ING CAPITAL LLC,
as Working Capital Lender and Issuing Bank By:   /s/ Hans Beekmans  

Name: Hans Beekmans

Title:   Director

By:   /s/ Tanja van der Woude  

Name: Tanja van der Woude

Title:   Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MIZUHO BANK, LTD.,
as Working Capital Lender and Issuing Bank By:   /s/ Junji Hasewaga  

Name:     Junji Hasewaga

Title:      Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MUFG BANK, LTD.,
as Working Capital Lender and Issuing Bank By:   /s/ Erik Codrington  

Name:    Erik Codrington

Title:      Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

NATIXIS, NEW YORK BRANCH
as Working Capital Lender and Issuing Bank By:   /s/ Carlos Quinteros  

Name:    Carlos Quinteros

Title:      Managing Director

By:   /s/ Jarrett Price  

Name:    Jarrett Price

Title:      Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SUMITOMO MITSUI BANKING CORPORATION,
as Working Capital Lender and Issuing Bank By:   /s/ Juan Kreutz  

Name:    Juan Kreutz

Title:      Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Working Capital Lender and Issuing Bank By:   /s/ J. Michael Quigley  

Name:    J. Michael Quigley

Title:      Assistant Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ABN AMRO CAPITAL USA, LLC,
as Working Capital Lender and Issuing Bank By:   /s/ Casey Lowary  

Name:    Casey Lowary

Title:      Managing Director

By:   /s/ Darrell Holley  

Name:    Darrell Holley

Title:      Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CITIBANK, N.A.,
as Working Capital Lender and Issuing Bank By:   /s/ Rick Campbell  

Name:    Rick Campbell

Title:      Vice President

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT INDUSTRIEL ET
COMMERCIAL, as Working Capital Lender and Issuing Bank By:   /s/ Philippe
Ginestet   Name: Philippe Ginestet   Title: Crédit Industriel et Commercial By:
  /s/ Raphaël Vincens   Name: Raphaël Vincens   Title: Crédit Industriel et
Commercial

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

NATIONAL AUSTRALIA BANK
LIMITED, as Working Capital Lender and Issuing Bank By:   /s/ Richard Johnston  
Name: Richard Johnston   Title: Associate Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE, as Working Capital Lender and Issuing Bank By:   /s/ Roberto
S. Simon   Name: Roberto S. Simon   Title: Managing Director

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

STANDARD CHARTERED BANK, as Working Capital Lender and Issuing Bank By:   /s/
Stephen Hackett   Name: Stephen Hackett   Title: Regional Head, Corporate
Finance

SIGNATURE PAGE TO AMENDED AND RESTATED WORKING CAPITAL FACILITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 8.04

COVENANTS APPLICABLE AFTER THE TERM LOAN DISCHARGE DATE

1. Covenants Incorporated by Reference from Common Terms Agreement. The Loan
Parties shall comply with each of the following covenants of the Common Terms
Agreement:

 

  (a) Section 6.1(b) (Permitted Senior Debt);

 

  (b) Section 6.2 (Working Capital Debt);

 

  (c) Section 8.1 (LNG SPA Maintenance); provided that, the cure period for
replacement of a Qualifying LNG SPA as set forth in Section 8.1(a)(i) and
(ii) shall be deemed to be an aggregate of three hundred and sixty (360) days
(rather than an initial ninety (90) days followed by an extension of a further
ninety (90) days);

 

  (d) Section 8.2 (LNG SPA Mandatory Prepayment); provided that, the period
within which an Export Authorization Remediation must take effect shall be
deemed to be an aggregate of three hundred and sixty (360) days (rather than an
initial ninety (90) days followed by an extension of a further ninety
(90) days);

 

  (e) Section 8.4 (Sale of Supplemental Quantities);

 

  (f) Section 10.1 (Accounting, Financial and Other Information);

 

  (g) Section 10.2 (Quarterly Historical DSCR Certificate);

 

  (h) Section 10.3 (Notices);

 

  (i) Section 10.8 (Copies of Finance Documents); provided that, the reference
to “Second Phase Closing” therein shall be deemed to refer to the Working
Capital Closing Date;

 

  (j) Section 12.4 (Books and Records; Inspection Rights);

 

  (k) Section 12.6 (Compliance with Law);

 

  (l) Section 12.7 (Environmental Compliance);

 

  (m) Section 12.8 (Permits);

 

  (n) Section 12.9 (Export Authorizations);

 

  (o) Section 12.10 (FERC Order);

 

S-8.04-1



--------------------------------------------------------------------------------

  (p) Section 12.11 (Witnessing Performance Tests and Lenders’ Reliability
Tests; Settlement of Liquidated Damages), which shall apply until the
Operational Phase Commencement Date if such date is later than the Term Loan
Discharge Date;

 

  (q) Section 12.12 (Inspection Rights), which shall apply until the Operational
Phase Commencement Date if such date is later than the Term Loan Discharge Date;

 

  (r) Section 12.14 (Limitations on Indebtedness);

 

  (s) Section 12.15 (Guarantees);

 

  (t) Section 12.17 (Sale of Project Property);

 

  (u) Section 12.18 (Merger and Liquidation; Sale of All Assets);

 

  (v) Section 12.20(ii) (Nature of Business);

 

  (w) Section 12.22(a) (Hedging Arrangements);

 

  (x) Section 12.23 (Accounts);

 

  (y) Section 12.24 (Separateness);

 

  (z) Section 12.25 (Historical DSCR); provided that, following the Term Loan
Discharge Date, “First Repayment Date” shall have the meaning provided in
Exhibit A (Definitions) hereto;

 

  (aa) Section 12.26 (Auditors); and

 

  (bb) Section 13 (Consultants).

2. Amendments to LNG SPAs. Except to the extent such amendment or modification
is required by applicable law or regulation of any Governmental Authority, CCL
will not agree to any amendment or modification to the terms or provisions of
any Qualifying LNG SPA if such amendment or modification would or could
reasonably be expected to have a Material Adverse Effect.

3. Maintenance of Existence. (a) Subject to Section 12.18 (Merger and
Liquidation, Sale of All Assets) of the Common Terms Agreement, each Loan Party
shall do all things necessary to maintain: (i) its corporate, limited liability
company or partnership, as applicable, existence in its jurisdiction of
organization; provided that, the foregoing shall not prohibit conversion into
another form of entity or continuation in another jurisdiction and (ii) the
power and authority (corporate and otherwise) necessary under the applicable law
to own its properties and to carry on the business of the Development; and
(b) no Loan Party shall dissolve, liquidate, or take any action to amend or
modify its corporate constituent or governing documents where such amendment
would be adverse in any material respect to the Working Capital Lenders.

 

S-8.04-2



--------------------------------------------------------------------------------

4. Project Construction & Maintenance of Properties. The Loan Parties shall
construct and complete, operate and maintain the Project Facilities, and cause
the Project Facilities to be constructed, operated and maintained, as
applicable:

 

  (a) consistent in all material respects with Prudent Industry Practice, the
Applicable EPC Contracts, the Construction Budget and Schedule, the Operating
Manual and the other Transaction Documents, and in accordance with the
requirements for maintaining the effectiveness of the material warranties of the
EPC Contractor and each subcontractor thereof (including equipment
manufacturers);

 

  (b) prior to the First Phase Operational Phase Commencement Date, within the
then-effective Operating Budget in a manner consistent with Section 12.3(a)(ii)
(Project Construction; Maintenance of Properties) of the Common Terms Agreement;
and

 

  (c) from the First Phase Operational Phase Commencement Date, within the
then-effective Operating Budget, with such modifications that are deemed by the
Loan Parties to be necessary or desirable in accordance with Prudent Industry
Practice; provided that, the Loan Parties shall provide written notice to the
Intercreditor Agent and the Independent Engineer within a reasonable period of
time if the Loan Parties exceed (x) the amount in any line item in the
then-effective Operating Budget by 20% or more or (y) the aggregate budgeted
amount in the then-effective Operating Budget by 10% or more, in each case on an
annual basis, but excluding, for purposes of calculating the foregoing
increases:

 

  (i) amounts in the then-effective Operating Budget for Gas purchases and
electricity service;

 

  (ii) expenditure as required by law or regulation, Industry Standards or for
compliance with any Permit applicable to the Loan Parties or the Development (or
to cure or remove the effect of any termination, suspension, or impairment of
any Permit), as certified by the Borrower (with the reasonable concurrence of
the Independent Engineer); and

 

  (iii) expenditure to the extent required to respond to an emergency or
accident, the failure to respond to which could reasonably be expected to create
a significant risk of personal injury or significant physical damage to the
Project Facilities or material threat to the environment.

 

S-8.04-3



--------------------------------------------------------------------------------

5. Material Project Agreements. (a) Each Loan Party shall, as applicable,
(i) maintain in effect all Material Project Agreements to which it is a party
and (ii) comply in all material respects with their payment and other material
obligations under the Material Project Agreements, except in each case:

 

  (1) to the extent a Material Project Agreement is permitted to expire, be
terminated or replaced under the Finance Documents or expires or is replaced in
accordance with its terms

 

  (2) to the extent provided in Section 8.1 (LNG SPA Maintenance) and
Section 8.2 (LNG SPA Mandatory Prepayment) in relation to LNG SPAs; or

 

  (3) in the case of clause (a)(i) above, to the extent such failure would not
reasonably be expected to have a material adverse effect on the operation of the
Development as then required under its Material Project Agreements.

 

  (b) No Loan Party shall agree to any material amendment of any Material
Project Agreement to which it is or becomes a party that could reasonably be
expected to have a Material Adverse Effect; provided that, amendments or
modifications to LNG SPAs as permitted under Section 2 (Amendment of LNG SPAs)
shall in any case be permitted.

6. Taxes. Each of the Loan Parties (or, for the purposes of this Section 6, if
such entity is a disregarded entity for U.S. federal income tax purposes, its
owner for U.S. federal income tax purposes) will pay or cause to be paid all
material Taxes (if any) imposed on it or its property by any Governmental
Authority, when due, giving effect to any applicable extensions, unless these
are being contested in good faith and by appropriate proceedings and an
appropriate reserve has been established in respect thereof in accordance with
GAAP.

7. Limitation on Liens. The Loan Parties shall not assume, incur, permit or
suffer to exist any Lien on any of its assets, whether now owned or hereafter
acquired, except for Permitted Liens.

8. Limitation on Investments and Loans. The Loan Parties shall not make any
Investments other than Permitted Investments.

9. Nature of Business. The Loan Parties shall not engage in any business or
activities other than the Permitted Business, except to such extent as would not
be material to the Loan Parties, taken as a whole.

10. Transactions with Affiliates. Loan Parties shall not, directly or
indirectly, enter into any transaction or agreement with or for the benefit of
any of their Affiliates involving aggregate payments or consideration in excess
of $25,000,000 except for:

 

  (a) transactions or agreements required by applicable law or regulation;

 

S-8.04-4



--------------------------------------------------------------------------------

  (b) transactions or agreements required or contemplated by the Common Security
and Account Agreement;

 

  (c) transactions or agreements contemplated by any Material Project Agreement
and entered into in the ordinary course of business (but not the entering into
of a Material Project Agreement or an agreement that, pursuant to the terms of
the Common Terms Agreement, becomes a Material Project Agreement);

 

  (d) the CMI (UK) Base LNG SPA, the Gas and Power Supply Services Agreement and
the Tax Sharing Agreements;

 

  (e) transactions or agreements undertaken on fair and commercially reasonable
terms that are not less favorable in the aggregate to the Loan Parties than
would be obtained in a comparable agreement with independent parties acting at
arm’s length (or, if there is no comparable arm’s-length transaction, then on
terms reasonably determined by the Board of Directors of the Borrower to be fair
and reasonable);

 

  (f) transactions or agreements between or among the Loan Parties;

 

  (g) Subordinated Debt between or among the Loan Parties and any of their
Affiliates;

 

  (h) any Sharing Arrangement with an Affiliate of the Borrower; provided that,
the terms of such agreement provide for the recovery by the Loan Parties, as the
case may be, of at least the incremental Operation and Maintenance Expenses
associated with operations pursuant to such agreement and the Loan Parties have
entered into the required Security Documents in respect of its rights under such
agreements;

 

  (i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Loan
Parties, as the case may be, in the ordinary course of business and payments
pursuant thereto;

 

  (j) any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to Affiliates of the Borrower;

 

  (k) Permitted Investments permitted pursuant to Section 20 (Restricted
Payments) or Section 8 (Limitations on Investments and Loans);

 

  (l) Permitted Payments;

 

  (m) any contracts, agreements or understandings existing as of the date of the
Working Capital Facility Agreement, and any amendments to or replacements of
such contracts, agreements or understandings permitted under the Finance
Documents;

 

S-8.04-5



--------------------------------------------------------------------------------

  (n) any assignment, novation or transfer of the CMI (UK) Base LNG SPA to an
Affiliate of the Loan Parties; and

 

  (o) any arrangements entered into in accordance with the provisions in
Section 12 (Customary Lifting and Balancing Arrangements) and Section 13
(Sharing of Project Facilities).

Prior to entering into any agreement with an Affiliate pursuant to clause
(e) above, and involving aggregate consideration in excess of $50,000,000, the
Borrower shall deliver to the Intercreditor Agent a certificate from an
Authorized Officer of the Borrower as to the satisfaction of the applicable
condition set forth in such clause (e).

11. Insurance and Insurance Reporting.

 

  (a) Each of the Loan Parties will obtain and maintain insurance with
financially sound insurers, in such form and amounts as necessary to insure the
probable maximum loss for the Development, except where not available on
commercially reasonable terms. The Borrower shall cause each insurance policy to
name the Secured Parties and/or the Security Trustee on behalf of the Secured
Parties as named insureds, and in the case of any property insurance, loss
payees to the extent provided under, in accordance with and pursuant to terms
of, the Common Security and Account Agreement.

 

  (b) The Borrower shall provide to the Working Capital Agent, on an annual
basis and in the form of a standard certificate of insurance, evidence of the
insurances that have been put in place by the Loan Parties consistent with the
requirements of the Finance Documents (including the requirements set forth in
clause (a) above).

 

  (c) With respect to all Mortgaged Property located in a Special Flood Hazard
Area, the Borrower will obtain and maintain at all times flood insurance for all
Collateral located on such property as may be required under the Flood Program
and will provide to each Working Capital Facility Lender evidence reasonably
requested by it of compliance with such requirements (which may include an
updated Survey or Flood Certificate). Such evidence shall be delivered within
thirty (30) days (i) after the issuance of the notice to proceed pursuant to a
Train engineering, procurement and construction contract, (ii) after the
issuance of notice to proceed under any CCP Construction Contract, (iii) after
commencement of operations of any LNG train or the Corpus Christi Pipeline and
(iv) after the renewal or replacement of any insurance policy.

 

S-8.04-6



--------------------------------------------------------------------------------

12. Customary Lifting and Balancing Arrangements. The Loan Parties may enter
into one or more lifting and balancing arrangements with an External Train
Entity containing provisions for borrowing, loaning or supply of Gas and/or LNG;
provided that:

 

  (a) such lifting and balancing arrangements are entered into on fair and
commercially reasonable terms that are not less favorable in the aggregate to
the Loan Parties than would be obtained in a comparable agreement with
independent parties acting at arm’s length;

 

  (b) the Borrower shall have delivered to the Intercreditor Agent a certificate
from an Authorized Officer of the Borrower certifying that (1) after giving
effect to such lifting and balancing arrangements (and any amendment thereto),
the Borrower reasonably expects to be able to meet its performance and
operational obligations under all then-effective Material Project Agreements (to
which the Independent Engineer has reasonably concurred); (2) no Material
Adverse Effect would reasonably be expected to occur as a result of the
implementation of the proposed lifting and balancing arrangement; and (3) all
conditions provided under this Section 12 have been satisfied;

 

  (c) the Borrower takes any action that may then be required to grant and
perfect security over its rights, title and interest therein to the Senior
Creditors as required by the Common Security and Account Agreement; and

 

  (d) any such agreements shall be automatically deemed to be Material Project
Agreements when the conditions above are satisfied.

13. Sharing of Project Facilities. The Loan Parties may enter into one or more
agreements for the (x) sharing, quiet enjoyment and use by any External Train
Entity of any Project Facilities (including the Corpus Christi Pipeline), and of
any capacity, and/or processing or storage rights of any of the foregoing and/or
(y) for the sharing, quiet enjoyment, and use by the Loan Parties of facilities
of an External Train Entity, and of any capacity and/or processing or storage
rights of any of the foregoing (each a “Sharing Arrangement”), in each case
(whether on a capacity borrowing, lending or swap basis, a committed tolling or
pooling basis or otherwise), subject only to the following conditions:

 

  (a) the Sharing Arrangement does not involve any sale, lease or creation of a
Lien over the assets of the Development, other than:

 

  (i) any sale, lease or Lien over Real Estate which (1) is owned by the Loan
Parties but is not reasonably necessary for siting, constructing or operating
the Project Facilities (as then under construction and/or operation), (2) would
not otherwise materially adversely impact the construction and/or operation of
the Project Facilities (as then under construction and/or operation) or their
performance as contemplated under their applicable engineering, construction or
procurement contract or (3) could not reasonably be expected to have a Material
Adverse Effect (with reasonable concurrence of the Independent Engineer in the
case of reliance on clauses (1) or (2)); and

 

S-8.04-7



--------------------------------------------------------------------------------

  (ii) any Permitted Liens or any customary easements, related subordination and
non-attornment provisions or similar Liens employed for the grant of quiet
enjoyment rights of use over facilities whose use is shared by one or more
entities and which could not reasonably be expected to have a Material Adverse
Effect; and

 

  (b) the Sharing Arrangement satisfies the following conditions:

 

  (i) Cheniere LNG O&M Services, LLC remains the operator of any Project
Facilities subject to such Sharing Arrangement;

 

  (ii) such Sharing Arrangement provides that, as a condition precedent to the
commencement of any use, sharing or pooling of capacity in a facility that is
owned by an External Train Entity, that such facility has reached substantial
completion in accordance with the applicable engineering, construction and
procurement contract;

 

  (iii) the Borrower shall have delivered to the Intercreditor Agent a
certificate from an Authorized Officer of the Borrower (to which the Independent
Engineer has reasonably concurred) certifying that after giving effect to such
proposed Sharing Arrangement, CCL and CCP will hold capacity and use rights
across the Project Facilities (as supplemented by any facilities developed and
used by the External Train Entity) sufficient for the Borrower to meet its
obligations under all then-effective Material Project Agreements;

 

  (iv) the Borrower shall take all actions required to grant a perfected
security interest over the Borrower’s rights, title and interest in the
agreements evidencing such Sharing Arrangements to the Senior Creditors as
required by the Common Security and Account Agreement (or any other Security
Document executed pursuant thereto);

 

  (v) no Loan Facility Event of Default or Unmatured Loan Facility Event of
Default has occurred and is Continuing or would occur as a result of the
implementation of the Sharing Arrangement, and the Borrower so certifies;

 

  (vi)

the Borrower shall have delivered to the Intercreditor Agent a certificate from
an Authorized Officer of the Borrower certifying that (1) all requirements
described in this Section 13 (Sharing of Project Facilities) have been complied
with, (2) no Material Adverse Effect could reasonably be expected to arise as a
result of implementing the proposed Sharing Arrangements and (3) all

 

S-8.04-8



--------------------------------------------------------------------------------

  material Permits from a Governmental Authority required in respect of the
implementation of such proposed Sharing Arrangement have been obtained or the
Borrower shall have delivered to the Intercreditor Agent a certificate from an
Authorized Officer of the Borrower certifying that it reasonably expects such
material consents can be obtained by the Loan Parties when necessary without
material expense or delay to implementation of the Sharing Arrangement; and

 

  (vii) the amount of all Senior Debt (excluding Working Capital Debt and
excluding all Indebtedness under Permitted Senior Debt Hedging Instruments) of
the Borrower outstanding after giving effect to such Sharing Arrangements is
capable of being amortized to a zero balance by the termination date of the last
to terminate of the Qualifying LNG SPAs then in effect and produces a Projected
Fixed DSCR that is not less than the Projected Fixed DSCR derived from
amortizing the amount of all Senior Debt (excluding Working Capital Debt and
excluding all Indebtedness under Permitted Senior Debt Hedging Instruments) of
the Borrower outstanding prior to giving effect to such Sharing Arrangements to
a zero balance by the termination date of the last to terminate of such
Qualifying LNG SPAs, in each case through the terms of such Qualifying LNG SPAs,
with such calculations using such Qualifying LNG SPAs and using an interest rate
equal to (1) in the case of an amortization calculation after giving effect to
such Sharing Arrangements, the weighted average interest rate of all such Senior
Debt (excluding Working Capital Debt) outstanding after giving effect thereto
and (2) in the case of an amortization calculation prior to giving effect to
such Sharing Arrangements, the weighted average interest rate of all such Senior
Debt (excluding Working Capital Debt) outstanding prior to giving effect
thereto.

Any such agreements shall be automatically deemed to be Material Project
Agreements when the conditions above are satisfied.

14. Gas Transportation Arrangements; Gas Purchase Arrangements. CCL shall comply
in all material respects with the gas sourcing plan attached as Exhibit E
hereto.

15. Operating Budget. Within a reasonable period of time prior to the beginning
of each calendar year following the First Phase Operational Phase Commencement
Date, the Loan Parties shall prepare a proposed operating plan and budget
setting forth in reasonable detail the projected requirements for Operation and
Maintenance Expenses for the Loan Parties and the Development for the ensuing
calendar year and provide the Independent Engineer and the Intercreditor Agent
with a copy of such operating plan and budget (which shall thereafter be the
“Operating Budget” for the Development). Each such Operating Budget shall be
prepared in a manner that is consistent with Prudent Industry Practice.

 

S-8.04-9



--------------------------------------------------------------------------------

16. Operating Statements and Reports. Within sixty (60) days following the end
of each fiscal year, commencing with the close of the first full fiscal year
after the First Phase Operational Phase Commencement Date, the Borrower shall
deliver to the Intercreditor Agent and the Independent Engineer a copy of the
annual operating statement and report for such fiscal year, which shall:

 

  (a) correspond to the expenditure categories and quarterly periods of the
then-effective Operating Budget and show all Cash Flows and all expenditures for
Operation and Maintenance Expenses for the Borrower’s fiscal year (or, in the
case of the first report, portion thereof) then ended;

 

  (b) include a copy of any filing made by a Loan Party:

 

  (i) with FERC with respect to the Development; or

 

  (ii) with the DOE with respect to the export of LNG from the Project
Facilities (except in each case such filings as are routine or ministerial in
nature), which copy may be provided by means of a link to the website where such
filing is posted;

 

  (c) include a copy of any filing made by any Person other than a Loan Party:

 

  (i) with FERC with respect to the Development in any proceeding in which a
Loan Party is the captioned party or respondent; or

 

  (ii) with the DOE with respect to the export of LNG from the Project
Facilities in any proceeding in which a Loan Party is the captioned party or
respondent (except in each case such filings as are routine or ministerial in
nature), which copy may be provided by means of a link to the website where such
filing is posted;

 

  (d) be accompanied by a description of any material:

 

  (i) variance from the amount budgeted for a particular item in the relevant
Operating Budget; and

 

  (ii) variance in the actual costs for the then-current period from the costs
incurred during the prior period; and

 

  (e) be certified as materially complete and correct by an Authorized Officer
of the Borrower.

17. Permitted Development Expenditures. The Loan Parties may make Development
Expenditures that qualify as Permitted Development Expenditures. In addition,
for the avoidance of doubt, a Development Expenditure may also be made in
connection with an Expansion or as a result of permitted modifications of an
engineering, procurement and construction contract.

 

S-8.04-10



--------------------------------------------------------------------------------

18. Expansions.

 

  (a) The Loan Parties, subject to satisfaction of the conditions set forth in
clause (b) below, will have the right to modify existing facilities, and to
construct the following additional facilities, including acquiring land for the
location of such additional facilities:

 

  (i) one or more Trains and related storage, transportation, loading, unloading
and other facilities and equipment;

 

  (ii) other facilities for producing, storing, loading or unloading LNG or
other products required for or associated with the production of LNG, including
modifications of the then-existing facilities to provide regasification or
bi-directional production service;

 

  (iii) expansion of existing pipelines or construction of new pipelines, and
related infrastructure;

 

  (iv) other modifications of then-existing Project Facilities; and

 

  (v) the construction of Project Facilities or other infrastructure pursuant to
a Sharing Arrangement permitted under Section 13 (Sharing of Project Facilities)
of this Schedule I;

(such expansions and/or modifications (and which in each case are not Permitted
Development Expenditures) are referred to as “Expansions” and each an
“Expansion”); provided that, notwithstanding the conditions set forth in
Section 18(b) below, the Loan Parties may at any time (1) conduct front-end
engineering, development and design work using Equity Funding; (2) prepare and
submit applications for Permits related to any such Expansion; (3) undertake
early works and/or pre-construction activities; and (4) enter into a
construction contract or construction contracts with respect to the development
of Trains, and related loading, transportation and storage facilities, that
contain obligations and liabilities not exceeding $50,000,000.

 

  (b) Conditions to Expansion. The Loan Parties may exercise their foregoing
rights in relation to an Expansion if the following conditions are satisfied and
the Borrower shall have delivered to the Working Capital Agent a certificate of
the Borrower certifying that such conditions have been satisfied:

 

  (i)

the Borrower has provided to the Working Capital Agent a funding plan covering
the full amount of costs in respect thereof in order to achieve substantial
completion of each Train, as applicable, forming part of such Expansion, a
budget and construction

 

S-8.04-11



--------------------------------------------------------------------------------

  schedule of the Expansion, with an appropriate contingency and identifying the
source of funds to cover such costs (being permitted Expansion Senior Debt,
additional funding (including contributions in the form of Subordinated Debt or
Equity Funding) from the Sponsor under an equity commitment agreement
(“Expansion Equity Funding Commitment”) and/or Development-generated funds that
are projected by the Borrower to be freely available for Restricted Payments as
set forth in sub-clause (vi)(3) below);

 

  (ii) the Borrower shall have delivered to the Working Capital Agent a
certificate from an Authorized Officer of the Borrower certifying that no
Material Adverse Effect will occur, or would reasonably be expected to occur, as
a result of the implementation of such proposed Expansion (including, without
limitation, the construction, ownership or operation thereof), as the case may
be;

 

  (iii) the Independent Engineer shall have certified to the Working Capital
Agent that it has reviewed and concurs with the Borrower’s cost estimate under
clause (i) above and the Borrower’s certification in clause (ii) above;

 

  (iv) the Borrower shall have delivered to the Working Capital Agent a
certificate from an Authorized Officer of the Borrower certifying that:

 

  (1) all material Permits from a Governmental Authority required in respect of
the implementation of such proposed Expansion (excluding any FERC order or
Export Authorizations which are addressed in sub-clauses (2) and (3) below) have
been obtained or the Borrower shall have delivered to the Working Capital Agent
a certificate from an Authorized Officer of the Borrower certifying that it
reasonably expects such material consents can be obtained by the Loan Parties
when necessary without material expense or delay to construction of the
Expansion;

 

  (2) a FERC order with respect to the Expansion: (A) has been obtained, (B) is
in full force and effect and (C) is free from conditions and requirements
(y) the compliance with which could reasonably be expected to have a Material
Adverse Effect or (z) that the applicable Loan Party does not expect to be able
to satisfy on or prior to the commencement of the relevant stage of Development
except to the extent that failure to satisfy such condition or requirement would
not reasonably be expected to have a Material Adverse Effect;

 

S-8.04-12



--------------------------------------------------------------------------------

  (3) each Export Authorization in respect of the quantum of sales contemplated
in connection with the Expansion: (A) has been obtained, (B) is in full force
and effect and (C) is free from conditions and requirements (y) the compliance
with which could reasonably be expected to have a Material Adverse Effect, or
(z) that the applicable Loan Party does not expect to be able to satisfy on or
prior to the commencement of the relevant stage of Development except to the
extent that failure to satisfy such condition or requirement would not
reasonably be expected to have a Material Adverse Effect;

 

  (4) the Borrower has used reasonable commercial efforts to obtain insurance
with respect to the proposed Expansion consistent with the requirements of
Section 11 (Insurance and Insurance Reporting) of this Schedule I taking into
account the type and value of the Expansion; and

 

  (5) the engineering, procurement and construction contract associated with the
proposed Expansion is in effect and no material payment default exists
thereunder;

 

  (v) no Event of Default or Unmatured Event of Default has occurred and is
Continuing;

 

  (vi) if the funding plan delivered under clause (i) above for any Expansion
contemplates that:

 

  (1) Expansion Senior Debt is a source of funding, then (A) such Senior Debt
meets the conditions in clause (c) below and (B) the cost of such Expansion that
is not covered by Expansion Senior Debt is covered by Expansion Equity Funding
Commitments as described in sub-clause (2) below and/or Development-generated
funds meeting the requirements under sub-clause (3) below;

 

  (2) Expansion Equity Funding Commitments are a source of funding, then the
commitment of the Sponsor to provide such Expansion Equity Funding Commitments
is set forth in an irrevocable equity commitment agreement in substantially the
form of the CEI Equity Contribution Agreement and the Borrower’s rights under
such funding commitments have been assigned to the Security Trustee for the
benefit of the Senior Creditors, and the Loan Parties have obtained a direct
agreement with the Security Trustee in respect of each such funding commitment
from the entity providing such funding commitment; and

 

S-8.04-13



--------------------------------------------------------------------------------

  (3) Development-generated funds are a source of funding, then such funds are
projected by the Borrower to be freely available for Restricted Payments (taking
into account the condition to the making of Restricted Payments in Schedule
II(b), but no others), such projection to be detailed, based on reasonable
assumptions and certified by an Authorized Officer of the Borrower, and the
Independent Engineer shall have certified to the Working Capital Facility Agent
that it has reviewed and concurs with the Borrower’s assumptions related to
Operating and Maintenance Expenses included in any such projection of
Development-generated funds. These certifications will not require any further
determination by the Working Capital Facility Agent.

 

  (c) Conditions to Expansion Senior Debt. The Borrower may incur Senior Debt to
finance a Permitted Development Expenditure or Expansion (“Expansion Senior
Debt”), as the case may be, so long as each of the following conditions is
satisfied and the Borrower shall have delivered to the Working Capital Agent a
certificate from an Authorized Officer certifying that such conditions have been
satisfied:

 

  (i) if the Expansion Senior Debt is incurred to fund Permitted Development
Expenditures, (i) the design, development, construction and operation of such
Permitted Development Expenditure is permitted by Section 17 (Permitted
Development Expenditures) of this Schedule I and (ii) the aggregate amount of
Expansion Senior Debt used or to be used for Permitted Development Expenditures
falling into categories (b) and (c) of the definition thereof is less than
$300,000,000;

 

  (ii) if the Expansion Senior Debt is incurred to fund an Expansion, the
design, development, construction and operation of such Expansion is permitted
by clauses (a) and (b) of this Section 18 (Expansions);

 

  (iii) no Event of Default or Unmatured Event of Default has occurred and is
Continuing;

 

  (iv) in the event any Train, LNG SPA or engineering, construction and
procurement contract related to the Train or Trains being financed with the
proceeds of such Expansion Senior Debt (such Train, LNG SPA and engineering,
construction and procurement contract, the “Applicable Expansion Debt Assets”)
are not part of the Collateral, prior to the incurrence of such Expansion Senior
Debt, the applicable Loan Party will deliver such additional agreements and
supplements to the Security Documents as are necessary or advisable in order to
subject such Applicable Expansion Debt Assets to the Security Interests at the
time such Expansion Senior Debt is incurred;

 

S-8.04-14



--------------------------------------------------------------------------------

  (v) any Required LNG SPAs are then in effect and there is no material payment
default or breach thereunder (or, for any new Required LNG SPA related to LNG to
be produced from the Expansion, remain subject only to customary conditions that
could be satisfied upon taking an investment decision with respect to the
Expansion);

 

  (vi) if the Expansion Senior Debt is incurred to fund an Expansion, the amount
of all Senior Debt (excluding Working Capital Debt and excluding all
Indebtedness under Permitted Senior Debt Hedging Instruments) outstanding after
giving effect to the incurrence of Expansion Senior Debt is capable of being
amortized to a zero balance by the termination date of the last to terminate of
the Qualifying LNG SPAs then in effect and incremental Qualifying LNG SPAs
entered into in respect of sales of LNG associated with the Expansion, and
produces a Projected Fixed DSCR of at least 1.40:1.00 for the period commencing
on the first June 30 or December 31 to occur after the last “guaranteed
substantial completion date” (as defined in the applicable engineering,
procurement and construction contract) with respect to any Trains then in
construction or with respect to which the Expansion Senior Debt is being
incurred, through the terms of such Qualifying LNG SPAs (with such ratio
calculated using such Qualifying LNG SPAs and using an interest rate equal to
the weighted average interest rate of Senior Debt (excluding Working Capital
Debt) outstanding after giving effect to the incurrence of the Expansion Senior
Debt);

 

  (vii) the final maturity date of the Expansion Senior Debt is no earlier than
the latest “guaranteed substantial completion date” set forth in the applicable
engineering, procurement and construction contract for that part of the
Development associated with the applicable Train or Trains forming part of such
Expansion; and

 

  (viii) the Expansion Senior Debt does not benefit from any security or
guarantee from the Loan Parties or the Sponsor or its Affiliates that is in
addition to any security or guarantee from such Persons provided in respect of
the Initial Senior Debt unless such security or guarantee is provided for the
equal and ratable benefit of each Senior Creditor.

 

S-8.04-15



--------------------------------------------------------------------------------

19. Replacement Debt. At any time and from time to time, the Company may incur
replacement senior debt (“Replacement Senior Debt”), so long as:

 

  (a) in the case of any Replacement Senior Debt to be incurred following the
first Date of First Commercial Delivery that occurs under any Initial LNG SPA
which has designated Train Two as a designated Train, the Senior Debt (excluding
Working Capital Debt and excluding all Indebtedness under Permitted Senior Debt
Hedging Instruments) outstanding after giving effect to the incurrence of the
Replacement Senior Debt is capable of being amortized to a zero balance by the
termination date of the last to terminate of the Qualifying LNG SPAs then in
effect and produces a Projected Fixed DSCR of at least 1.40:1.00 for the period
commencing on the first June 30 or December 31 to occur after the last
“guaranteed substantial completion date” (as defined in the applicable
engineering, procurement and construction contract) with respect to any Trains
then in construction (or if the Date of First Commercial Delivery has occurred
with respect to all Trains, the first June 30 or December 31 to occur after the
date of incurrence of such Replacement Senior Debt) through the terms of such
Qualifying LNG SPAs (with such ratio being calculated using such Qualifying LNG
SPAs and using an interest rate equal to the weighted average interest rate of
Senior Debt (excluding Working Capital Debt) outstanding after giving effect to
the incurrence of the Replacement Senior Debt and the prepayment or repayment of
the existing Senior Debt or cancellation of the applicable Senior Debt
Commitments); and

 

  (b) the Replacement Senior Debt is incurred for the permitted refinancing or
prepayment in whole or in part of existing Senior Debt including by way of
renewal, replacement, redemption or discharge thereof (and provisions, costs,
prepayment premiums, fees or expenses associated with the Replacement Senior
Debt or the prepaid Senior Debt, as applicable (including without duplication
(i) any Hedging Termination Amount with respect to any Permitted Hedging
Instrument subject to the refinancing with the proposed Replacement Senior Debt;
(ii) any amounts required to be deposited in a debt service reserve or similar
reserve (or any interest during construction) account in connection with the
issuance of such Replacement Senior Debt; and (iii) any incremental carrying
costs of such Replacement Senior Debt (including any increased interest during
construction) associated with any such cancellation, prepayment or redemption,
or incurred in connection with the proposed Replacement Senior Debt)), or the
permitted replacement of existing unutilized commitments of a Senior Creditor
Group (or, within a Senior Creditor Group, of any Facility Lender).

Any provider of Replacement Senior Debt (or a Senior Creditor Group
Representative on its behalf) will accede as a Senior Creditor to the Common
Security and Account Agreement and will share pari passu in the Collateral.

 

S-8.04-16



--------------------------------------------------------------------------------

20. Restricted Payments. Restricted Payments by the Loan Parties may be made up
to once monthly; provided that, each of the following conditions has been
satisfied:

 

  (a) no Loan Facility Event of Default or Unmatured Loan Facility Event of
Default has occurred and is Continuing or would occur as a result of such
Restricted Payment;

 

  (b) the Historical DSCR and the Projected Fixed DSCR, each for the Calculation
Period, are both at least 1.25:1.00;

 

  (c) the Senior Debt Service Reserve Account is funded (with cash or Acceptable
Debt Service Reserve LCs) with the then-applicable Reserve Amount and the
applicable debt service reserve requirements under any Senior Debt Instrument
governing Expansion Senior Debt or Replacement Senior Debt, as applicable;

 

  (d) Substantial Completion of Train 2 under EPC Contract (T1/T2) has occurred,
as certified to the Intercreditor Agent by the Independent Engineer;

 

  (e) no LNG SPA Mandatory Prepayment has occurred and is continuing in respect
of which an LNG SPA mandatory prepayment required by the occurrence of such
event in accordance with Section 3.4(a)(iv) (Mandatory Prepayments) of the
Common Terms Agreement has not been made; and

 

  (f) the Working Capital Facility Agent has received a certificate from an
Authorized Officer of the Borrower confirming that each of the conditions set
forth in clauses (a) through (e) above has been satisfied and setting forth the
calculation of Historical DSCR and Projected Fixed DSCR in clause (b) above.

21. Project Completion Date. If the Borrower delivers the notice of Project
Completion pursuant to Section 14.1(a) (Conditions to Occurrence of the Project
Completion Date – Notice of Project Completion) after the Term Loan Discharge
Date and at a time when the Working Capital Lenders, voting as a class,
constitute the Requisite Intercreditor Parties, the Project Completion Date
shall occur upon the satisfaction of the conditions set forth in Section 14.1
(Conditions to Occurrence of the Project Completion Date), other than each of
the following conditions, which are hereby waived:

 

  (a) Section 14.1(b) (Borrower Certificate);

 

  (b) Sections 14.1 (c) (Physical Completion Certificate), (g) (Insurance), (h)
(Permits) and (i) (Project Placed in Service); provided that, on or prior to
such date, the Operational Phase Commencement Date shall have occurred;

 

  (c) Section 14.1(f) (Survey and Title Policy Endorsement);

 

  (d)

Section 14.1(j) (Construction Contract Liquidated Damages); provided that, in
the event that (i) either Train One or Train Two fails to achieve (1)

 

S-8.04-17



--------------------------------------------------------------------------------

  the Performance Guarantee by the applicable Guaranteed Substantial Completion
Date or (2) the Minimum Acceptance Criteria and Substantial Completion upon the
termination of the Minimum Acceptance Criteria Correction Period and (ii) in
case of clauses (i)(1) or (i)(2), the Borrower elects either option available to
it under the proviso to Section 11.4A (Minimum Acceptance Criteria and
Performance Liquidated Damages) or Section 11.4B (Minimum Acceptance Criteria
Not Achieved), respectively, of the EPC Contract (T1/T2), then the Borrower
shall provide notice of such election to the Working Capital Lenders and shall
certify to the Working Capital Facility Agent (and the Independent Engineer
shall reasonably concur with such certification in writing) that the performance
level arising from the elected option could not reasonably be expected to
materially and adversely impact the Loan Parties’ ability to perform under the
Required LNG SPAs; and

 

  (e) Section 14.1(l) (Lien Waivers).

 

S-8.04-18



--------------------------------------------------------------------------------

SCHEDULE 9.02

EVENTS OF DEFAULT AFTER THE TERM LOAN DISCHARGE DATE

1. Loan Facility Events of Default Incorporated by Reference from Common Terms
Agreement. Each of the following:

 

  (a) Section 15.1(a) (Payment Default)

 

  (b) Section 15.1(b)(ii) (Breach of Project Representations and Warranties
(HoldCo Pledge))

 

  (c) Section 15.1(e) (Abandonment)

 

  (d) Section 15.1(f) (Destruction)

 

  (e) Section 15.1(g) (Event of Taking)

 

  (f) Section 15.1(h) (Security Interests Invalid)

 

  (g) Section 15.1(j) (Unenforceability or Termination of Finance Documents)

 

  (h) Section 15.1(k) (Unenforceability of Material Project Agreements)

 

  (i) Section 15.1(m) (Cross Acceleration (other Indebtedness))

 

  (j) Section 15.1(n) (Cross Acceleration (Senior Notes))

 

  (k) Section 15.1(o) (Project Environmental Default)

 

  (l) Section 15.1(p) (Permits Generally)

 

  (m) Section 15.1(q) (ERISA)

 

  (n) Section 15.1(s) (CEI Equity Contribution Agreement)

 

  (o) Section 15.1(t) (EPC Contracts)

2. Breach of Representations and Warranties. Any representation or warranty made
by any Loan Party as of the Working Capital Closing Date (other than in relation
to the representations and warranties related to environmental and social
matters, environmental claims or Permit notices), which are the subject of
Section 15 (Project Environmental Default) below), or any representation,
warranty or statement in any certificate, financial statement or other document
furnished by any Loan Party pursuant to the Working Capital Facility Agreement,
is false when made and if such falsity is capable of being corrected or cured,
is not corrected or cured within sixty (60) days after the earlier of (A) the
applicable Loan Party, becoming aware of such falsity and (B) notice from the
Intercreditor Agent to the Borrower, and such falsity or the adverse effects
therefrom could reasonably be expected to have a Material Adverse Effect.

 

S-9.02-1



--------------------------------------------------------------------------------

3. Breach of Certain Covenants.

 

  (a) Breach of Section 3(b) (Maintenance of Existence) and Section 12.25
(Historical DSCR) of the Common Terms Agreement, in each case that is not
corrected or cured within ten (10) Business Days;

 

  (b)

 

  (i) breach by a Loan Party of:

 

  (1) any covenant described in Section 5 (Material Project Agreements)
(excluding with respect to termination of LNG SPAs), Section 6 (Taxes), and
Section 8 (Limitation on Investments and Loans) of Schedule 8.04 hereto; or

 

  (2) Section 12.6 (Compliance with Law), Section 12.17 (Sale of Project
Property) and Section 12.18 (Merger and Liquidation, Sale of All Assets) of the
Common Terms Agreement;

in each case that is not corrected or cured within thirty (30) days following
the earlier of (A) the applicable Loan Party becoming aware of such failure; and
(B) notice from the Intercreditor Agent to the Borrower;

 

  (ii) material breach by a Loan Party of:

 

  (1) the use of proceeds covenant in the Working Capital Facility Agreement,
Section 3(a) (Maintenance of Existence) and Section 7 (Limitation on Liens); or

 

  (2) Section 12.14 (Limitations on Indebtedness), Section 12.15 (Guarantees) of
the Common Terms Agreement;

in each case that is not corrected or cured within thirty (30) days following
the earlier of (A) the applicable Loan Party becoming aware of such failure; and
(B) notice from the Intercreditor Agent to the Borrower;

 

  (c) any Permit required under Section 12.8 (Permits) and Section 12.10 (FERC
Order) of the Common Terms Agreement related to the Borrower or the Development
is Impaired and such Impairment could reasonably be expected to have a Material
Adverse Effect, unless:

 

  (i) the Borrower provides a reasonable remedial plan (which sets forth in
reasonable detail the proposed steps to be taken to cure such Impairment) no
later than thirty (30) Business Days following the date that the Borrower has
Knowledge of the occurrence of such Impairment;

 

S-9.02-2



--------------------------------------------------------------------------------

  (ii) the Borrower diligently pursues the implementation of such remedial plan;
and

 

  (iii) such Impairment is cured no later than ninety (90) days following the
occurrence thereof (or such longer period, if any presented by any
administrative, legal, regulatory or statutory time period applicable thereto
but only as may be reasonably necessary to cure such Impairment or required by a
Governmental Authority; provided that, the Borrower shall have no more than one
hundred and eighty (180) days in the aggregate to cure such Impairment);

 

  (d)

 

  (i) breach by a Loan Party of any covenant described in Section 12.4 (Books
and Records; Inspection Rights) of the Common Terms Agreement;

 

  (ii) material breach by a Loan Party of:

 

  (1) Section 12.9 (Export Authorizations) of the Common Terms Agreement;

 

  (2) Section 12.23 (Accounts) of the Common Terms Agreement;

 

  (3) Section 12.24 (Separateness) of the Common Terms Agreement;

 

  (4) Section 12.26 (Auditors) of the Common Terms Agreement; or

 

  (5) Section 12.27 (Gas Transportation Arrangements / Gas Purchase
Arrangements);

in each case that is not corrected or cured within sixty (60) days after the
earlier of (1) the applicable Loan Party becoming aware of such breach; and
(2) notice from the Intercreditor Agent to the Borrower, such cure period to be
extended to a total of ninety (90) days so long as the breach is subject to
cure, such Loan party is diligently pursuing a cure, and such additional cure
period could not reasonably be expected to result in a Material Adverse Effect;

 

  (e) breach by a Loan Party of the covenant described in Section 12.7
(Environmental Compliance) of the Common Terms Agreement and the applicable Loan
Party fails to act diligently to remedy the breach and such failure to act has
not been cured within sixty (60) days (or such longer period as may be
reasonably necessary to cure such breach) following the earlier of (A) the
applicable Loan Party becoming aware of such breach; and (B) notice from the
Intercreditor Agent to the Borrower; or

 

S-9.02-3



--------------------------------------------------------------------------------

  (f) breach by a Loan Party of any other covenant in Schedule 8.04 (Covenants
Applicable After the Term Loan Discharge Date) or any other covenant in the
Working Capital Facility Agreement; in each case, that is not corrected or cured
within ninety (90) days after the earlier of such breach and notice from the
Intercreditor Agent.

4. Bankruptcy.

 

  (a) A Bankruptcy with respect to any Loan Party or Holdco has occurred; or

 

  (b) a Bankruptcy shall occur prior to the Project Completion Date, with
respect to the EPC Contractor and EPC Guarantor under the EPC Contract (T1/T2)
and the EPC Contract (T3) (or any other applicable EPC contractor or its
guarantor under a lump-sum turnkey engineering, procurement and construction
contract in respect of Train Three), unless:

 

  (i) the Borrower notifies the Security Trustee that it intends to enter into a
replacement engineering, construction and procurement contract providing for a
new contractor or guarantor, as applicable;

 

  (ii) the Borrower diligently pursues such contract;

 

  (iii) such contract is entered within three hundred and sixty (360) days of
the Bankruptcy of the EPC Contractor and EPC Guarantor under the EPC Contract
(T1/T2) and the EPC Contract (T3) (or any other applicable EPC contractor or its
guarantor under a lump-sum turnkey engineering, procurement and construction
contract in respect of Train Three), as applicable; and

 

  (iv)

 

  (1) such contract is on terms and conditions, taken as a whole, not materially
likely to cause the Borrower to fail to meet the Project Completion Date by the
Date Certain (as such term is defined in the Common Terms Agreement);

 

  (2) the new contractor or guarantor is an internationally recognized
contractor; and

 

  (3) the Borrower has delivered to the Security Trustee a certificate of the
Independent Engineer certifying that such counterparty is capable of completing
the applicable portion of the Project Facilities;

 

S-9.02-4



--------------------------------------------------------------------------------

provided that, this sub-clause (iv) will not apply if the replacement
engineering, construction and procurement contract is reasonably acceptable to
the majority of the Senior Creditors.

5. Unsatisfied Judgments.

 

  (a) Prior to the Project Completion Date, one or more judgments for the
payment of money in excess of $250,000,000 in the aggregate (net of insurance
proceeds which are reasonably expected to be paid) or a final judgment for the
payment of money in excess of $150,000,000; or

 

  (b) following the Project Completion Date, one or more final judgments for the
payment of money in excess of $150,000,000 in the aggregate (net of insurance
proceeds which are reasonably expected to be paid);

in each case, against any Loan Party or Holdco or against any other Person where
any Loan Party or Holdco is liable to satisfy such judgment, which judgment is
by one or more Governmental Authorities, courts, arbitral tribunals or other
bodies having jurisdiction over any such entity, and such judgment or judgments
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of ninety (90) days after the date of entry of such judgment; provided
that, such ninety (90)-day period will be stayed if an appeal in respect of such
judgment or judgments has been filed and not dismissed.

 

S-9.02-5



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Aggregate Working Capital Debt Commitments” means the aggregate amount of the
Working Capital Debt Commitments then in effect of all Working Capital Lenders.

“Agreement” has the meaning provided in the preamble.

“Applicable Expansion Debt Assets” has the meaning provided in
Section 18(c)(iv)(Expansions) of Schedule 8.04 (Covenants Applicable After the
Term Loan Discharge Date).

“Applicable Margin” means, with respect to any LIBOR Loan and Base Rate Loan, as
the case may be, the rate per annum set forth below based upon the Borrower’s
debt rating then in effect:

 

Pricing Level

  

Debt Rating

   LIBOR
Margin     Base Rate
Margin  

Category 1

   Investment Grade Rating from two rating agencies      1.25 %      0.25 % 

Category 2

   Investment Grade Rating from one rating agency      1.50 %      0.50 % 

Category 3

   Below Investment Grade Rating or no rating      1.75 %      0.75 % 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus 0.50%, (b) the prime rate
published in The Wall Street Journal for such day; provided that if The Wall
Street Journal ceases to publish for any reason such rate of interest, “Base
Rate” shall mean the prime lending rate as set forth on the Bloomberg page
PRIMBB Index (or successor page) for such day (or such other service as
determined by the Working Capital Facility Agent from time to time for purposes
of providing quotations of prime lending interest rates) and (c) the LIBOR for
an interest period of one month plus 0.50%; provided that, for purposes of this
Agreement, if the Base Rate for any interest period is less than zero percent
(0%), it shall be deemed zero percent (0%) for such interest period.

 

E-2



--------------------------------------------------------------------------------

“Base Rate Loan” means any Working Capital Loan or LC Loan bearing interest at a
rate determined by reference to the Base Rate and the provisions of Article II
(COMMITMENTS AND BORROWING) and Article IV (REPAYMENTS, PREPAYMENTS, INTEREST
AND FEES).

“Borrowing Date” means any Business Day specified by the Borrower in a Working
Capital Disbursement Request as a date on which the Borrower requests the
Working Capital Lenders to make Working Capital Loans under this Agreement.

“Breakage Costs” means the amount (if any) by which:

 

(a) the interest that would have accrued on the principal amount of a LIBOR Loan
had a Breakage Event not occurred calculated at LIBOR that would have been
applicable to such LIBOR Loan for the period from the date of such Breakage
Event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a LIBOR Loan, for the period
that would have been the Interest Period for such LIBOR Loan);

exceeds:

 

(b) the interest that would accrue on such principal amount for such period at
the interest rate which the relevant Working Capital Lender would bid were it to
bid, at the commencement of such period, for deposits in US Dollars of a
comparable amount and period from other banks in the LIBOR market.

“Breakage Event” has the meaning provided in Section 5.05 (Funding Losses).

“Calculation Date” means the last day of the month immediately preceding the
date on which a Restricted Payment is made.

“Calculation Period” means on any Calculation Date, for purposes of calculating
Historical DSCR or Projected Fixed DSCR in connection with a Restricted Payment:

 

(a) in the case of Historical DSCR, the period commencing 12 months prior to,
and ending on, the applicable Calculation Date; provided that, prior to the
first anniversary of Substantial Completion of Train Two under the EPC Contract
(T1/T2), the Calculation Period shall mean the period beginning on the first day
of the first full month following Substantial Completion of Train Two under EPC
Contract (T1/T2), and ending on the Calculation Date; and

 

(b) in the case of Projected Fixed DSCR, the period commencing on the first day
after the applicable Calculation Date through the following 12-month period
(with such ratio being calculated on a pro forma basis giving effect to such
Restricted Payment).

“Capital Stock” means:

 

(a) in the case of a corporation, corporate stock or shares in the capital of
such corporation;

 

E-3



--------------------------------------------------------------------------------

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited or membership interests (however
designated)); and

 

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person;

provided that any instrument evidencing Indebtedness convertible or exchangeable
into Capital Stock, whether or not such instrument includes any right of
participation with Capital Stock, shall not be deemed to be Capital Stock unless
and until such instrument is so converted or exchanged.

“Cash Flow Available for Debt Service” on and prior to the Term Loan Discharge
Date, has the meaning provided in Schedule A of the Common Terms Agreement, and
following the Term Loan Discharge Date, means for any period, the amount that is
equal to (a) Cash Flow minus (b) Operation and Maintenance Expenses, in each
case for such period; provided that, Operation and Maintenance Expenses included
in the calculation of Historical DSCR and Projected Fixed DSCR will exclude
(i) that portion of Operation and Maintenance Expenses arising prior to the
Project Completion Date that are Project Costs and, in the case of an Expansion,
arising prior to the completion date of such Expansion and that are
pre-completion project costs of such Expansion, (ii) that portion of Operation
and Maintenance Expenses that are Required Capital Expenditures and
(iii) Operation and Maintenance Expenses arising from and after the Project
Completion Date or the completion date of an Expansion, as applicable, relating
to expenditure on items that were, as of the Project Completion Date or the
completion date of such Expansion, as applicable, outstanding or punch list
items under the EPC Contract (T1/T2) or Expansion engineering, procurement
and/or construction contract that are paid out of Senior Debt or Equity Funding.

“Commitment Exposure” means as of any time of determination and with respect to
each Working Capital Lender, the sum of (i) the principal amount of its Working
Capital Loans outstanding, plus (ii) the principal amount of its LC Loans
outstanding, plus (iii) in the case of each of the Issuing Banks, the aggregate
undrawn amount of the outstanding Letters of Credit issued by it (excluding the
aggregate amount thereof in respect of which other Working Capital Lenders are
required to participate) plus (iv) the aggregate amount of such Working Capital
Lender’s participations in Letters of Credit issued by other Issuing Banks.

“Commitment Increase” has the meaning provided in Section 2.08(a) (Incremental
Commitments – Commitment Increase).

“Commitment Increase Notice” has the meaning provided in Section 2.08(a)
(Incremental Commitments – Commitment Increase).

“Commitment Percentage” means, as to any Working Capital Lender at any time, the
percentage that such Working Capital Lender’s Working Capital Debt Commitment
less its Commitment Exposure then constitutes of the Aggregate Working Capital
Debt Commitment less the total Commitment Exposure of all Working Capital
Lenders.

 

E-4



--------------------------------------------------------------------------------

“Communications” has the meaning provided in Section 11.10(d) (Notices and other
Communications).

“Defaulting Lender” means a Working Capital Lender which (a) has defaulted in
its obligations to fund all or any portion of any Working Capital Loan or
otherwise failed to comply with its obligations under Section 2.01 (Working
Capital Loans), Section 2.04 (Funding) or Section 3.03 (Reimbursement to Issuing
Banks), unless (x) such default or failure is no longer continuing or has been
cured within three (3) Business Days after such default or failure or (y) such
Working Capital Lender notifies the Working Capital Facility Agent and the
Borrower in writing that such failure is the result of such Working Capital
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower and/or the Working Capital Facility
Agent that it does not intend to comply with its obligations under Section 2.01
(Working Capital Loans), Section 2.04 (Funding) or Section 3.03 (Reimbursement
to Issuing Banks) or has made a public statement to that effect, (c) has failed,
within three (3) Business Days after written request by the Working Capital
Facility Agent or the Borrower, to confirm in writing to the Working Capital
Facility Agent and the Borrower that it will comply with its prospective funding
obligations under Section 2.01 (Working Capital Loans), Section 2.04 (Funding)
or Section 3.03 (Reimbursement to Issuing Banks) (provided that such Working
Capital Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Working Capital Facility
Agent and the Borrower) or (d) has, or has a direct or indirect parent company
that has, other than via an Undisclosed Administration, (x) become the subject
of a Bankruptcy Proceeding, or (y) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that, for
the avoidance of doubt, a Working Capital Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any equity
interest in that Working Capital Lender or any direct or indirect parent company
thereof by a Governmental Authority or (ii) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
Government Rule requires that such appointment not be publicly disclosed; in
each case, where such action does not result in or provide such Working Capital
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Working Capital Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Working Capital Lender. Any determination by the Working Capital Facility Agent
that a Working Capital Lender is a Defaulting Lender under any one or more of
the clauses above shall be conclusive and binding absent manifest error, and
such Working Capital Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower and each
Working Capital Lender.

 

E-5



--------------------------------------------------------------------------------

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Working Capital Final Maturity Date.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with the requirements of
Section 20 (Restricted Payments) of Schedule 8.04 hereof. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Loan Parties may become obligated
to pay upon the maturity of, or pursuant to any mandatory redemption provisions
of, such Disqualified Stock, exclusive of accrued dividends.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) an existing Working Capital Lender or (b) any
Affiliate of a Working Capital Lender; provided that, for any assignment,
novation or transfer during the Working Capital Availability Period, if such
assignee fails to meet the ratings criteria specified in Section 11.04(b)
(Assignments) and the ratings criteria specified in the definition of Issuing
Bank, the assignor shall agree in writing with the Borrower to remain obligated
to promptly fund (or shall provide a guarantee from a parent company that
satisfies the aforementioned ratings requirements guaranteeing to promptly fund)
any duly requested disbursement of the Working Capital Debt Commitment assigned,
novated or transferred to such assignee or transferee (or any part thereof)
should such assignee or transferee default in its obligation to fund any portion
of the Working Capital Debt Commitment assigned or transferred to it.

“Equity Interests” means, with respect to any Person, any of the shares of
Capital Stock of such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of shares of Capital Stock of such
Person, all of the securities convertible into or exchangeable for shares of
Capital Stock of such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares, and all of the other ownership or
profit

 

E-6



--------------------------------------------------------------------------------

interests in such Person (including partnership, member or trust interests
therein), whether voting or non-voting, and whether or not such shares,
warrants, options or rights are outstanding on any date of determination, in
each such case including all voting rights and economic rights related thereto.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Expansion” on or prior to the Term Loan Discharge Date, has the meaning
provided in Schedule A of the Common Terms Agreement and after the Term Loan
Discharge Date, has the meaning provided in Section 18(a) (Expansions) of
Schedule 8.04 (Covenants Applicable After the Term Loan Discharge Date).

“Expansion Equity Funding Commitment” has the meaning provided in
Section 18(b)(i) (Expansions) of Schedule 8.04 (Covenants Applicable After the
Term Loan Discharge Date).

“Expansion Senior Debt” on or prior to the Term Loan Discharge Date, has the
meaning provided in Schedule A of the Common Terms Agreement and after the Term
Loan Discharge Date, has the meaning provided in Section 18(c) (Expansions) of
Schedule 8.04 (Covenants Applicable After the Term Loan Discharge Date).

“External Train Entity” means the entity undertaking development of one or more
Trains, and related storage, loading and other ancillary infrastructure, if any,
constructed at or adjacent to the site of, the Development and is not owned by
the Borrower or a Guarantor.

“Fee Letters” means each fee letter, dated as of the date hereof, between or
among the Borrower and each Working Capital Lender and the Working Capital
Facility Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Working Capital Lender, any Issuing Bank or the Working Capital
Facility Agent pursuant to Section 4.15 (Fees).

“First Phase Operational Commencement Date” has the meaning provided in
Section 8.03 (Operational Phase Commencement Date).

“First Repayment Date” on or prior to the Term Loan Discharge Date, has the
meaning provided in Schedule A (Common Definitions and Interpretation) of the
Common Terms Agreement and after the Term Loan Discharge Date means the earlier
of (i) the first Quarterly Payment Date occurring more than three (3) calendar
months following the Project Completion Date (as applicable under this Agreement
after the Term Loan Discharge Date) and (ii) the Date Certain.

“Fronted Letter of Credit” means a Letter of Credit other than a Non-Fronted
Letter of Credit.

“Fronting Limit” means, at any time, with respect to any Issuing Bank, the
amount set forth opposite the name of such Issuing Bank in the column entitled
“Fronting Limit” on Schedule 3.02 (Issuing Bank Limits), or, in the case of any
Working Capital Lender that becomes an Issuing Bank hereunder pursuant to
Section 3.06 (Resignation as an Issuing Bank) or otherwise, such amount as set
forth in the agreement evidencing the appointment of such Working Capital Lender
as an Issuing Bank.

 

E-7



--------------------------------------------------------------------------------

“General Corporate Purposes Sublimit” has the meaning provided in Section 8.01
(Use of Proceeds).

“Guarantee” means the guarantees issued pursuant to the Common Security and
Account Agreement by the Guarantors. The terms “Guarantee” and “Guaranteed” used
as verbs shall have correlative meanings.

“Guarantors” means CCL, CCP and CCP GP, each of which is a direct or indirect
wholly owned subsidiary of the Borrower and is operated together with the
Borrower as a single unit, and any other subsidiary of the Borrower that accedes
to the Common Security and Account Agreement from time to time as permitted
under the Finance Documents then in effect as a Guarantor for the benefit of all
Senior Creditors, pursuant to Section 11.15 (Additional Guarantors) of the
Common Security and Account Agreement.

“Historical DSCR” on or prior to the Term Loan Discharge Date, has the meaning
provided in Schedule A (Common Definitions and Rules of Interpretation) of the
Common Terms Agreement and after the Term Loan Discharge Date, means for any
Calculation Period, the ratio of:

 

(a) the Cash Flow Available for Debt Service for such period; to

 

(b) Senior Debt Obligations incurred or paid in such period (other than
(i) pursuant to voluntary prepayments or mandatory prepayments, (ii) LC Costs,
(iii) interest in respect of the Senior Debt paid prior to the end of the Term
Loan Availability Period (or, if no Loans or Senior Debt Commitments remain
outstanding, any debt service that was pre-funded by the incurrence of permitted
Senior Debt, one of the use of proceeds of which was expressly for this
purpose), (iv) under any Permitted Hedging Instruments in respect of interest
rates, in each case paid prior to the end of the Term Loan Availability Period,
(v) net payable amounts under Permitted Hedging Instruments that are not in
respect of interest rates, (vi) Hedging Termination Amounts or (vii) Working
Capital Debt.

“Incremental Amendment” has the meaning given in Section 2.08(c) (Incremental
Commitments – Incremental Amendments).

“Incremental Lender” has the meaning given in Section 2.08(b) (Incremental
Commitments – Commitment Increase Notice).

“Initial Working Capital Facility Agreement” means the Working Capital Facility
Agreement, dated as of December 14, 2016, among the Borrower, the Guarantors,
The Bank of Nova Scotia, as Working Capital Facility Agent, The Bank of Nova
Scotia and Sumitomo Mitsui Banking Corporation, as Issuing Banks, Mizuho Bank,
Ltd., as Swing Line Lender, and the lenders party thereto from time to time.

“Interest Payment Date” has the meaning provided in Section 4.04(a) (Interest
Payment Dates).

 

E-8



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any LIBOR Loan, the period beginning on
the date on which such LIBOR Loan is made pursuant to Section 2.04(a) (Funding)
or on the last day of the immediately preceding Interest Period therefor, as
applicable, and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, in either case as the
Borrower may select in the relevant Working Capital Disbursement Request or
Interest Period Notice; provided, however, that (i) the Interest Period for any
Working Capital Loan or LC Loan shall commence on the Borrowing Date and shall
extend up to (but shall not include) the first Interest Payment Date following
such Borrowing Date, (ii) if such Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next following
Business Day (unless such next following Business Day is in a different calendar
month, in which case such Interest Period shall end on the next preceding
Business Day), (iii) any Interest Period that begins on the last Business Day of
a month (or on a day for which there is no numerically corresponding day in the
month at the end of such Interest Period) shall end on the last Business Day of
the month at the end of such Interest Period, (iv) no Interest Period may end
later than the Working Capital Final Maturity Date and (v) any Interest Period
for a Working Capital Loan or LC Loan which would otherwise end after the
Working Capital Final Maturity Date shall end on the Working Capital Final
Maturity Date. “Interest Period Notice” means a notice in substantially the form
attached hereto as Exhibit C, executed by an Authorized Officer of the Borrower
or, in the case of a Working Capital Loan Borrowing, a Working Capital
Disbursement Request.

“Investment” means, for any Person:

 

(a) the acquisition (whether for cash, property of such Person, services or
securities or otherwise) of capital stock, bonds, notes, debentures, partnership
or other ownership interests or other securities of any other Person or any
agreement to make any such acquisition (including any “short sale” or any other
sale of any securities at a time when such securities are not owned by the
Person entering into such sale);

 

(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business); and

 

(c) the entering into of any guarantee of, or other contingent obligation (other
than an indemnity which is not a guarantee) with respect to, Indebtedness or
other liability of any other Person;

provided that, Investment shall not include amounts deposited pursuant to the
escrow agreement entered with respect to disputed amounts under any engineering,
procurement and construction contract then in effect.

“Investment Grade Rating” means a credit rating of at least (a) Baa3 by Moody’s,
(b) BBB- by S&P, (c) BBB- by Fitch or (d) any comparable credit ratings by any
other nationally recognized statistical rating organizations.

 

E-9



--------------------------------------------------------------------------------

“ISP98” has the meaning given in Section 3.02(g) (Letters of Credit).

“Issuing Bank” means each Working Capital Lender identified as an “Issuing Bank”
on Schedule 3.02 (Issuing Bank Limits) and any other Working Capital Lender
designated by the Borrower after the date hereof that has, or whose credit
support provider has, a credit rating of A2 or higher by Moody’s, A or higher by
S&P or an equivalent rating by another nationally-recognized credit rating
agency, and that has agreed in writing in its sole discretion to accept such
designation as an Issuing Bank and to be bound by all of the terms contained in
this Agreement and the other Finance Documents binding on an Issuing Bank in
such capacity (provided that, a copy of such agreement has been delivered to the
Working Capital Facility Agent), it being understood that such agreement may
contain additional conditions to, or limitations on, such Issuing Bank’s
obligation to issue Letters of Credit hereunder (including limits on the
aggregate stated amount of Letters of Credit at any one time outstanding that
may be issued by such Issuing Bank), and any such conditions or limitations are
hereby incorporated by reference into this Agreement to the same extent and with
the same force as if fully set forth herein. Each reference to an Issuing Bank
contained in this Agreement and the other Finance Documents shall be deemed to
refer to the applicable Working Capital Lender solely in its capacity as the
issuer of Letters of Credit hereunder and not in its capacity as a Working
Capital Lender, and each reference to a Working Capital Lender contained in this
Agreement and the other Finance Documents shall be deemed to refer to such
Working Capital Lender in its capacity as such and not in its capacity (if
applicable) as an Issuing Bank.

“Joint Lead Arranger” means The Bank of Nova Scotia, Houston Branch, Canadian
Imperial Bank of Commerce, New York Branch, DBS Bank Ltd., HSBC Bank USA,
National Association, Industrial and Commercial Bank of China Limited, New York
Branch, ING Capital LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd., Natixis, New York
Branch, Sumitomo Mitsui Banking Corporation, Wells Fargo Bank, National
Association, in each case, not in its individual capacity, but as joint lead
arranger hereunder and any successors and permitted assigns.

“LC Available Amount” means, for any Letter of Credit on any date of
determination, the maximum amount available to be drawn under such Letter of
Credit at any time on or after such date (assuming the satisfaction of all
conditions for drawing enumerated therein).

“LC Cash Collateral Account” means, an interest-bearing cash collateral account
established upon the occurrence of a Working Capital Facility Event of Default
by the Working Capital Facility Agent in its name for the benefit of the Working
Capital Lenders, subject to the terms of this Agreement and the Common Security
and Account Agreement.

“LC Exposure” means, as of any time of determination and with respect to any
Issuing Bank, the sum of (a) the aggregate undrawn amount of the outstanding
Letters of Credit issued by such Issuing Bank at such time plus (b) the
aggregate amount of all LC Loans made by such Issuing Bank and in which no other
Working Capital Lender is required to participate that have not yet been repaid
at such time.

“LC Fee” has the meaning provided in Section 4.15(b) (Fees).

 

E-10



--------------------------------------------------------------------------------

“LC Loan” means a loan by a Working Capital Lender to the Borrower deemed made
pursuant to Section 3.03(c) and Section 3.03(f) (Reimbursement to Issuing
Banks).

“LC Loan Termination Date” means, with respect to an LC Loan, the earlier to
occur of (a) the Termination Date and (b) the one-year anniversary of the date
of drawing of the Letter of Credit with respect to such LC Loan.

“LC Payment Notice” has the meaning provided in Section 3.03(a) (Reimbursement
to Issuing Banks).

“LC Reimbursement Payment” has the meaning provided in Section 3.03(b)
(Reimbursement to Issuing Banks).

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit D.

“Letter of Credit” means a standby letter of credit in a form attached hereto as
Exhibit B-1, Exhibit B-2, Exhibit B-3, Exhibit B-4, Exhibit B-5 or Exhibit B-6
(which forms are acceptable to the Issuing Banks) or otherwise reasonably
acceptable to the Issuing Bank issuing such letter of credit, in each case
issued pursuant to Section 3.02 (Letters of Credit).

“LIBOR” has the meaning given in Schedule A of the Common Terms Agreement;
provided that, references therein to the Intercreditor Agent shall be replaced
for purposes of this Agreement with references to the Working Capital Facility
Agent.

“LIBOR Loan” means any Working Capital Loan bearing interest at a rate
determined by reference to LIBOR and the provisions of Article II (COMMITMENTS
AND BORROWING) and Article IV (REPAYMENTS, PREPAYMENTS, INTEREST AND FEES).

“Loan Parties” has the meaning provided in the preamble.

“Loans” means Working Capital Loans and LC Loans.

“Maximum Rate” has the meaning provided in Section 11.08 (Interest Rate
Limitation).

“Non-Consenting Lender” means in respect of a Working Capital Lender, if such
Working Capital Lender has failed to consent to a proposed amendment, waiver,
consent or termination which pursuant to the terms of Section 11.01 (Decisions;
Amendments; Etc.) requires the consent of all of the Facility Lenders or all
affected Working Capital Lenders and with respect to which Working Capital
Lenders representing at least 66.67% of the sum of (a) the aggregate undisbursed
Working Capital Debt Commitments plus (b) the then-aggregate outstanding
principal amount of the Working Capital Loans (excluding in each such case any
Working Capital Lender that is a Defaulting Lender or, except as otherwise
provided in Section 7.4 (Sponsor Voting) of the Common Security and Account
Agreement, a Collateral Party, the Sponsor or any of the Sponsor’s Affiliates,
and each Working Capital Debt Commitment and any outstanding principal amount of
any Working Capital Loan of any such Working Capital Lender) or Working Capital
Lenders affected by such proposed amendment, waiver, consent or termination, as
the case may be, shall have granted their consent.

 

E-11



--------------------------------------------------------------------------------

“Non-Fronted LC Amount” has the meaning provided in Section 3.02(f) (Letters of
Credit).

“Non-Fronted Letter of Credit” means a Letter of Credit identified by the
Borrower as such in the Request for Issuance.

“Non-Fronting Limit” means, at any time, with respect to any Issuing Bank, the
amount set forth opposite the name of such Issuing Bank in the column entitled
“Non-Fronting Limit” on Schedule 3.02 (Issuing Bank Limits), or, in the case of
any Working Capital Lender that becomes an Issuing Bank hereunder pursuant to
Section 3.06 (Resignation as an Issuing Bank) or otherwise, such amount as set
forth in the agreement evidencing the appointment of such Working Capital Lender
as an Issuing Bank, as the same may be (a) reduced from time to time in
accordance with Section 2.05 (Termination or Reduction of Commitments), (b)
increased from time to time in accordance with Section 2.08 (Incremental
Commitments), and (c) reduced or increased from time to time pursuant to
assignments by or to such Working Capital Lender pursuant to Section 11.04
(Assignments).

“Operational Phase Commencement Date” has the meaning provided in Section 8.03
(Operational Phase Commencement Date).

“Permitted Business” means (a) the development, construction, operation,
expansion, reconstruction, debottlenecking, improvement, maintenance and
ownership of the Development or related to or using by-products of the
Development, all activity reasonably necessary or undertaken in connection with
the foregoing and any activities incidental or related to any of the foregoing,
including the development, construction, operation, maintenance, financing and
ownership of any facilities reasonably related to the Development or related to
or using by-products of the Development and (b) the buying, selling, storing and
transportation of hydrocarbons for use in connection with the Development or
related to or using by-products of the Development.

“Permitted Development Expenditures” on or prior to the Term Loan Discharge
Date, has the meaning provided in Schedule A (Common Definitions and Rules of
Interpretation) of the Common Terms Agreement and after the Term Loan Discharge
Date means Development Expenditures that:

 

(a) are required by applicable law or regulations, any consent from a
Governmental Authority, Industry Standards or Prudent Industry Practice
applicable to the Development; or

 

(b) are otherwise used for the Development; or

 

(c) are incurred in connection and in compliance with Section 12 (Customary
Lifting and Balancing Arrangements) or Section 13 (Sharing of Project
Facilities) of Schedule 8.04 (Covenants Applicable After the Term Loan Discharge
Date); and

are funded from (i) Equity Funding not otherwise committed to other expenditure
for the Development, (ii) Insurance Proceeds and Condemnation Proceeds to the
extent permitted by Article 5 (Insurance and Condemnation Proceeds) of the
Common Security and Account Agreement or proceeds of dispositions to the extent
permitted by Section 12.17 (Sale of Project

 

E-12



--------------------------------------------------------------------------------

Property) of the Common Terms Agreement while in effect or any equivalent
provision of any other Senior Debt Instrument, (iii) Cash Flow permitted to be
used for Operation and Maintenance Expenses (pursuant to clauses (c) and (k) of
the definition thereof) or (iv) PDE Senior Debt, Expansion Senior Debt or other
Indebtedness permitted to be incurred pursuant to Section 8.04 (Covenants
Applicable After the Term Loan Discharge Date), in the case of each of the
foregoing sub-clauses (i), (ii) and (iv), which use for the contemplated
development could not reasonably be expected to have a Material Adverse Effect.

“Permitted Investment” on or prior to the Term Loan Discharge Date, has the
meaning provided in Schedule A of the Common Terms Agreement and after the Term
Loan Discharge Date, means:

 

(a) Authorized Investments;

 

(b) by way of trade credit in the ordinary course of business;

 

(c) as specifically contemplated under the Finance Documents to which the
Working Capital Facility Agent is a party or by the terms of a Material Project
Agreement as long as (i) such Material Project Agreement was in place on the
Working Capital Closing Date, but only to the extent permitted by such Material
Project Agreement on the Working Capital Closing Date, (ii) such Material
Project Agreement was approved by the Intercreditor Agent at a time when at
least $1 billion of Loans or Senior Debt Commitments in connection therewith
were outstanding or (iii) such Investment does not exceed $15,000,000 in the
aggregate with all other Investments permitted under this clause (c)(iii);

 

(d) advance payments to contractors in the ordinary course of business on usual
commercial terms;

 

(e) Investments among and between the Loan Parties;

 

(f) any Investment by any of the Loan Parties in a Person, if as a result of
such investment such Person is merged or consolidated with or into, or transfers
or conveys substantially all of its assets to, or is liquidated into, a Loan
Party;

 

(g) Investments existing on the Working Capital Closing Date;

 

(h) repurchases of the Senior Notes;

 

(i) Investments received as a result of a foreclosure by any of the Loan Parties
with respect to any secured investment in default;

 

(j) surety and performance bonds and workers’ compensation, utility, lease, tax,
performance and similar deposits and prepaid expenses in the ordinary course of
business, including cash deposits incurred in connection with Gas purchases;

 

(k) any Investment in any Person solely in exchange for the issuance of Equity
Interests (other than Equity Interests that constitute Indebtedness) of the
Borrower;

 

E-13



--------------------------------------------------------------------------------

(l) amounts deposited pursuant to the escrow agreement entered into with respect
to disputed amounts under any engineering, procurement and construction contract
or another construction contract with respect to development of the Project
Facilities as permitted under the Finance Documents;

 

(m) advances, deposits and prepayments for purchases of any assets, including
any Equity Interests;

 

(n) guarantees of Indebtedness permitted pursuant to the Finance Documents;

 

(o) Investments pursuant to Permitted Hedging Instruments;

 

(p) any Investment made as a result of the receipt of non-cash consideration
from an asset sale that was made pursuant to and in compliance with any Senior
Debt then outstanding;

 

(q) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Loan Parties, including pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of any trade creditor
or customer or (ii) litigation, arbitration or other disputes with Persons who
are not Affiliates;

 

(r) (i) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business; and (ii) loans or advances to employees made in the ordinary
course of business of the Loan Party in an aggregate principal amount not to
exceed $2,500,000 at any one time outstanding;

 

(s) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower and endorsements for collection
or deposit arising in the ordinary course of business; and

 

(t) other Investments in any Person having an aggregate fair market value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other investments
made pursuant to this clause (t) that are at the time outstanding not to exceed
$50,000,000.

“Permitted Liens” on or prior to the Term Loan Discharge Date, has the meaning
provided in Schedule A (Common Definitions and Rules of Interpretation) of the
Common Terms Agreement and after the Term Loan Discharge Date means:

 

(a) Liens for taxes not delinquent or being contested in good faith and by
appropriate proceedings in relation to which appropriate reserves are maintained
and liens for customs duties that have been deferred in accordance with the laws
of any applicable jurisdiction;

 

(b) deposits or pledges to secure obligations under workmen’s compensation, old
age pensions, social security or similar laws or under unemployment insurance;

 

E-14



--------------------------------------------------------------------------------

(c) deposits or other financial assurances to secure bids, tenders, contracts
(other than for borrowed money), leases, concessions, licenses, statutory
obligations, surety and appeal bonds (including any bonds permitted under
engineering, procurement and construction contracts), performance bonds and
other obligations of like nature arising in the ordinary course of business and
cash deposits incurred in connection with Gas purchases;

 

(d) mechanics’, workmen’s, materialmen’s, suppliers’, warehouse, Liens of
lessors and sublessors or other like Liens arising or created in the ordinary
course of business with respect to obligations that are not due or that are
being contested in good faith;

 

(e) (i) servitudes, easements, rights of way, encroachments and other similar
encumbrances burdening the Development’s land that are granted in the ordinary
course, imperfections of title on real property, and restrictive covenants,
zoning restrictions, licenses or conditions on the grant of real property (in
relation to such real property); provided that, such servitudes, easements,
rights of way, encroachments and other similar encumbrances, imperfections,
restrictive covenants, restrictions, licenses or conditions do not materially
interfere with the Development as contemplated in the Finance Documents and the
Material Project Agreements and (ii) title exceptions disclosed by any title
policy obtained by the Loan Parties;

 

(f) Liens to secure (i) purchase money Indebtedness and capital leases or
guarantees of the same, in a principal amount not exceeding $100,000,000 in the
aggregate outstanding at any one time to finance the purchase or lease of assets
for the Development other than those financed with the proceeds of Senior Debt;
provided that, if such obligations are secured, they are secured only by Liens
upon the assets being financed, and (ii) Indebtedness in an amount not to exceed
$250,000,000 to finance restoration of the Development following damage, loss or
destruction of all or a material portion of the Project Facilities or an Event
of Taking, including any refinancing thereof;

 

(g) the Security Interests;

 

(h) Liens in the ordinary course of business arising from or created by
operation of applicable law or required in order to comply with any applicable
law;

 

(i) Liens in the ordinary course of business over any assets (the aggregate
value of which assets at the time any such Lien is granted does not exceed
$100,000,000);

 

(j) contractual or statutory rights of set-off (including netting) granted to
the Loan Parties’ bankers, (i) under any Permitted Hedging Instrument or any
Material Project Agreement as long as (A) such Material Project Agreement was in
place on the Working Capital Closing Date but only to the extent permitted by
such Material Project Agreement on the Working Capital Closing Date, (B) such
Material Project Agreement was approved by the Intercreditor Agent at a time
when at least $1 billion of Loans or Senior Debt Commitments in connection
therewith were outstanding or (C) the amount of collateral affected by such Lien
does not exceed $15,000,000 in the aggregate with all other Liens permitted
under this clause (C); and (ii) that could not reasonably be expected to cause a
Material Adverse Effect;

 

E-15



--------------------------------------------------------------------------------

(k) deposits or other financial assurances to secure reimbursement or
indemnification obligations in respect of letters of credit or in respect of
letters of credit put in place by the Loan Parties and payable to suppliers,
service providers, insurers or landlords in the ordinary course of business;

 

(l) Liens that are scheduled exceptions to the coverage afforded by the Title
Policy;

 

(m) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate proceedings and an appropriate
reserve has been established in respect thereof in accordance with GAAP;

 

(n) the Liens created pursuant to the Real Property Documents;

 

(o) Liens by any Loan Party in favor of the Borrower or any other Loan Party, as
applicable;

 

(p) Liens arising out of judgments or awards not constituting an Event of
Default, so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible); and

 

(q) Liens arising from Sharing Arrangements permitted pursuant to Section 13
(Sharing of Project Facilities) of Schedule 8.04 (Covenants Applicable After the
Term Loan Discharge Date).

“Permitted Payment” means, without duplication as to amounts allowed to be
distributed under any other provision of this Agreement:

 

(a) payments to an Affiliate of the Borrower to permit such Affiliate to pay its
reasonable accounting, legal and administrative expenses when due, in an
aggregate amount not to exceed $5 million per calendar year; and

 

(b) on each June 30 and December 31, the amount necessary for payment to the
Affiliate to enable it to pay its (or for such Affiliate to satisfy any
contractual obligation to distribute to its beneficial owners to enable them to
pay their) income tax liability with respect to income generated by the Loan
Parties, determined at the highest combined U.S. federal and State of Texas tax
rate applicable to an entity taxable as a corporation in both jurisdictions for
the applicable period.

“Projected Fixed DSCR” means, (a) for purposes of Section 20 (Restricted
Payments) of Schedule 8.04 (Covenants Applicable After the Term Loan Discharge
Date) hereof during the Calculation Period; and (b) for all other purposes,
during the applicable period beginning no earlier than (i) the first June 30 or
December 31 to occur after the last guaranteed substantial completion date (as
defined in the applicable engineering, procurement and construction contract)
with respect to any Trains then in construction, or (ii) if the Date of First
Commercial Delivery has occurred with respect to all Trains, the first June 30
or December 31 to occur after

 

E-16



--------------------------------------------------------------------------------

the incurrence of Indebtedness, entering into of a Sharing Arrangement, or
consummation of a merger, consolidation, conversion, continuance or sale,
assignment, transfer, lease, conveyance or other disposition of assets, as
applicable, the ratio of:

 

(a) in all cases other than Section 20 (Restricted Payments) of Schedule 8.04
(Covenants Applicable After the Term Loan Discharge Date) hereto:

 

  (i) the Cash Flow Available for Debt Service projected for such period,
provided that Cash Flow is calculated solely to reflect (A) the fixed price
component under applicable Qualifying LNG SPAs, (B) expected interest and
investment earnings paid to the Borrower or any other Loan Party during such
period and (C) amounts expected to be paid to the Borrower or any other Loan
Party during such period as Business Interruption Insurance Proceeds and (D) the
fixed expenses that could reasonably be expected to be incurred if the
counterparties to the Qualifying LNG SPAs were not lifting any cargoes from the
Development; provided that, the “fixed price component” shall be the price
component identified as such in the applicable LNG SPA or such other price
component approved by the Intercreditor Agent as the fixed price component; to

 

  (ii) Senior Debt Obligations projected to be paid in such period (other than
(A) pursuant to voluntary prepayments or mandatory prepayments, (B) Senior Debt
due at maturity, (C) Working Capital Debt, (D) LC Costs, (E) interest in respect
of the Senior Debt paid prior to the end of the Term Loan Availability Period
(or, if no Loans or Senior Debt Commitments remain outstanding, any debt service
that was pre-funded by the incurrence of Permitted Senior Debt, one of the use
of proceeds of which was expressly for this purpose), (F) under any Permitted
Hedging Instruments in respect of interest rates, in each case paid prior to the
end of the Term Loan Availability Period and (G) net payable amounts under
Permitted Hedging Instruments that are not in respect of interest rates); and

 

(b) in the case of Section 20 (Restricted Payments) of Schedule 8.04 (Covenants
Applicable After the Term Loan Discharge Date) hereof:

 

  (i) the Cash Flow Available for Debt Service projected for such period; to

 

  (ii) Senior Debt Obligations projected to be paid in such period (other than
(A) pursuant to voluntary prepayments or mandatory prepayments, (B) Senior Debt
due at maturity, (C) Working Capital Debt, (D) LC Costs, (E) interest in respect
of the Senior Debt paid prior to the end of the Term Loan Availability Period
(or, if no Loans or Senior Debt Commitments remain outstanding, any debt service
that was pre-funded by the incurrence of Permitted Senior Debt, one of the use
of proceeds of which was expressly for this purpose), (F) under any Permitted
Hedging Instruments in respect of interest rates, in each case projected to be
paid prior to the end of the Term Loan Availability Period, and (G) net payable
amounts under Permitted Hedging Instruments that are not in respect of interest
rates).

 

E-17



--------------------------------------------------------------------------------

“Request for Issuance” has the meaning provided in Section 3.02(a) (Letters of
Credit).

“Required Working Capital Lenders” means at any time, the Working Capital
Lenders holding in excess of 50.00% of the sum of (a) the aggregate undisbursed
Working Capital Loan Facility Debt Commitments plus (b) the then-aggregate
outstanding principal amount of the Working Capital Loans (excluding in each
such case any Working Capital Lender that is a Defaulting Lender or, except as
otherwise provided in Section 7.4 (Sponsor Voting) of the Common Security and
Account Agreement, a Collateral Party, the Sponsor or any of the Sponsor’s
Affiliates, and each Working Capital Debt Commitment and any outstanding
principal amount of any Working Capital Loan of any such Working Capital
Lender). Such percentage shall be calculated by dividing the number of votes
cast in favor of a Decision by the total number of votes cast with respect to
such Decision.

“Restricted Payment” means (a) any dividend or other distribution by the
Borrower (in cash, property of the Borrower or such Loan Party, securities,
obligations, or other property) on, or other dividends or distributions on
account of, any portion of any membership interest in the Borrower or such Loan
Party, or the setting apart of money for a sinking or other analogous fund for,
or the purchase, redemption, retirement or other acquisition by the Borrower or
any Loan Party of, any portion of any membership interest in the Borrower and
(b) all payments (in cash, property of the Borrower or such Loan Party,
securities, obligations, or other property) of principal of, interest on and
other amounts with respect to, or other payments on account of, or the setting
apart of money for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition by the Borrower or any Loan Party
of, any Indebtedness owed by the Borrower or any Loan Party to Holdco or any
other Person party to a pledge agreement or any Affiliate thereof, including any
Subordinated Debt. Restricted Payments shall not include (i) payments to the
Manager for fees and costs pursuant to Management Services Agreements, (ii) fees
and costs payable pursuant to the Gas and Power Supply Services Agreement,
(iii) payments to the Operator pursuant to the O&M Agreements, (iv) Permitted
Payments (which shall be paid in accordance with Section 4.7 (Cash Waterfall) of
the Common Security and Account Agreement), (v) amounts paid in accordance with
Section 2.7 (Senior Debt/Equity Ratio at Project Completion Date) of the Common
Terms Agreement and (vi) any of the payments in (a) or (b) above (in each case,
in cash, property of the Borrower or such Loan Party, securities, obligations,
or otherwise) made among any of the Loan Parties.

“Sharing Arrangement” has the meaning provided in Section 13 (Sharing of Project
Facilities) of Schedule 8.04 (Covenants Applicable After the Term Loan Discharge
Date).

“Term Loan Discharge Date” means the Discharge Date with respect to the Senior
Debt under the Term Loan Facility Agreement.

“Termination Date” has the meaning provided in Section 2.02(a) (Availability).

“Trade Date” has the meaning provided in Section 11.04(b) (Assignments).

“UCP 600” has the meaning provided in Section 3.02(g)(iii) (Letters of Credit).

 

E-18



--------------------------------------------------------------------------------

“Undisclosed Administration” means, in relation to a Working Capital Facility
Lender or its direct or indirect parent company, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Working Capital Facility
Lender or such parent company is subject to home jurisdiction supervision, if
applicable law requires that such appointment not be publicly disclosed.

“Unmatured Working Capital Facility Event of Default” means a misrepresentation,
breach of undertaking or other event or condition that has occurred and that,
with the giving of notice or lapse of time or making of a determination, would
constitute a Working Capital Facility Event of Default.

“Working Capital Availability Period” has the meaning provided in
Section 2.02(a) (Availability).

“Working Capital Borrowing” means each Advance of Working Capital Loans by or on
behalf of the Working Capital Lenders on any single date to the Borrower in
accordance with Section 2.04 (Funding) and Article VII (CONDITIONS PRECEDENT).

“Working Capital Closing Date” means the date on which the conditions precedent
set forth in Section 7.01 (Conditions to Closing) have been satisfied or waived.

“Working Capital Commitment Fee” has the meaning provided in Section 4.15(a)
(Fees).

“Working Capital Commitment Letter” means the commitment letter, dated June 6,
2018, by and among the Borrower, The Bank of Nova Scotia, Houston Branch,
Canadian Imperial Bank of Commerce, New York Branch, DBS Bank Ltd., HSBC Bank
USA, National Association, Industrial and Commercial Bank of China Limited, New
York Branch, ING Capital LLC, Mizuho Bank, Ltd., MUFG Bank, Ltd., Natixis, New
York Branch, Sumitomo Mitsui Banking Corporation, Wells Fargo Bank, National
Association, ABN Amro Capital USA, LLC, Citibank, N.A., Crédit Industriel et
Commercial, National Australia Bank Limited, Société Générale and Standard
Chartered Bank and each other Working Capital Lender that executes a joinder
thereto from time to time.

“Working Capital Debt Commitment” means with respect to each Working Capital
Lender, the commitment of such Working Capital Lender to (i) make Working
Capital Loans, (ii) acquire participations in Fronted Letters of Credit and
(iii) make LC Loans in respect of either Fronted Letters of Credit or
Non-Fronted Letters of Credit, in an aggregate amount not to exceed the amount
set forth opposite the name of such Working Capital Lender in the column
entitled “Total Working Capital Debt Commitment” in Schedule 2.01, or if such
Working Capital Lender has entered into one or more Lender Assignment
Agreements, set forth opposite the name of such Working Capital Lender in the
Register maintained by the Working Capital Facility Agent as such Working
Capital Lender’s commitment, as the same may be (a) reduced from time to time in
accordance with Section 2.05 (Termination or Reduction of Commitments), (b)
increased from time to time in accordance with Section 2.08 (Incremental
Commitments), (c) reduced or increased from time to time pursuant to assignments
by or to such Working Capital Lender pursuant to Section 11.04 (Assignments) and
(d) utilized, as of the applicable date of determination, in the amount of such
Working Capital Lender’s Commitment Exposure.

 

E-19



--------------------------------------------------------------------------------

“Working Capital Disbursement Request” means with respect to any Working Capital
Loan, each request substantially in the form set forth in Exhibit A-1.

“Working Capital Facility Agent” means The Bank of Nova Scotia, not in its
individual capacity, but solely as administrative agent for the Working Capital
Lenders hereunder, and each other Person that may, from time to time, be
appointed as successor Working Capital Facility Agent in accordance with
Section 10.07 (Resignation or Removal of Working Capital Facility Agent).

“Working Capital Facility Declared Default” means a Working Capital Facility
Event of Default that is declared to be a default in accordance with
Section 15.2 (Declaration of Loan Facility Declared Default) of the Common Terms
Agreement.

“Working Capital Facility Event of Default” means any of the events set forth in
Section 9.01 (Events of Default Applicable Prior to the Term Loan Discharge
Date) or Section 9.02 (Events of Default Applicable After the Term Loan
Discharge Date), as applicable.

“Working Capital Final Maturity Date” means the fifth (5th) anniversary of the
Working Capital Closing Date.

“Working Capital Lender Payment Notice” has the meaning provided in
Section 3.03(c) (Reimbursement to Issuing Banks).

“Working Capital Lenders” means those Working Capital Lenders identified on
Schedule 2.01 and each other Person that acquires the rights and obligations of
any such Working Capital Lender in accordance with Section 11.04 (Assignments)
but excluding any Person that has assigned all of its rights and obligations
under the Working Capital Facility Agreement in accordance with Section 11.04
(Assignments) (other than in connection with the sale of participations) and
Participants.

“Working Capital Loan” has the meaning provided in Section 2.02(a)
(Availability).

“Working Capital Loan Documents” means this Agreement, the Fee Letters, the
Common Terms Agreement and the Common Security and Account Agreement.

“Working Capital Obligations” means, collectively, all Senior Debt Obligations
arising under the Working Capital Facility Agreement.

“Working Capital Register” has the meaning provided in Section 2.04(e)
(Funding).

“Working Capital Secured Parties” means the Working Capital Lenders, the Issuing
Banks, the Working Capital Facility Agent, the Security Trustee and each of
their respective successors and permitted assigns, in each case in connection
with the Working Capital Facility Agreement.

 

E-20



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

E-21